
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.1


EXECUTION

THIRD AMENDED AND RESTATED 364-DAY LOAN AGREEMENT

Dated as of April 4, 2003

among

MGM MIRAGE,
as Borrower

MGM GRAND ATLANTIC CITY, INC.
and
MGM GRAND DETROIT, LLC
as Co-Borrowers

The Banks, Syndication Agent, Documentation Agents,

Co-Documentation Agents and Co-Agents herein named

and

BANK OF AMERICA, N.A.
as Administrative Agent

BANC OF AMERICA SECURITIES LLC
Lead Arranger and Sole Book Manager

--------------------------------------------------------------------------------





TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

Article 1. DEFINITIONS AND ACCOUNTING TERMS   1 1.1   Defined Terms   1 1.2  
Use of Defined Terms   21 1.3   Accounting Terms—Fiscal Periods   21 1.4  
Rounding   21 1.5   Exhibits and Schedules   21 1.6   Miscellaneous Terms   21
Article 2. LOANS
 
22
2.1
 
Loans-General
 
22 2.2   Base Rate Loans   23 2.3   Eurodollar Rate Loans   23 2.4   [Reserved].
  23 2.5   [Reserved].   23 2.6   [Reserved].   23 2.7   Co-Borrowers   23 2.8  
Voluntary Reduction of Commitment   24 2.9   Optional Termination of Commitment
  24 2.10   Extension of Maturity Date   24 2.11   Administrative Agent's Right
to Assume Funds Available for Advances   25 2.12   Release and Reattachment of
Collateral   25 2.13   Senior Indebtedness   26 2.14   Optional Increases to the
Commitment   26
Article 3. PAYMENTS AND FEES
 
28
3.1
 
Principal and Interest
 
28 3.2   Lead Arranger's Fees   29 3.3   Upfront Fees   29 3.4   Facility Fees  
29 3.5   Agency Fees   29 3.6   Increased Commitment Costs   29 3.7   Eurodollar
Costs and Related Matters   30 3.8   Late Payments   33 3.9   Computation of
Interest and Fees   33 3.10   Non-Banking Days   33 3.11   Manner and Treatment
of Payments   33 3.12   Funding Sources   34 3.13   Failure to Charge Not
Subsequent Waiver   34 3.14   Administrative Agent's Right to Assume Payments
Will be Made by Borrower and the Co-Borrowers   34 3.15   Fee Determination
Detail   35 3.16   Survivability   35
Article 4. REPRESENTATIONS AND WARRANTIES
 
35
4.1
 
Existence and Qualification; Power; Compliance With Laws
 
35 4.2   Authority; Compliance With Other Agreements and Instruments and
Government Regulations   35          


i

--------------------------------------------------------------------------------

4.3   No Governmental Approvals Required   36 4.4   Subsidiaries   36 4.5  
Financial Statements   37 4.6   No Other Liabilities; No Material Adverse
Changes   37 4.7   Title to Property   37 4.8   Intangible Assets   37 4.9  
Public Utility Holding Company Act   37 4.10   Litigation   37 4.11   Binding
Obligations   37 4.12   No Default   37 4.13   ERISA   38 4.14   Regulations T,
U and X; Investment Company Act   38 4.15   Disclosure   38 4.16   Tax Liability
  38 4.17   Projections   38 4.18   Hazardous Materials   38 4.19   No Default
Under Existing Loan Agreement   39 4.20   Liens and Security Interests Under
Existing Loan Agreement   39
Article 5. AFFIRMATIVE COVENANTS (OTHER THAN INFORMATION AND REPORTING
REQUIREMENTS)
 
39
5.1
 
Preservation of Existence
 
39 5.2   Maintenance of Properties   39 5.3   Maintenance of Insurance   39 5.4
  Compliance With Laws   39 5.5   Inspection Rights   40 5.6   Keeping of
Records and Books of Account   40 5.7   Use of Proceeds   40 5.8   New
Restricted Subsidiaries   40 5.9   Hazardous Materials Laws   40
Article 6. NEGATIVE COVENANTS
 
40
6.1
 
Payment of Subordinated Obligations
 
40 6.2   Disposition of Property   41 6.3   Mergers   41 6.4   Hostile
Acquisitions   41 6.5   ERISA   41 6.6   Change in Nature of Business   42 6.7  
Liens and Negative Pledges   42 6.8   Leverage Ratio   43 6.9   Interest Charge
Coverage Ratio   43 6.10   [Reserved]   43 6.11   Investments in the Insurance
Subsidiary   43
Article 7. INFORMATION AND REPORTING REQUIREMENTS
 
43
7.1
 
Financial and Business Information
 
43 7.2   Compliance Certificates   45
Article 8. CONDITIONS
 
45
8.1
 
Initial Advances on the Closing Date
 
45          

ii

--------------------------------------------------------------------------------

8.2   Any Increasing Advance   47
Article 9. EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT
 
48
9.1
 
Events of Default
 
48 9.2   Remedies Upon Event of Default   50
Article 10. THE ADMINISTRATIVE AGENT
 
51
10.1
 
Appointment and Authorization
 
51 10.2   Administrative Agent and Affiliates   51 10.3   Proportionate Interest
in any Collateral   51 10.4   Banks' Credit Decisions   52 10.5   Action by
Administrative Agent.   52 10.6   Liability of Administrative Agent   52 10.7  
Indemnification   53 10.8   Successor Administrative Agent   54 10.9  
Foreclosure on Collateral   54 10.10   Intercreditor Arrangements; Attornment
Agreements   54 10.11   No Obligations of Borrower and the Co-Borrowers   55
Article 11. MISCELLANEOUS
 
55
11.1
 
Cumulative Remedies; No Waiver
 
55 11.2   Amendments; Consents   55 11.3   Costs, Expenses and Taxes   56 11.4  
Nature of Banks' Obligations   57 11.5   Survival of Representations and
Warranties   57 11.6   Notices   57 11.7   Execution of Loan Documents   58 11.8
  Binding Effect; Assignment   58 11.9   Right of Setoff   60 11.10   Sharing of
Setoffs   61 11.11   Indemnity by Borrower and the Co-Borrowers   61 11.12  
Nonliability of the Banks   62 11.13   No Third Parties Benefitted   63 11.14  
Confidentiality   63 11.15   Further Assurances   63 11.16   Integration   63
11.17   Governing Law   64 11.18   Severability of Provisions   64 11.19  
Headings   64 11.20   Time of the Essence   64 11.21   Foreign Banks and
Participants   64 11.22   Hazardous Material Indemnity   65 11.23   Gaming
Boards   65 11.24   Lien Releases   65 11.25   Termination; Release of Liens  
66 11.26   Removal of a Bank   66 11.27   Joint and Several   66 11.28  
Non-Involvement of Tracinda   66 11.29   Pledged Stock   67 11.30   Waiver of
Right to Trial by Jury   67 11.31   Purported Oral Amendments   67

iii

--------------------------------------------------------------------------------

Exhibits

A—Assignment Agreement
B—Assumption Agreement
C—Compliance Certificate
D—Intercreditor Agreement
E—Note
F—Pricing Certificate
G—Request for Loan
H—Joint Borrower Provisions

Schedules

1.1Theme Park Property 4.3Governmental Approvals 4.4Subsidiaries 4.7Existing
Liens and Negative Pledges 4.18Environmental Matters

iv

--------------------------------------------------------------------------------




THIRD AMENDED AND RESTATED 364-DAY LOAN AGREEMENT

Dated as of April 4, 2003


        This Third Amended and Restated 364-Day Loan Agreement ("Agreement") is
entered into by and among MGM MIRAGE, a Delaware corporation ("Borrower"), MGM
Grand Atlantic City, Inc., a New Jersey corporation ("Atlantic City") and MGM
Grand Detroit, LLC, a Delaware limited liability company ("Detroit"), as initial
Co-Borrowers, each Guarantor which may hereafter be designated as an additional
Co-Borrower pursuant to Section 2.7, each lender whose name is set forth on the
signature pages of this Agreement and each lender which may hereafter become a
party to this Agreement pursuant to Section 11.8 (collectively, the "Banks" and
individually, a "Bank"), Deutsche Bank Trust Company Americas, as Syndication
Agent, Citicorp USA, Inc., Société Générale, and Wells Fargo Bank, N.A., as
Documentation Agents, Barclays Bank PLC, JPMorgan Chase Bank, and Wachovia Bank
National Association as Co-Documentation Agents, CIBC, Inc., Comerica Bank, BNP
Paribas and KeyBank National Association, as Co-Agents, and Bank of America,
N.A., as Administrative Agent with reference to the following facts:

        A.    Borrower, Atlantic City and Detroit have heretofore entered into a
Second Amended and Restated 364-Day Loan Agreement dated as of April 5, 2002 (as
heretofore amended, the "Existing Loan Agreement"), which provided for a
$600,000,000 credit facility which matures as of the date hereof.

        B.    Borrower, Atlantic City and Detroit wish to extend the term of the
Existing Loan Agreement for an additional 364 day period providing for credit
facilities initially in the principal amount of $525,000,000 (but subject to
increase to an amount not in excess of $1,000,000,000 as set forth in
Section 2.14), and to amend and restate the Existing Loan Agreement in its
entirety as set forth herein.

        C.    Certain of the Banks party to the Existing Loan Agreement have
elected not to renew their lending commitment to Borrower, Atlantic City and
Detroit thereunder, and certain new Banks shall become party hereto concurrently
herewith. Those Banks executing this Agreement are the Banks party hereto as of
the date hereof.

        In consideration of the mutual covenants and agreements herein
contained, Borrower, Atlantic City, Detroit, each Co-Borrower which hereafter
becomes a Party hereto pursuant to Section 2.7, and each of the Creditors,
covenant and agree as follows:


Article 1.
DEFINITIONS AND ACCOUNTING TERMS


        1.1    Defined Terms.    As used in this Agreement, the following terms
shall have the meanings set forth below:

        "Acquisition" means any transaction, or any series of related
transactions, by which Borrower or its Restricted Subsidiaries directly or
indirectly (i) acquire any going business or all or substantially all of the
assets of any Person, or any division thereof, whether through purchase of
assets, merger or otherwise, or (ii) acquire (in one transaction or as the most
recent transaction in a series of transactions) control of at least a majority
in ordinary voting power of the securities of a corporation which have ordinary
voting power for the election of directors, or (iii) acquire control of a
majority ownership interest in any partnership, joint venture, limited liability
company or any other Person.

        "Administrative Agent" means Bank of America, when acting in its
capacity as the Administrative Agent under any of the Loan Documents, or any
successor Administrative Agent.

1

--------------------------------------------------------------------------------




        "Administrative Agent's Office" means the Administrative Agent's address
as set forth on the signature pages of this Agreement, or such other address as
the Administrative Agent hereafter may designate by written notice to Borrower
and the Banks.

        "Advance" means any advance made or to be made by any Bank to Borrower
or any Co-Borrower as provided in Article 2.

        "Affiliate" means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, "control" (and the correlative terms,
"controlled by" and "under common control with") shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise); provided that, in any event, any
Person that owns, directly or indirectly, 10% or more of the securities having
ordinary voting power for the election of directors or other governing body of a
corporation that has more than 100 record holders of such securities, or 10% or
more of the partnership or other ownership interests of any other Person that
has more than 100 record holders of such interests, will be presumed (subject to
rebuttal by a preponderance of the evidence) to control such corporation,
partnership or other Person.

        "Agreement" means this Third Amended and Restated 364-Day Loan
Agreement, either as originally executed, or as it may from time to time be
supplemented, modified, amended, restated or extended.

        "Assignment Agreement" means an Assignment Agreement substantially in
the form of Exhibit A.

        "Assumption Agreement" means each Assumption Agreement hereafter
executed by a Co-Borrower pursuant to Section 2.7, substantially in the form of
Exhibit B either as originally executed or as the same may from time to time be
supplemented, modified, amended, renewed, extended or supplanted.

        "Atlantic City" means MGM Grand Atlantic City, Inc., a New Jersey
corporation, its successors and permitted assigns.

        "Australia Companies" means, collectively, (a) MGM Grand Diamond, Inc.,
a Nevada corporation, (b) its wholly owned Subsidiary, MGM Grand Australia
Pty., Ltd., a corporation organized under the laws of the Northern Territory of
Australia, and (c) each Subsidiary of MGM Grand Australia Pty., Ltd., their
successors and permitted assigns.

        "Average Quarterly Funded Debt" means, as of the last day of each Fiscal
Quarter, the average of the principal amount of Funded Debt outstanding on the
last day of each of the three calendar months comprising such Fiscal Quarter.

        "Bank" means each lender whose name is set forth in the signature pages
of this Agreement and each lender which may hereafter become a party to this
Agreement pursuant to Section 11.8 (and to the extent a party to a Related Swap
Agreement, any Affiliate of a Bank).

        "Bank of America" means Bank of America, N.A., its successors and
assigns.

        "Banking Day" means any Monday, Tuesday, Wednesday, Thursday or Friday,
other than a day on which banks are authorized or required to be closed in
California, Nevada or New York.

        "Base Rate" means, as of any date of determination, the rate per annum
(rounded upwards to the next 1/100 of 1%) equal to the higher of (a) the Prime
Rate in effect on such date and (b) the Federal Funds Rate in effect on such
date plus 1/2 of 1% (50 basis points).

2

--------------------------------------------------------------------------------




        "Base Rate Advance" means an Advance made hereunder and specified to be
a Base Rate Advance in accordance with Article 2.

        "Base Rate Loan" means a Loan made hereunder and specified to be a Base
Rate Loan in accordance with Article 2.

        "Base Rate Margin" means, as of each date of determination, the rate set
forth below (expressed in basis points) opposite the Pricing Level then in
effect:

Pricing Level


--------------------------------------------------------------------------------

  Base Rate Margin

--------------------------------------------------------------------------------

I   0.0 II   0.0 III   10.0 IV   42.5 V   62.5;

provided that, during each Pricing Period which begins immediately following the
last day of a Fiscal Quarter upon which (a) the Leverage Ratio exceeds
5.00:1.00, but is less than or equal to 5.25:1.00, the interest rate margins set
forth above shall be increased by 10.0 basis points above the interest rate
margins otherwise applicable during such Pricing Period, and (b) the Leverage
Ratio exceeds 5.25:1.00, the interest rate margins set forth above shall be
increased by 25.0 basis points above the interest rate margins otherwise
applicable during such Pricing Period (without duplication of the 10 basis point
increase described in (a)).

        "Borrower" means MGM MIRAGE, a Delaware corporation, its successors and
permitted assigns.

        "Borrower Group EBITDA" means, for any fiscal period, the EBITDA of
Borrower and its Restricted Subsidiaries for that fiscal period.

        "Capital Expenditure" means any expenditure for or related to fixed
assets or purchased intangibles that is treated as a capital expenditure under
Generally Accepted Accounting Principles, including any amount which is required
to be treated as an asset subject to a Capital Lease Obligation.

        "Capital Lease Obligations" means all monetary obligations of a Person
under any leasing or similar arrangement which, in accordance with Generally
Accepted Accounting Principles, is classified as a capital lease.

        "Cash" means, when used in connection with any Person, all monetary and
non-monetary items owned by that Person that are treated as cash in accordance
with Generally Accepted Accounting Principles, consistently applied.

        "Cash Equivalents" means, when used in connection with any Person, that
Person's Investments in:

        (a)   Government Securities due within one year after the date of the
making of the Investment;

        (b)   readily marketable direct obligations of any State of the United
States of America or any political subdivision of any such State or any public
agency or instrumentality thereof given on the date of such Investment a credit
rating of at least Aa by Moody's or AA by S&P in each case due within one year
from the making of the Investment;

        (c)   certificates of deposit issued by, bank deposits in, eurodollar
deposits through, bankers' acceptances of, and repurchase agreements covering
Government Securities executed by any Bank or by any bank incorporated under the
Laws of the United States of America,

3

--------------------------------------------------------------------------------




any State thereof or the District of Columbia and having on the date of such
Investment combined capital, surplus and undivided profits of at least
$250,000,000, or total assets of at least $5,000,000,000, in each case due
within one year after the date of the making of the Investment;

        (d)   certificates of deposit issued by, bank deposits in, eurodollar
deposits through, bankers' acceptances of, and repurchase agreements covering
Government Securities executed by any branch or office located in the United
States of America of a bank incorporated under the Laws of any jurisdiction
outside the United States of America having on the date of such Investment
combined capital, surplus and undivided profits of at least $500,000,000, or
total assets of at least $15,000,000,000, in each case due within one year after
the date of the making of the Investment;

        (e)   repurchase agreements covering Government Securities executed by a
broker or dealer registered under Section 15(b) of the Securities Exchange Act
of 1934, as amended, having on the date of the Investment capital of at least
$50,000,000, due within 90 days after the date of the making of the Investment;
provided that the maker of the Investment receives written confirmation of the
transfer to it of record ownership of the Government Securities on the books of
a "primary dealer" in such Government Securities or on the books of such
registered broker or dealer, as soon as practicable after the making of the
Investment;

        (f)    readily marketable commercial paper or other debt securities
issued by corporations doing business in and incorporated under the Laws of the
United States of America or any State thereof or of any corporation that is the
holding company for a bank described in clause (c) or (d) above given on the
date of such Investment a credit rating of at least P-1 by Moody's or A-1 by
S&P, in each case due within one year after the date of the making of the
Investment;

        (g)   "money market preferred stock" issued by a corporation
incorporated under the Laws of the United States of America or any State thereof
(i) given on the date of such Investment a credit rating of at least Aa by
Moody's Investors Service, Inc. and AA by S&P, in each case having an investment
period not exceeding 50 days or (ii) to the extent that investors therein have
the benefit of a standby letter of credit issued by a Bank or a bank described
in clauses (c) or (d) above;

        (h)   a readily redeemable "money market mutual fund" sponsored by a
bank described in clause (c) or (d) hereof, or a registered broker or dealer
described in clause (e) hereof, that has and maintains an investment policy
limiting its investments primarily to instruments of the types described in
clauses (a) through (g) hereof and given on the date of such Investment a credit
rating of at least Aa by Moody's and AA by S&P; and

        (i)    corporate notes or bonds having an original term to maturity of
not more than one year issued by a corporation incorporated under the Laws of
the United States of America or any State thereof, or a participation interest
therein; provided that any commercial paper issued by such corporation is given
on the date of such Investment a credit rating of at least Aa by Moody's and AA
by S&P.

        "Cash Flow" means, for any period, and without duplication, (a) Borrower
Group EBITDA for that period, plus (b) Other Available EBITDA for that period.

        "Cash Interest Charges" means, for any Person and for any period, that
portion of Interest Charges of that Person which are paid or currently payable
in Cash during that period excluding intercompany accounts.

4

--------------------------------------------------------------------------------




        "Certificate of a Responsible Official" means a certificate signed by a
Responsible Official of the Person providing the certificate.

        "Change in Control" means (a) any transaction or series of related
transactions in which any Unrelated Person or two or more Unrelated Persons
acting in concert acquire beneficial ownership (within the meaning of
Rule 13d-3(a)(1) under the Securities Exchange Act of 1934, as amended),
directly or indirectly, of 25% or more of the outstanding common stock of
Borrower or (b) during any period of 24 consecutive months, individuals who at
the beginning of such period constituted the board of directors of Borrower
(together with any new or replacement directors whose election by the board of
directors, or whose nomination for election, was approved by a vote of at least
a majority of the directors then still in office who were either directors at
the beginning of such period or whose election or nomination for reelection was
previously so approved) cease for any reason to constitute a majority of the
directors then in office, provided, however, that no Change in Control shall
exist for so long as Tracinda Corporation, a Nevada corporation, and its
Affiliates continue to be the beneficial owner of 25% or more of the common
stock of Borrower and no other Person is the owner of more of the common stock
of Borrower than Tracinda Corporation and its Affiliates.

        "Closing Date" means the time and Banking Day on which the conditions
set forth in Section 8.1 are satisfied or waived. The Administrative Agent shall
notify Borrower and the Creditors of the date that is the Closing Date.

        "Co-Agents" means, collectively, CIBC, Inc., Comerica Bank, BNP Paribas
and KeyBank National Association. The position of the Co-Agents is titular in
nature, and the Co-Agents shall have no additional rights or duties over those
of a Bank hereunder.

        "Co-Borrowers" means, collectively, Atlantic City, Detroit and each
other Guarantor which is hereafter designated as a Co-Borrower pursuant to
Section 2.7.

        "Code" means the Internal Revenue Code of 1986, as amended or replaced
and as in effect from time to time.

        "Co-Documentation Agents" means, collectively, Barclays Bank PLC,
JPMorgan Chase Bank, and Wachovia Bank National Association. The position of the
Co-Documentation Agents is titular in nature, and the Co-Documentation Agents
shall have no additional rights or duties over those of a Bank hereunder.

        "Collateral Agent" has the meaning set forth in the Intercreditor
Agreement.

        "Collateral Documents" has the meaning set forth in the Intercreditor
Agreement.

        "Collateral Event" means the occurrence following a Collateral Release
of (a) any reduction in the credit rating assigned by S&P to any MGM Senior
Notes (or, if S&P does not rate the MGM Senior Notes, its corporate rating of
Borrower) to an unsecured credit rating which is below BBB- or (b) any reduction
in the credit rating assigned by Moody's to any MGM Senior Notes (or, if Moody's
does not rate the MGM Senior Notes, its corporate rating of Borrower) to an
unsecured credit rating which is below Baa3, in either case to the extent that
the same requires the granting of any Lien to the trustees for or holders of any
MGM Senior Notes in any Property of Borrower or any of its Subsidiaries.

        "Collateral Release" has the meaning set forth for that term in
Section 2.12.

        "Commitment" means, subject to any decrease in the amount thereof
pursuant to Sections 2.8, 2.9 or 11.26, or any increase thereto pursuant to
Section 2.14, $525,000,000.

        "Common Stock" means Borrower's common stock having ordinary voting
power.

5

--------------------------------------------------------------------------------




        "Compliance Certificate" means a certificate substantially in the form
of Exhibit C, properly completed and signed by a Senior Officer of Borrower and
each Co-Borrower.

        "Contractual Obligation" means, as to any Person, any provision of any
outstanding security issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its Property is bound.

        "Creditors" means, collectively, the Administrative Agent, each Bank
and, where the context requires, any one or more of them.

        "Debt Rating" means, as of any date of determination, the credit ratings
assigned by Moody's and S&P to the credit facilities provided hereunder whether
senior secured or senior unsecured (or, if the facilities hereunder are not
rated, the corporate rating assigned by Moody's and S&P to Borrower's most
senior indebtedness), provided however that (a) if the credit facilities
hereunder receive a split-rating and the rating differential is one level, the
higher of the two ratings will apply, and (b) if such the credit facilities
hereunder are "split-rated" and the ratings differential is more than one level,
the highest intermediate rating shall be used.

        "Debtor Relief Laws" means the Bankruptcy Code of the United States of
America, as amended from time to time, and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws from time to time in
effect affecting the rights of creditors generally.

        "Default" means any event that, with the giving of any applicable notice
or passage of time specified in Section 9.1, or both, would be an Event of
Default.

        "Default Rate" means the interest rate prescribed in Section 3.8.

        "Deposit Account" means accounts located at Bank of America and
designated as such by Borrower or the appropriate Co-Borrower with the
reasonable approval of the Administrative Agent.

        "Designated Eurodollar Market" means, with respect to any Eurodollar
Rate Loan, (a) the London Eurodollar Market, (b) if prime banks in the London
Eurodollar Market are at the relevant time not accepting deposits of Dollars or
if the Administrative Agent determines in good faith that the London Eurodollar
Market does not represent at the relevant time the effective pricing to the
Banks for deposits of Dollars in the London Eurodollar Market, the Cayman
Islands Eurodollar Market or (c) if prime banks in the Cayman Islands Eurodollar
Market are at the relevant time not accepting deposits of Dollars or if the
Administrative Agent determines in good faith that the Cayman Islands Eurodollar
Market does not represent at the relevant time the effective pricing to the
Banks for deposits of Dollars in the Cayman Islands Eurodollar Market, such
other Eurodollar Market as may from time to time be selected by the
Administrative Agent with the approval of Borrower, the Co-Borrowers and the
Requisite Banks. The Administrative Agent will endeavor to provide prompt notice
to Borrower and the Co-Borrowers of any change in the location of the Designated
Eurodollar Market.

        "Detroit" means MGM Grand Detroit, LLC, a Delaware limited liability
company which is the proposed owner of the Detroit Project, its successors and
permitted assigns.

        "Detroit Project" means the proposed design, development and
construction, by Borrower and its Restricted Subsidiaries (whether individually,
through Detroit, or in concert with one or more partners or joint venturers) of
a permanent hotel, casino and entertainment complex in Detroit, Michigan or its
environs (in addition to the currently operating temporary casino located at
1300 John C. Lodge Freeway, Detroit, Michigan).

6

--------------------------------------------------------------------------------




        "Detroit Temporary" means MGM Grand Detroit II, LLC, a Delaware limited
liability company, and its successors.

        "Disposition" means the voluntary sale, transfer or other disposition,
in one transaction or any series of related transactions, of any asset.

        "Disqualification" means, with respect to any Bank or any holder of
Subordinated Obligations:

        (a)   the failure of that Person timely to file pursuant to applicable
Gaming Laws (i) any application requested of that Person by any Gaming Board in
connection with any licensing required of that Person as a lender to Borrower or
a Co-Borrower or (ii) any required application or other papers in connection
with determination of the suitability of that Person as a lender to Borrower or
a Co-Borrower;

        (b)   the withdrawal by that Person (except where requested or permitted
by the Gaming Board) of any such application or other required papers; or

        (c)   any final determination by a Gaming Board pursuant to applicable
Gaming Laws (i) that such Person is "unsuitable" as a lender to Borrower or a
Co-Borrower, (ii) that such Person shall be "disqualified" as a lender to
Borrower or a Co-Borrower or (iii) denying the issuance to that Person of any
license required under applicable Gaming Laws to be held by all lenders to
Borrower or any Co-Borrower.

        "Distribution" means, with respect to any shares of capital stock or any
warrant or option to purchase an equity security or other equity security issued
by a Person, (a) the retirement, redemption, purchase or other acquisition for
Cash or for Property (other than capital stock, or any warrants or options to
purchase an equity security or other security of such Person) by such Person of
any such security, (b) the declaration or (without duplication) payment by such
Person of any dividend in Cash or in Property (other than capital stock, or any
warrants or options to purchase an equity security or other security of such
Person) on or with respect to any such security, (c) any Investment by such
Person in the holder of 5% or more of any such security if a purpose of such
Investment is to avoid characterization of the transaction as a Distribution and
(d) any other payment in Cash or Property (other than capital stock, or any
warrants or options to purchase an equity security or other security of such
Person) by such Person constituting a distribution under applicable Laws with
respect to such security.

        "Documentation Agents" means, collectively, Citicorp USA, Inc., Société
Générale, and Wells Fargo Bank, N.A. The position of the Documentation Agents is
titular in nature, and the Documentation Agents shall have no additional rights
or duties over those of a Bank hereunder.

        "Dollars" or "$" means United States dollars.

        "EBITDA" means, with respect to any fiscal period and with respect to
any Person, the sum of (a) Net Income of such Person for that period, plus
(b) any extraordinary loss reflected in such Net Income, minus (c) any
extraordinary gain reflected in such Net Income, plus (d) Interest Charges of
such Person for that period, plus (e) the aggregate amount of federal, state and
local taxes on or measured by income of such Person for that period (whether or
not payable during that period) plus (f) depreciation, amortization and all
non-recurring and/or other non-cash expenses to the extent deducted in arriving
at Net Income for that period, plus (g) expenses classified as "pre-opening
expenses" on the applicable financial statements of that Person for that fiscal
period, in each case as determined in accordance with Generally Accepted
Accounting Principles.

        "Eligible Assignee" means (a) another Bank, (b) with respect to any
Bank, any Affiliate of that Bank having combined capital and surplus of
$100,000,000 or more, (c) any commercial bank having a combined capital and
surplus of $100,000,000 or more, (d) any insurance company

7

--------------------------------------------------------------------------------




engaged in the business of writing insurance which (i) has a net worth of
$200,000,000 or more, (ii) is engaged in the business of lending money and
extending credit or purchasing loans under credit facilities substantially
similar to those extended under this Agreement and (iii) is operationally and
procedurally able to meet the obligations of a Bank hereunder to the same degree
as a commercial bank and (e) any other financial institution (including a mutual
fund or other fund) having total assets of $100,000,000 or more which meets the
requirements set forth in subclauses (ii) and (iii) of clause (d) above;
provided that each Eligible Assignee must either (a) be organized under the Laws
of the United States of America, any State thereof or the District of Columbia
or (b) be organized under the Laws of the Cayman Islands or any country which is
a member of the Organization for Economic Cooperation and Development, or a
political subdivision of such a country, and (i) act hereunder through a branch,
agency or funding office located in the United States of America, (ii) be exempt
from withholding of tax on interest and deliver the documents related thereto
pursuant to Section 11.21, and (iii) to the extent required under applicable
Gaming Laws, each Eligible Assignee must not be the subject of a
Disqualification.

        "Enhanced Eurodollar Margin" means, for any period, the sum of (i) the
Eurodollar Margin then in effect plus (ii) such interest rate margin as the
Requisite Banks specify is necessary to adjust the Eurodollar Rate to a rate
which represents the effective pricing to such Banks for deposits of Dollars in
the Designated Eurodollar Market in the relevant amount for the applicable
Eurodollar Period and which adequately and fairly reflects the cost to such
Banks of making the applicable Eurodollar Rate Advances.

        "ERISA" means the Employee Retirement Income Security Act of 1974, and
any regulations issued pursuant thereto, as amended or replaced and as in effect
from time to time.

        "ERISA Affiliate" means, with respect to any Person, any other Person
(or any trade or business, whether or not incorporated) that is under common
control with that Person within the meaning of Section 414 of the Code.

        "Eurodollar Banking Day" means any Banking Day on which dealings in
Dollar deposits are conducted by and among Banks in the Designated Eurodollar
Market.

        "Eurodollar Lending Office" means, as to each Bank, its office or branch
so designated by written notice to Borrower and the Administrative Agent as its
Eurodollar Lending Office. If no Eurodollar Lending Office is designated by a
Bank, its Eurodollar Lending Office shall be its office at its address for
purposes of notices hereunder.

        "Eurodollar Margin" means, as of each date of determination, the rate
set forth below (expressed in basis points) opposite the Pricing Level then in
effect:

Pricing Level


--------------------------------------------------------------------------------

  Eurodollar Margin

--------------------------------------------------------------------------------

I   65.0 II   87.5 III   110.0 IV   142.5 V   162.5

provided that, during each Pricing Period which begins immediately following the
last day of a Fiscal Quarter upon which (a) the Leverage Ratio exceeds
5.00:1.00, but is less than or equal to 5.25:1.00, the interest rate margins set
forth above shall be increased by 10.0 basis points above the interest rate
margins otherwise applicable during such Pricing Period, and (b) the Leverage
Ratio exceeds 5.25:1.00, the interest rate margins set forth above shall be
increased by 25.0 basis points

8

--------------------------------------------------------------------------------

above the interest rate margins otherwise applicable during such Pricing Period
(without duplication of the 10 basis point increase described in (a)).

        "Eurodollar Market" means a regular established market located outside
the United States of America by and among banks for the solicitation, offer and
acceptance of Dollar deposits in such banks.

        "Eurodollar Obligations" means eurocurrency liabilities, as defined in
Regulation D or any comparable regulation of any Governmental Agency having
jurisdiction over any Bank.

        "Eurodollar Period" means, as to each Eurodollar Rate Loan, the period
commencing on the date specified by Borrower or a Co-Borrower pursuant to
Section 2.1(b) and ending one week, or one, two, three or six months thereafter
(or, with the written consent of all of the Banks, any other period), as
specified by Borrower or a Co-Borrower in the applicable Request for Loan;
provided that:

        (a)   The first day of any Eurodollar Period shall be a Eurodollar
Banking Day;

        (b)   Any Eurodollar Period that would otherwise end on a day that is
not a Eurodollar Banking Day shall be extended to the next succeeding Eurodollar
Banking Day unless such Eurodollar Banking Day falls in another calendar month,
in which case such Eurodollar Period shall end on the next preceding Eurodollar
Banking Day; and

        (c)   No Eurodollar Period shall extend beyond the Maturity Date.

        "Eurodollar Rate" means, with respect to any Eurodollar Rate Loan, the
interest rate per annum (rounded upward to the next 1/100 of 1%) at which
deposits in Dollars are offered by Bank of America to prime banks in the
Designated Eurodollar Market at or about 11:00 a.m. local time in the Designated
Eurodollar Market, two Eurodollar Banking Days before the first day of the
applicable Eurodollar Period in an aggregate amount approximately equal to the
amount of the Advance made by Bank of America with respect to such Eurodollar
Rate Loan and for a period of time comparable to the number of days in the
applicable Eurodollar Period.

        "Eurodollar Rate Advance" means an Advance made hereunder and specified
to be a Eurodollar Rate Advance in accordance with Article 2.

        "Eurodollar Rate Loan" means a Loan made hereunder and specified to be a
Eurodollar Rate Loan in accordance with Article 2.

        "Event of Default" shall have the meaning provided in Section 9.1.

        "Existing Loan Agreement" means the Second Amended and Restated 364-Day
Loan Agreement dated as of April 5, 2002 among Borrower, Atlantic City, Detroit,
the Banks referred to therein, and Bank of America, as Administrative Agent, as
amended prior to the date hereof.

        "Existing Senior Subordinated Notes" means Borrower's 93/4% Senior
Subordinated Notes due June 1, 2007 issued pursuant to the Indenture dated as of
May 31, 2000 among Borrower, the Subsidiary Guarantors party thereto and The
Bank of New York, as Trustee and Borrower's 83/8% Senior Subordinated Notes due
February 1, 2011 issued pursuant to the Indenture dated as of January 23, 2001
among Borrower, the Subsidiary Guarantors party thereto and United States Trust
Company of New York, as Trustee.

9

--------------------------------------------------------------------------------

        "Facility Fee Rate" means, as of each date of determination, the rate
set forth below (expressed in basis points) opposite the Pricing Level then in
effect:

Pricing Level


--------------------------------------------------------------------------------

  Facility Fee Rate

--------------------------------------------------------------------------------

I   10.0 II   12.5 III   15.0 IV   20.0 V   25.0

        "Federal Funds Rate" means, as of any date of determination, the rate
set forth in the weekly statistical release designated as H.15(519), or any
successor publication, published by the Federal Reserve Board (including any
such successor, "H.15(519)") for such date opposite the caption "Federal Funds
(Effective)". If for any relevant date such rate is not yet published in
H.15(519), the rate for such date will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the "Composite 3:30 p.m.
Quotation") for such date under the caption "Federal Funds Effective Rate". If
on any relevant date the appropriate rate for such date is not yet published in
either H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such date
will be the arithmetic mean of the rates for the last transaction in overnight
Federal funds arranged prior to 9:00 a.m. (New York City time) on that date by
each of three leading brokers of Federal funds transactions in New York City
selected by the Administrative Agent. For purposes of this Agreement, any change
in the Base Rate due to a change in the Federal Funds Rate shall be effective as
of the opening of business on the effective date of such change.

        "Fiscal Quarter" means the fiscal quarter of Borrower consisting,
subject to Section 1.3, of the three calendar month periods ending on each
March 31, June 30, September 30 and December 31.

        "Fiscal Year" means the fiscal year of Borrower consisting, subject to
Section 1.3, of the twelve month period ending on each December 31.

        "Funded Debt" means, as of any date of determination, the sum (without
duplication) of (a) all principal Indebtedness of Borrower and its Restricted
Subsidiaries for borrowed money (including debt securities issued by Borrower or
any of its Restricted Subsidiaries) on that date (other than any such
Indebtedness to the extent it has been legally or contractually defeased or is
the subject of a deposit in Cash or Cash Equivalents for the purpose of
defeasing the same in accordance with its terms), plus (b) the aggregate amount
of all Capital Lease Obligations of Borrower and its Restricted Subsidiaries on
that date, plus (c) obligations in respect of letters of credit or other similar
instruments which support Indebtedness of the type described in clause (a)
(except as limited by the definition of Indebtedness), to the extent of the
amount drawable under such letters of credit or similar instruments, provided
that no Guaranty Obligation by Borrower or its Restricted Subsidiaries of the
Indebtedness of another Person shall be deemed to be Funded Debt except to the
extent that Generally Accepted Accounting Principles require that Guaranty
Obligation to be set forth on a combined balance sheet of Borrower and its
Restricted Subsidiaries (and not merely as a footnote) as the exposure of
Borrower and its Restricted Subsidiaries with respect thereto.

        "Gaming Board" means, collectively, (a) the Nevada Gaming Commission,
(b) the Nevada State Gaming Control Board, (c) the New Jersey Casino Control
Commission, (d) the New Jersey Division of Gaming Enforcement, (e) the
Mississippi Gaming Commission, (f) the Michigan Gaming Control Board, and
(g) any other Governmental Agency that holds regulatory, licensing or

10

--------------------------------------------------------------------------------




permit authority over gambling, gaming or casino activities conducted by
Borrower, any Co-Borrower or any Restricted Subsidiary within its jurisdiction.

        "Gaming Laws" means all Laws pursuant to which any Gaming Board
possesses regulatory, licensing or permit authority over gambling, gaming or
casino activities conducted by Borrower and its Restricted Subsidiaries within
its jurisdiction.

        "Generally Accepted Accounting Principles" means, as of any date of
determination, accounting principles (a) set forth as generally accepted in then
currently effective Opinions of the Accounting Principles Board of the American
Institute of Certified Public Accountants, (b) set forth as generally accepted
in then currently effective Statements of the Financial Accounting Standards
Board or (c) that are then approved by such other entity as may be approved by a
significant segment of the accounting profession in the United States of
America. The term "consistently applied," as used in connection therewith, means
that the accounting principles applied are consistent in all material respects
with those applied at prior dates or for prior periods.

        "Government Securities" means readily marketable (a) direct full faith
and credit obligations of the United States of America or obligations guaranteed
by the full faith and credit of the United States of America and (b) obligations
of an agency or instrumentality of, or corporation owned, controlled or
sponsored by, the United States of America that are generally considered in the
securities industry to be implicit obligations of the United States of America.

        "Governmental Agency" means (a) any international, foreign, federal,
state, county or municipal government, or political subdivision thereof, (b) any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality or public body or (c) any court or administrative
tribunal of competent jurisdiction.

        "Guarantors" means, collectively, Las Vegas, Atlantic City, New York,
each other Restricted Subsidiary of Borrower which exists as of the Closing
Date, and each other Restricted Subsidiary of Borrower which hereafter becomes a
Guarantor pursuant to Section 5.8, provided that any Guarantor which is sold or
otherwise transferred in a Disposition permitted by Section 6.2 may be released
from the Guaranty in accordance with Section 11.2(d)(iii).

        "Guaranty" means each of the continuing guaranties of the Obligations
(or, in the case of Detroit, of the portion of the Obligations which are used,
directly or indirectly, to finance the design, development, construction or
operation of the Detroit Project or which are actually borrowed or received by
Detroit) executed and delivered by the Guarantors on the Closing Date,
substantially in the form of the Subsidiary Guaranty executed in connection with
the Existing Loan Agreement.

        "Guaranty Obligation" means, as to any Person (without duplication), any
(a) guarantee by that Person of Indebtedness of, or other obligation performable
by, any other Person or (b) assurance given by that Person to an obligee of any
other Person with respect to the performance of an obligation by, or the
financial condition of, such other Person, whether direct, indirect or
contingent, including any purchase or repurchase agreement covering such
obligation or any collateral security therefor, any agreement to provide funds
(by means of loans, capital contributions or otherwise) to such other Person,
any agreement to support the solvency or level of any balance sheet or income
statement item of such other Person or any "keep-well" or other arrangement of
whatever nature given for the purpose of assuring or holding harmless such
obligee against loss with respect to any obligation of such other Person;
provided, however, that the term Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation in respect of Indebtedness shall
be deemed to be an amount equal to the stated or determinable amount of the
related Indebtedness (unless the Guaranty Obligation is limited by its terms to
a lesser amount, in which

11

--------------------------------------------------------------------------------




case to the extent of such amount) or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
Person in good faith. The amount of any other Guaranty Obligation shall be
deemed to be zero unless and until the amount thereof has been (or in accordance
with Financial Accounting Standards Board Statement No. 5 should be) quantified
and reflected or disclosed in the consolidated financial statements (or notes
thereto) of Borrower and its Subsidiaries.

        "Hazardous Materials" means substances defined as "hazardous substances"
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. § 9601 et seq., or as "hazardous", "toxic" or "pollutant"
substances or as "solid waste" pursuant to the Hazardous Materials
Transportation Act, 49 U.S.C. § 5101, et seq., the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901, et seq., or as "friable asbestos" pursuant to
the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., in each case as such
Laws are amended from time to time.

        "Hazardous Materials Laws" means all Laws governing the treatment,
transportation or disposal of Hazardous Materials applicable to any of the Real
Property.

        "Indebtedness" means, as to any Person (without duplication),
(a) indebtedness of such Person for borrowed money or for the deferred purchase
price of Property (excluding trade and other accounts payable in the ordinary
course of business in accordance with ordinary trade terms), including any
Guaranty Obligation for any such indebtedness, (b) indebtedness of such Person
of the nature described in clause (a) that is non-recourse to the credit of such
Person but is secured by assets of such Person, to the extent of the value of
such assets, (c) Capital Lease Obligations of such Person, (d) indebtedness of
such Person arising under bankers' acceptance facilities or under facilities for
the discount of accounts receivable of such Person, (e) any direct or contingent
obligations of such Person under letters of credit issued for the account of
such Person, provided that letters of credit and other similar instruments in an
aggregate amount not to exceed $150,000,000 shall be excluded from Indebtedness
of that Person for so long as the same have not been drawn upon and (f) any net
obligations of such Person under Swap Agreements.

        "Insurance Subsidiary" means MGMM Insurance Company, a Vermont
corporation, which is a captive insurance company approved by the Vermont
Department of Banking, Insurance, Securities and Health Care Administration
engaging solely in the business of facilitating insurance coverage for Borrower,
Co-Borrowers or the Subsidiaries.

        "Intangible Assets" means assets that are considered intangible assets
under Generally Accepted Accounting Principles, including customer lists,
goodwill, computer software, copyrights, trade names, trademarks and patents.

        "Intercreditor Agreement" means the Collateral Agent and Intercreditor
Agreement dated as of February 13, 2002 among the Borrower, Mirage Resorts,
Incorporated, the Restricted Subsidiaries party thereto, the Creditor
Representatives party thereto and U.S. Bank National Association, as Collateral
Agent, a copy of which is attached hereto as Exhibit D, as at any time amended.

        "Interest Charge Coverage Ratio" means, as of the last day of each
Fiscal Quarter, the ratio of:

        (a)   Cash Flow; to

        (b)   Cash Interest Charges of Borrower and its Restricted Subsidiaries;

in each case for the four Fiscal Quarter period then ended.

        "Interest Charges" means, for any Person, as of the last day of any
fiscal period, the sum of (a) all interest, fees, charges and related expenses
paid or payable (without duplication) for that fiscal period by that Person to a
lender in connection with borrowed money (including any obligations for fees,
charges and related expenses payable to the issuer of any letter of credit) or
the deferred purchase price of assets that are considered "interest expense"
under Generally Accepted Accounting Principles, plus (b) the portion of rent
paid or payable (without duplication) for that fiscal period by that Person
under Capital Lease Obligations that should be treated as interest in accordance
with Financial Accounting Standards Board Statement No. 13.

12

--------------------------------------------------------------------------------



        "Interest Differential" means, with respect to any prepayment of a
Eurodollar Rate Loan on a day other than the last day of the applicable
Eurodollar Period and with respect to any failure to borrow a Eurodollar Rate
Loan on the date or in the amount specified in any Request for Loan, (a) the
Eurodollar Rate payable (or, with respect to a failure to borrow, the Eurodollar
Rate which would have been payable) with respect to the Eurodollar Rate Loan
minus (b) the Eurodollar Rate on, or as near as practicable to, the date of the
prepayment or failure to borrow for a Eurodollar Rate Loan with an Eurodollar
Period commencing on such date and ending on the last day of the Eurodollar
Period of the Eurodollar Rate Loan so prepaid or which would have been borrowed
on such date.

        "Investment" means, when used in connection with any Person, any
investment by or of that Person, whether by means of purchase or other
acquisition of stock or other securities of any other Person or by means of a
loan, advance creating a debt, capital contribution, guaranty or other debt or
equity participation or interest in any other Person, including any partnership
and joint venture interests of such Person. The amount of any Investment shall
be the amount actually invested (minus any return of capital with respect to
such Investment which has actually been received in Cash or Cash Equivalents or
has been converted into Cash or Cash Equivalents), without adjustment for
subsequent increases or decreases in the value of such Investment.

        "Las Vegas" means MGM Grand Hotel, LLC, a Nevada limited liability
company which is the owner of the MGM Grand Hotel and Casino in Las Vegas,
Nevada, its successors and permitted assigns.

        "Laws" means, collectively, all international, foreign, federal, state
and local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents.

        "Lead Arranger" means Banc of America Securities, LLC.

        "Leverage Ratio" means, as of the last day of each Fiscal Quarter, the
ratio of (a) Average Quarterly Funded Debt as of that date to (b) Cash Flow for
the four Fiscal Quarter period then ended.

        "License Revocation" means the revocation, failure to renew or
suspension of, or the appointment of a receiver, supervisor or similar official
with respect to, any casino, gambling or gaming license issued by any Gaming
Board covering any casino or gaming facility.

        "Lien" means any mortgage, deed of trust, pledge, hypothecation,
assignment for security, security interest, encumbrance or lien of any kind,
whether voluntarily incurred or arising by operation of Law or otherwise,
affecting any Property, including any agreement to grant any of the foregoing,
any conditional sale or other title retention agreement, any lease in the nature
of a security interest, and/or the filing of or agreement to give any financing
statement (other than a precautionary financing statement with respect to a
lease that is not in the nature of a security interest) under the Uniform
Commercial Code or comparable Law of any jurisdiction with respect to any
Property.

        "Loan" means the aggregate of the Advances made at any one time by the
Banks pursuant to Article 2.

        "Loan Documents" means, collectively, this Agreement, the Notes, the
Guaranty, the Intercreditor Agreement and the Collateral Documents referred to
therein, each Request for Loan, each Pricing Certificate, each Compliance
Certificate, any Related Swap Agreement and any other agreements of any type or
nature hereafter executed and delivered by Borrower or any of its Restricted
Subsidiaries to the Administrative Agent or to any Bank in any way relating to
or in furtherance of this Agreement, in each case either as originally executed
or as the same may from time to time be supplemented, modified, amended,
restated, extended or supplanted.

13

--------------------------------------------------------------------------------




        "Margin Stock" means "margin stock" as such term is defined in
Regulation U.

        "Material Adverse Effect" means any set of circumstances or events which
(a) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of any Loan Document, (b) is or
could reasonably be expected to be material and adverse to the business or
condition (financial or otherwise) of Borrower and its Subsidiaries, taken as a
whole and with a view to the totality of circumstances then existing with
respect to Borrower and its Subsidiaries, provided that it is understood that
this clause (b) shall not be deemed to expand the obligations of Borrower under
any express covenants set forth herein, but is rather understood to describe a
set of circumstances or events which, although not the subject of a specific
covenant, are material and adverse in the manner described above, or
(c) materially impairs or could reasonably be expected to materially impair the
ability of Borrower or Guarantors (taken as a whole) to perform the Obligations.

        "Maturity Date" means Friday, April 2, 2004, or such later anniversary
of such date to which the Maturity Date may be extended pursuant to
Section 2.10.

        "MGM Senior Notes" means Borrower's aggregate principal $1,350,000,000
Senior Notes issued pursuant to (a) the Indenture dated as of February 2, 1998
among Borrower, the Guarantors party thereto and PNC Bank, National Association,
(b) the Indenture dated as of February 6, 1998 among Borrower, the Guarantors
party thereto and U.S. Trust Company of California, N.A. and (c) the Indenture
dated as of September 15, 2000 among Borrower, the Subsidiary Guarantors party
thereto and U.S. Trust Company, National Association.

        "Mirage" means Mirage Resorts, Incorporated, a Nevada corporation.

        "Mirage Senior Notes" means, collectively, the notes and debentures
issued pursuant to (a) the Indenture dated as of October 15, 1996 between Mirage
and Firstar Bank of Minnesota, N.A., as trustee, (b) the Indenture dated as of
August 1, 1997 between Mirage and First Security Bank, National Association, as
trustee, and (c) the Indenture dated as of February 4, 1998 between Mirage and
PNC Bank, National Association, as trustee, in each case as amended.

        "Moody's" means Moody's Investors Service, Inc.

        "Multiemployer Plan" means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA to which Borrower or any of its ERISA
Affiliates contribute or are obligated to contribute.

        "Negative Pledge" means a Contractual Obligation that contains a
covenant binding on Borrower or any of its Restricted Subsidiaries that
prohibits Liens on any of its or their Property, other than (a) any such
covenant contained in a Contractual Obligation granting a Lien permitted under
Section 6.7 which affects only the Property that is the subject of such
permitted Lien and (b) any such covenant that does not apply to Liens securing
the Obligations or any indebtedness which is used, directly or indirectly, to
refinance the Obligations.

        "Net Income" means, with respect to any fiscal period and with respect
to any Person, the consolidated net income of that Person from continuing
operations for that period, determined in accordance with Generally Accepted
Accounting Principles, consistently applied.

        "New York" means New York-New York Hotel & Casino, LLC, a Nevada limited
liability company, its successors and permitted assigns.

        "Note" means each promissory note made by Borrower and each Co-Borrower
to a Bank evidencing Advances made by that Bank under its Pro Rata Share of the
Commitment, substantially in the form of Exhibit E, either as originally
executed or as the same may from time to time be supplemented, modified,
amended, renewed, extended or supplanted.

14

--------------------------------------------------------------------------------




        "Obligations" means all present and future obligations of every kind or
nature of Borrower, the Co-Borrowers or the Guarantors at any time and from time
to time owed to the Administrative Agent, the Banks or any one or more of them,
under any one or more of the Loan Documents, whether due or to become due,
matured or unmatured, liquidated or unliquidated, or contingent or
noncontingent, including obligations of performance as well as obligations of
payment, and including interest that accrues after the commencement of any
proceeding under any Debtor Relief Law by or against Borrower or Affiliate of
Borrower, whether or not allowed as a claim in such proceeding.

        "Opinions" means the favorable written legal opinions of
(a) Christensen, Miller, Fink, Jacobs, Glaser, Weil and Shapiro, LLP, counsel to
Borrower, (b) Lionel Sawyer & Collins, Nevada counsel to Borrower, (c) Sterns &
Weinroth, a professional corporation, New Jersey counsel to Borrower,
(d) Butler, Snow, O'Mara, Stevens & Cannada PLLC, Mississippi counsel to
Borrower, and (e) Dickinson Wright PLLC, Michigan counsel to Borrower, together
with copies of all factual certificates and legal opinions upon which such
counsel has relied.

        "Other Available EBITDA" means, for any fiscal period, that portion of
the EBITDA of (a) any Unrestricted Subsidiaries for that fiscal period, and
(b) any other joint venture or other Person in which Borrower or its Restricted
Subsidiaries have any Investment for that fiscal period, in each case to the
extent that the same may be distributed in Cash by that Unrestricted Subsidiary
to Borrower and its Restricted Subsidiaries during that fiscal period in
accordance with applicable Law and subject to any Contractual Obligations
(including without limitation credit documents) which are binding upon such
Unrestricted Subsidiary or its Property (whether or not so distributed).

        "Other Loan Agreement" means the $2,000,000,000 Second Amended and
Restated Loan Agreement dated as of April 10, 2000 among Borrower, the
Co-Borrowers, the lenders referred to therein, and Bank of America, as
Administrative Agent, either as originally executed or as it may from time to
time be supplemented, modified, amended, restated or extended.

        "Outstanding Obligations" means, as of each date of determination, and
giving effect to the making of any such credit accommodations requested on that
date, the sum of the aggregate principal amount of the outstanding Loans.

        "Party" means any Person other than the Creditors which now or hereafter
is a party to any of the Loan Documents.

        "Pension Plan" means any "employee pension benefit plan" (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, which is
subject to Title IV of ERISA and is maintained by Borrower or any of its
Subsidiaries or to which Borrower or any of its Subsidiaries contributes or has
an obligation to contribute.

        "Permitted Encumbrances" means:

        (a)   inchoate Liens incident to construction on or maintenance of
Property; or Liens incident to construction on or maintenance of Property now or
hereafter filed of record for which adequate reserves have been set aside (or
deposits made pursuant to applicable Law) and which are being contested in good
faith by appropriate proceedings and have not proceeded to judgment, provided
that, by reason of nonpayment of the obligations secured by such Liens, no such
Property is subject to a material risk of loss or forfeiture;

        (b)   Liens for taxes and assessments on Property which are not yet past
due; or Liens for taxes and assessments on Property for which adequate reserves
have been set aside and are being contested in good faith by appropriate
proceedings and have not proceeded to

15

--------------------------------------------------------------------------------




judgment, provided that, by reason of nonpayment of the obligations secured by
such Liens, no such Property is subject to a material risk of loss or
forfeiture;

        (c)   minor defects and irregularities in title to any Property which in
the aggregate do not materially impair the fair market value or use of the
Property for the purposes for which it is or may reasonably be expected to be
held;

        (d)   easements, exceptions, reservations, or other agreements for the
purpose of pipelines, conduits, cables, wire communication lines, power lines
and substations, streets, trails, walkways, drainage, irrigation, water, and
sewerage purposes, dikes, canals, ditches, the removal of oil, gas, coal, or
other minerals, and other like purposes affecting Property, facilities, or
equipment which in the aggregate do not materially burden or impair the fair
market value or use of such Property for the purposes for which it is or may
reasonably be expected to be held;

        (e)   easements, exceptions, reservations, or other agreements for the
purpose of facilitating the joint or common use of Property in or adjacent to a
shopping center or similar project affecting Property which in the aggregate do
not materially burden or impair the fair market value or use of such Property
for the purposes for which it is or may reasonably be expected to be held;

        (f)    rights reserved to or vested in any Governmental Agency to
control or regulate, or obligations or duties to any Governmental Agency with
respect to, the use of any Property;

        (g)   rights reserved to or vested in any Governmental Agency to control
or regulate, or obligations or duties to any Governmental Agency with respect
to, any right, power, franchise, grant, license, or permit;

        (h)   present or future zoning laws and ordinances or other laws and
ordinances restricting the occupancy, use, or enjoyment of Property;

        (i)    statutory Liens, other than those described in clauses (a) or
(b) above, arising in the ordinary course of business with respect to
obligations which are not delinquent or are being contested in good faith,
provided that, if delinquent, adequate reserves have been set aside with respect
thereto and, by reason of nonpayment, no Property is subject to a material risk
of loss or forfeiture;

        (j)    covenants, conditions, and restrictions affecting the use of
Property which in the aggregate do not materially impair the fair market value
or use of the Property for the purposes for which it is or may reasonably be
expected to be held;

        (k)   rights of tenants under leases and rental agreements covering
Property entered into in the ordinary course of business of the Person owning
such Property;

        (l)    Liens consisting of pledges or deposits to secure obligations
under workers' compensation laws or similar legislation, including Liens of
judgments thereunder which are not currently dischargeable;

        (m)  Liens consisting of pledges or deposits of Property to secure
performance in connection with operating leases made in the ordinary course of
business to which Borrower or a Restricted Subsidiary of Borrower is a party as
lessee, provided the aggregate value of all such pledges and deposits in
connection with any such lease does not at any time exceed 20% of the annual
fixed rentals payable under such lease;

        (n)   Liens consisting of deposits of Property to secure bids made with
respect to, or performance of, contracts (other than contracts creating or
evidencing an extension of credit to the depositor);

16

--------------------------------------------------------------------------------




        (o)   Liens consisting of any right of offset, or statutory bankers'
lien, on bank deposit accounts maintained in the ordinary course of business so
long as such bank deposit accounts are not established or maintained for the
purpose of providing such right of offset or bankers' lien;

        (p)   Liens consisting of deposits of Property to secure statutory
obligations of Borrower or a Restricted Subsidiary of Borrower;

        (q)   Liens consisting of deposits of Property to secure (or in lieu of)
surety, appeal or customs bonds in proceedings to which Borrower or a Restricted
Subsidiary of Borrower is a party;

        (r)   Liens created by or resulting from any litigation or legal
proceeding involving Borrower or a Restricted Subsidiary of Borrower in the
ordinary course of its business which is currently being contested in good faith
by appropriate proceedings, provided that adequate reserves have been set aside
by Borrower or the relevant Restricted Subsidiary and no material Property is
subject to a material risk of loss or forfeiture; and

        (s)   other non-consensual Liens incurred in the ordinary course of
business but not in connection with an extension of credit, which do not in the
aggregate, when taken together with all other Liens, materially impair the value
or use of the Property of the Borrower and the Restricted Subsidiaries of
Borrower, taken as a whole.

        "Person" means any individual or entity, including a trustee,
corporation, limited liability company, general partnership, limited
partnership, joint stock company, trust, estate, unincorporated organization,
business association, firm, joint venture, Governmental Agency, or other entity.

        "Pricing Certificate" means a certificate substantially in the form of
Exhibit F, properly completed and signed by a Senior Officer of Borrower and
each Co-Borrower.

        "Pricing Level" means, as of each date of determination, the pricing
level set forth below opposite (a) the Debt Rating then in effect or (b) the
Leverage Ratio as of the last day of the Fiscal Quarter ending approximately
45 days prior to the first day of that Pricing Period, provided that if the
Leverage Ratio and the Debt Rating, as so determined, are at different Pricing
Levels, then the Pricing Level which yields the lowest Eurodollar Margin shall
apply:

 
  Pricing Criteria

--------------------------------------------------------------------------------

Pricing Level


--------------------------------------------------------------------------------

  Leverage Ratio

--------------------------------------------------------------------------------

  Debt Rating

--------------------------------------------------------------------------------

I   Less than 2.75 to 1.00   At least BBB+ or Baa1 II   Equal to or greater than
2.75 to 1.00 but less than 3.50 to 1.00   BBB or Baa2 III   Equal to or greater
than 3.50 to 1.00 but less than 4.00 to 1.00   BBB- or Baa3 IV   Equal to or
greater than 4.00 to 1.00 but less than 4.50 to 1.00   BB+ or Ba1 V   Equal to
or greater than 4.50 to 1.00   BB or Ba2 or lower

provided that in the event that the then prevailing Debt Ratings are "split
ratings" and to the extent that the applicable Pricing Level is then based upon
the Debt Ratings, Borrower will receive the benefit of the higher Debt Rating,
unless the split is a "double split rating" (in which case the intermediate
Pricing Level will apply) or a "triple split rating" (in which case the Pricing
Level below that applicable to the higher Debt Rating will apply).

17

--------------------------------------------------------------------------------

        "Pricing Period" means (a) the period commencing on the date hereof and
ending on May 15, 2003, and (b) the subsequent concurrent quarterly periods of
approximately 90 days each commencing on each August 16, November 16,
February 16 and May 16.

        "Prime Rate" means the rate of interest publicly announced from time to
time by Bank of America, as its "prime rate." It is a rate set by Bank of
America based upon various factors including Bank of America's costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in the Prime Rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

        "Principal Resort Casino Properties" means the MGM Grand Hotel and
Casino, Bellagio, and The Mirage Hotel and Casino.

        "Pro Rata Share" means, with respect to each Bank, the percentage of the
Commitment and the Loans held by that Bank (or by a SPC for which that Bank is
the Granting Bank). As of the Closing Date, each Bank has been informed by the
Lead Arranger of the amount and percentage of its Pro Rata Share. The percentage
Pro Rata Share of each Bank (but without the consent of that Bank not the dollar
amount thereof) is subject to adjustment pursuant to any Assignment Agreement
executed in accordance with Section 11.8.

        "Projections" means the financial projections for Borrower and its
Subsidiaries heretofore distributed to the Banks as a part of the Confidential
Offering Memorandum prepared for the transactions contemplated hereby and dated
as of March 2003.

        "Property" means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

        "Quarterly Payment Date" means the last Banking Day in each September,
December, March and June.

        "Real Property" means, as of any date of determination, all real
Property then or theretofore owned, leased or occupied by Borrower or any of its
Restricted Subsidiaries.

        "Regulations D, T, U and X" means Regulations D, T, U and X, as at any
time amended, of the Board of Governors of the Federal Reserve System, or any
other regulations in substance substituted therefor.

        "Related Fund" means with respect to any Bank that is a fund that
invests in commercial loans, any other fund that invests in commercial loans and
is managed or advised by the same investment advisor as such Bank or by an
Affiliate of such investment advisor.

        "Related Swap Agreement" means a Swap Agreement between Borrower and a
Bank or an Affiliate of a Bank (but, in the case of any such Affiliate, only to
the extent that the same expressly relates to the Obligations).

        "Request for Loan" means a written request for a Loan substantially in
the form of Exhibit G, signed by a Responsible Official of Borrower or a
Co-Borrower, on its behalf, and properly completed to provide all information
required to be included therein.

        "Requirement of Law" means, as to any Person, the articles or
certificate of incorporation and by-laws or other organizational or governing
documents of such Person, and any Law, or judgment, award, decree, writ or
determination of a Governmental Agency, in each case applicable to or binding
upon such Person or any of its Property or to which such Person or any of its
Property is subject.

18

--------------------------------------------------------------------------------




        "Requisite Banks" means (a) as of any date of determination if the
Commitment is then in effect, Banks having Pro Rata Shares which are, in the
aggregate, a majority of the Pro Rata Shares of the Commitment then in effect
and (b) as of any date of determination if the Commitment has then been
terminated and there are then any Obligations outstanding, Banks or other
creditors holding a majority of the Outstanding Obligations.

        "Responsible Official" means (a) when used with reference to a Person
other than an individual, any officer or manager of such Person, general partner
of such Person, officer of a corporate or limited liability company general
partner of such Person, officer of a corporate or limited liability company
general partner of a partnership that is a general partner of such Person, or
any other responsible official thereof duly acting on behalf thereof, and
(b) when used with reference to a Person who is an individual, such Person,
provided that for the purposes of this Agreement and the other Loan Documents,
each Responsible Official of Borrower shall be deemed to also be a Responsible
Official of each Co-Borrower, and each Responsible Official of a Co-Borrower
shall also be deemed to be a Responsible Official of Borrower and any other
Co-Borrowers. The Banks shall be entitled to conclusively rely upon any document
or certificate that is signed or executed by a Responsible Official of Borrower
or any of its Restricted Subsidiaries as having been authorized by all necessary
corporate, limited liability company, partnership and/or other action on the
part of Borrower or such Restricted Subsidiary.

        "Restricted Subsidiary" means each Subsidiary of Borrower other than
(a) the Australia Companies, Detroit Temporary, Subsidiaries formed under the
Laws of foreign nations whose only tangible assets are located in foreign
nations, and pure holding companies for such foreign Subsidiaries (including
without limitation MGM Grand South Africa, Inc., a Nevada corporation) owning as
their sole asset the stock or other securities and obligations thereof, and
(b) the Insurance Subsidiary. As of the Closing Date, Victoria Partners, a
Nevada general partnership, is 50% owned by Borrower, and is therefore not a
Subsidiary of Borrower. It is also understood that Marina District Development
Holding Co., LLC, a New Jersey limited liability company, the 100% owner of
Marina District Development Company, LLC, a New Jersey limited liability company
doing business as "The Borgata," is also only 50% owned by Borrower and
therefore is not a Subsidiary of Borrower.

        "Senior Obligations" means any class of Indebtedness of Borrower, any
Co-Borrower, Mirage or any Restricted Subsidiary which is entitled to the
benefits of any Liens on the Property of any such Person (whether upon the
occurrence of any contingency or otherwise), other than any Lien of the types
described in Section 6.7(d), (e) or (f).

        "Senior Officer" means the (a) chief executive officer or manager,
(b) chairman or co-chairman of the board, (c) president, (d) executive vice
president, (e) senior vice president, (f) chief financial officer,
(g) treasurer, (h) assistant treasurer, (i) secretary, or (j) assistant
secretary of Borrower or any Co-Borrower.

        "South African Companies" mean MGM Grand South Africa Pty Ltd., a South
African corporation, and MGM Grand South Africa, Inc., a Nevada corporation.

        "SPC" means, as to each Bank, one or more special purpose funding
vehicles maintained or established by that Bank.

        "Special Eurodollar Circumstance" means the application or adoption
after the Closing Date of any Law or interpretation, or any change therein or
thereof, or any change in the interpretation or administration thereof by any
Governmental Agency, central bank or comparable authority charged with the
interpretation or administration thereof, or compliance by any Bank or its
Eurodollar Lending Office with any request or directive (whether or not having
the force of Law) of any such Governmental Agency, central bank or comparable
authority, or the existence or occurrence of

19

--------------------------------------------------------------------------------




circumstances affecting the Designated Eurodollar Market generally that are
beyond the reasonable control of the Banks.

        "Subordinated Obligations" means Existing Senior Subordinated Notes and
any other unsecured Indebtedness of Borrower (but not Indebtedness of any
Subsidiary of Borrower), which:

        (a)   does not require amortization prior to the Maturity Date;

        (b)   is governed by agreements which contain no representations,
warranties, covenants, defaults and other provisions which are more restrictive
upon, or onerous to, Borrower and its Restricted Subsidiaries than the
provisions of the Loan Documents; and

        (c)   is subordinated in right of payment to the Obligations pursuant to
subordination provisions which are no less favorable to the Banks, in any
material respect, than those set forth in the Existing Senior Subordinated Notes
or pursuant to other subordination provisions which are acceptable to the
Requisite Banks in the exercise of their sole discretion

provided that in the event that the terms of any proposed Subordinated
Obligations to be issued by Borrower deviate, in any material respect, from the
terms of the Indenture governing the Existing Senior Subordinated Notes,
Borrower shall provide to the Administrative Agent (and the Administrative Agent
shall promptly deliver to the Banks) the proposed terms thereof which, if not
objected to by the Requisite Lenders within five Banking Days following the
delivery thereof to the Banks, shall be deemed acceptable to the Banks in
connection with any issuance following such date of Subordinated Obligations.

        "Subsidiary" means, as of any date of determination and with respect to
any Person, any corporation, limited liability company or partnership (whether
or not, in either case, characterized as such or as a "joint venture"), whether
now existing or hereafter organized or acquired: (a) in the case of a
corporation or limited liability company, of which a majority of the securities
having ordinary voting power for the election of directors or other governing
body (other than securities having such power only by reason of the happening of
a contingency) are at the time beneficially owned by such Person and/or one or
more Subsidiaries of such Person, or (b) in the case of a partnership, of which
a majority of the partnership or other ownership interests are at the time
beneficially owned by such Person and/or one or more of its Subsidiaries.

        "Swap Agreement" means a written agreement between Borrower and one or
more financial institutions providing for "swap", "cap", "collar" or other
interest rate protection with respect to any Indebtedness.

        "S&P" means Standard & Poor's Ratings Group (a division of McGraw
Hill, Inc.).

        "Syndication Agent" means Deutsche Bank Trust Company Americas. The
position of the Syndication Agent is titular in nature, and the Syndication
Agent shall have no additional rights or duties over those of a Bank hereunder.

        "Theme Park Property" means the real property consisting of 18.49 acres
which is shown in crosshatch on Schedule 1.1, and which is the former site of
the MGM Grand Theme Park located adjacent to the MGM Grand Hotel and Casino and
all improvements, fixtures and personalty located thereon, and in any event
shall not include any portion of the casino or hotel improvements associated
with the MGM Grand Hotel and Casino.

        "to the best knowledge of" means, when modifying a representation,
warranty or other statement of any Person, that the fact or situation described
therein is known by the Person (or, in the case of a Person other than a natural
Person, known by a Responsible Official of that Person) making the
representation, warranty or other statement, or with the exercise of reasonable
due diligence under the circumstances (in accordance with the standard of what a
reasonable Person in

20

--------------------------------------------------------------------------------




similar circumstances would have done) would have been known by the Person (or,
in the case of a Person other than a natural Person, would have been known by a
Responsible Official of that Person).

        "type" when used with respect to any Loan or Advance, means the
designation of whether such Loan or Advance is a Base Rate Loan or Advance, or a
Eurodollar Rate Loan or Advance.

        "Unrelated Person" means any Person other than (i) an employee stock
ownership plan or other employee benefit plan covering the employees of Borrower
and its Subsidiaries or (ii) an Affiliate of any Person or group of related
Persons which as of the date of this Agreement is the beneficial owner of 25% or
more (in the aggregate) of the outstanding common stock of Borrower.

        "Unrestricted Subsidiary" means each Subsidiary of Borrower which is not
a Restricted Subsidiary. As of the date hereof, the Unrestricted Subsidiaries
include MGM Grand Detroit II, LLC, the Australia Companies, the South African
Companies and the Insurance Company.

        1.2    Use of Defined Terms.    Any defined term used in the plural
shall refer to all members of the relevant class, and any defined term used in
the singular shall refer to any one or more of the members of the relevant
class.

        1.3    Accounting Terms—Fiscal Periods.    All accounting terms not
specifically defined in this Agreement shall be construed in conformity with,
and all financial data required to be submitted by this Agreement shall be
prepared in conformity with, Generally Accepted Accounting Principles applied on
a consistent basis, except as otherwise specifically prescribed herein. In the
event that Generally Accepted Accounting Principles or Borrower's Fiscal Year or
Fiscal Quarters change during the term of this Agreement such that the covenants
contained in Sections 6.8 and 6.9 would then be calculated for different
periods, in a different manner or with different components, (a) Borrower, the
Co-Borrowers and the Banks agree to amend this Agreement in such respects as are
necessary to conform those covenants as criteria for evaluating Borrower's
financial condition to substantially the same criteria as were effective prior
to such change in Fiscal Year, Fiscal Quarters or in Generally Accepted
Accounting Principles and (b) Borrower and the Co-Borrowers shall be deemed to
be in compliance with the covenants contained in the aforesaid Sections if and
to the extent that Borrower and the Co-Borrowers would have been in compliance
therewith for the pre-existing fiscal periods and under Generally Accepted
Accounting Principles as in effect immediately prior to such change, but shall
have the obligation to deliver each of the materials described in Article 7 to
the Creditors, on the dates therein specified, with financial data presented for
its pre-existing fiscal periods and in a manner which conforms with Generally
Accepted Accounting Principles as in effect immediately prior to such change.

        1.4    Rounding.    Any financial ratios required to be maintained by
Borrower and the Co-Borrowers pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed in
this Agreement and rounding the result up or down to the nearest number (with a
round-up if there is no nearest number) to the number of places by which such
ratio is expressed in this Agreement.

        1.5    Exhibits and Schedules.    All Exhibits and Schedules to this
Agreement, either as originally existing or as the same may from time to time be
supplemented, modified or amended, are incorporated herein by this reference. A
matter disclosed on any Schedule shall be deemed disclosed on all Schedules.

        1.6    Miscellaneous Terms.    In the Loan Documents, the term "or" is
disjunctive; the term "and" is conjunctive. The term "shall" is mandatory; the
term "may" is permissive. Masculine terms also apply to females; feminine terms
also apply to males. The term "including" is by way of example and not
limitation.

21

--------------------------------------------------------------------------------



Article 2.
LOANS


        2.1    Loans-General.    

        (a)   Subject to the terms and conditions set forth in this Agreement,
at any time and from time to time from the Closing Date through the Banking Day
immediately prior to the Maturity Date, each Bank shall, pro rata according to
that Bank's Pro Rata Share of the then applicable Commitment, make Advances to
Borrower or to any Co-Borrower under the Commitment in such amounts as Borrower
or any Co-Borrower may request that (i) do not result in the Outstanding
Obligations being in excess of the then effective Commitment, and (ii) in the
case of Advances made to a Co-Borrower, are directly used to finance the
development, construction or operation of hotel/casino properties owned by that
Co-Borrower. Subject to the limitations set forth herein, the Advances by each
Bank under its Pro Rata Share of the Commitment may be prepaid without premium
or penalty. The Administrative Agent shall promptly provide the Borrower with a
written report allocating the Obligations requested by Borrower and each
Co-Borrower.

        (b)   Subject to the next sentence, each Loan consisting of Advances
shall be made pursuant to a Request for Loan which shall specify the requested
(i) date of such Loan, (ii) type of Loan, (iii) amount of such Loan, and (iv) in
the case of a Eurodollar Rate Loan, the Eurodollar Period for such Loan. Unless
the Administrative Agent, in its sole and absolute discretion, has notified
Borrower to the contrary, a Loan consisting of Advances may be requested by
telephone by a Responsible Official of Borrower or the relevant Co-Borrower, in
which case Borrower or the relevant Co-Borrower shall confirm such request by
promptly delivering a Request for Loan in person or by telecopier conforming to
the preceding sentence to the Administrative Agent. The Administrative Agent
shall incur no liability whatsoever hereunder in acting upon any telephonic
request purportedly made by a Responsible Official of Borrower, and Borrower
hereby agrees to indemnify each Creditor from any loss, cost, expense or
liability as a result of so acting.

        (c)   Promptly following receipt of a Request for Loan, the
Administrative Agent shall notify each Bank by telephone or telecopier (and if
by telephone, promptly confirmed by telecopier) of the date and type of the
Loan, any applicable Eurodollar Period, and that Bank's Pro Rata Share of the
Loan. Not later than 11:00 a.m., California local time, on the date specified
for any Loan (which must be a Banking Day), each Bank shall make its Pro Rata
Share of the Loan in immediately available funds available to the Administrative
Agent at the Administrative Agent's Office. Upon satisfaction or waiver of the
applicable conditions set forth in Article 8, all Advances shall be credited on
that date in immediately available funds to the Deposit Account for Borrower or
that Co-Borrower.

        (d)   Unless the Requisite Banks otherwise consent, each Loan shall be
in an integral multiple of $1,000,000 which is not less than $5,000,000.

        (e)   The Advances made by each Bank shall be evidenced by that Bank's
Note.

        (f)    A Request for Loan shall be irrevocable upon the Administrative
Agent's first notification thereof.

        (g)   If no Request for Loan (or telephonic request for Loan referred to
in the second sentence of Section 2.1(b), if applicable) has been made within
the requisite notice periods set forth in Section 2.2 or 2.3 prior to the end of
the Eurodollar Period for any Eurodollar Rate Loan, then on the last day of such
Eurodollar Period, such Eurodollar Rate Loan shall be automatically converted
into a Base Rate Loan in the same amount.

        (h)   If a Loan is to be made on the same date that another Loan is due
and payable:

        (i)    the Banks shall make available to the Administrative Agent (or
the Administrative Agent shall make available to the Banks) the net amount of
funds giving effect to both such

22

--------------------------------------------------------------------------------

Loans and the effect for purposes of this Agreement shall be the same as if
separate transfers of funds had been made with respect to each such Loan; and

        (ii)   in the case where the same Party is the primary borrower of both
such Loans, Borrower or the relevant Co-Borrower shall make available to the
Administrative Agent (or the Administrative Agent shall make available to such
Party) the net amount of funds giving effect to both such Loans and the effect
for purposes of this Agreement shall be the same as if separate transfers of
funds had been made with respect to each such Loan.

        2.2    Base Rate Loans.    Each request by Borrower or any Co-Borrower
for a Base Rate Loan shall be made pursuant to a Request for Loan (or telephonic
or other request for loan referred to in the second sentence of Section 2.1(b),
if applicable) received by the Administrative Agent, at the Administrative
Agent's Office, not later than 9:15 a.m., California local time, on the date
(which must be a Banking Day) of the requested Base Rate Loan. All Loans shall
constitute Base Rate Loans unless properly designated as a Eurodollar Rate Loan
pursuant to Section 2.3.

        2.3    Eurodollar Rate Loans.    

        (a)   Each request by Borrower or any Co-Borrower for a Eurodollar Rate
Loan shall be made pursuant to a Request for Loan (or telephonic or other
request for Loan referred to in the second sentence of Section 2.1(b), if
applicable) received by the Administrative Agent, at the Administrative Agent's
Office, not later than 10:00 a.m., California local time, at least three
Eurodollar Banking Days before the first day of the applicable Eurodollar
Period.

        (b)   On the date which is two Eurodollar Banking Days before the first
day of the applicable Eurodollar Period, the Administrative Agent shall confirm
its determination of the applicable Eurodollar Rate (which determination shall
be conclusive in the absence of manifest error) and promptly shall give notice
of the same to Borrower and any relevant Co-Borrowers and the Banks by telephone
or telecopier (and if by telephone, promptly confirmed by telecopier).

        (c)   Unless the Administrative Agent and the Requisite Banks otherwise
consent, no more than ten Eurodollar Rate Loans shall be outstanding at any one
time.

        (d)   No Eurodollar Rate Loan may be requested during the continuation
of a Default or Event of Default.

        (e)   Nothing contained herein shall require any Bank to fund any
Eurodollar Rate Advance in the Designated Eurodollar Market.

        2.4    [Reserved].    

        2.5    [Reserved].    

        2.6    [Reserved].    

        2.7    Co-Borrowers.    Atlantic City and Detroit are each hereby
designated as joint and several direct Co-Borrowers under this Agreement, with
the right to request Loans, subject to the terms and conditions set forth
herein, provided that (a) each Loan made hereunder to Atlantic City, Detroit or
any other Co-Borrower shall be used solely and directly to finance the
development, construction or operation of hotel/casino properties owned by that
Co-Borrower, and (b) the liability of Detroit is limited to that portion of the
Obligations which are used, directly or indirectly, to finance the design,
development, construction or operation of the Detroit Project or which are
actually borrowed or received by Detroit. From time to time following the
Closing Date, Borrower may designate one or more Guarantors to be joint and
several direct Co-Borrowers hereunder by written request to the Administrative
Agent accompanied by (a) an executed Assumption Agreement and Notes executed by
the designated Guarantor, (b) a certificate of good standing of the designated
Guarantor in the jurisdiction of its incorporation, (c) a certified corporate
authority resolution covering the execution and delivery of the Assumption
Agreement and Notes, (d) a written consent to the Assumption Agreement executed
by each other Guarantor, and (e) an appropriate written legal opinion similar to

23

--------------------------------------------------------------------------------


the Opinions with respect to the Co-Borrower and the Assumption Agreement. The
Administrative Agent shall promptly notify the Banks of such request, together
with copies of such of the foregoing as any Bank may request and the designated
Guarantor shall become a Co-Borrower hereunder.

        2.8    Voluntary Reduction of Commitment.    Borrower and the
Co-Borrowers shall have the right, at any time and from time to time, without
penalty or charge, upon at least three Banking Days' prior written notice by a
Responsible Official of Borrower and the Co-Borrowers to the Administrative
Agent, voluntarily to reduce, permanently and irrevocably, in aggregate
principal amounts in an integral multiple of $1,000,000 but not less than
$5,000,000, or to terminate, all or a portion of the then undisbursed portion of
the Commitment; provided that the Commitment may not be so reduced below an
amount equal to the sum of the aggregate principal amount outstanding under the
Notes. The Administrative Agent shall promptly notify the Banks of any reduction
or termination of the Commitment under this Section.

        2.9    Optional Termination of Commitment.    Following the occurrence
of a Change in Control, the Requisite Banks may in their sole and absolute
discretion elect to terminate the Commitment during the sixty day period
immediately subsequent to the later of (a) such occurrence or (b) the earlier of
(i) receipt of written notice to the Administrative Agent of the Change in
Control from Borrower and the Co-Borrowers, or (ii) if no such notice has been
received by the Administrative Agent, the date upon which the Administrative
Agent has actual knowledge thereof. In the event that the Banks elect to so
terminate the Commitment, the Commitment shall be terminated effective on the
date which is sixty days subsequent to written notice from the Administrative
Agent to Borrower and the Co-Borrowers thereof.

        2.10    Extension of Maturity Date.    At any time following the date
which is 60 days prior to the then current Maturity Date, the Maturity Date may
be extended for 364 days at Borrower's and the Co-Borrowers' election with the
written consent of all of the Banks (which may be withheld in the sole and
absolute discretion of each Bank). Not earlier than 60 days prior to the then
current Maturity Date, and provided that Borrower and the Co-Borrowers are then
in compliance with Section 7.1, Borrower and the Co-Borrowers may deliver to the
Administrative Agent who will deliver to each of the Banks a written request for
a 364-day extension of the Maturity Date together with a Certificate of a
Responsible Official signed by a Senior Officer on behalf of Borrower and the
Co-Borrowers stating that the representations and warranties contained in
Article 4 (other than representations and warranties which expressly speak as of
a particular date or are no longer true and correct as a result of a change
which is not a violation of this Agreement) are true and correct on and as of
the date of such Certificate. Within 30 days following the delivery of such
Certificate, but in any event not sooner than 45 nor later than 15 days prior to
the then current Maturity Date, each Bank shall notify the Administrative Agent
whether (in its sole and absolute discretion) it consents to such request. Each
Bank which fails to respond to any such request for extension shall be deemed to
have refused to consent thereto. After receiving the notifications from all of
the Banks or the expiration of such period, whichever is earlier, the
Administrative Agent shall notify Borrower, the Co-Borrower and the Banks of the
results thereof.

        If all of the Banks have consented to the extension then the Maturity
Date shall be extended for 364 days, effective as of the then current Maturity
Date.

        If Banks holding at least 662/3% of the Commitment consent to the
request for extension, but other Banks (each a "Non-Consenting Bank") notify the
Administrative Agent that they will not consent to the request for extension (or
fail to notify the Administrative Agent in writing of their consent to the
extension), Borrower and the Co-Borrowers may cause all of the Non-Consenting
Banks to be removed as Banks under this Agreement pursuant to Section 11.26,
provided that such removal shall be accomplished by assignment to one or more
Eligible Assignees which are willing to consent to the request for extension and
not by reduction of the amount of Commitment. In the event that sufficient
Eligible Assignees can be identified to assume the Pro Rata Shares of the
Non-Consenting Banks, then the request for extension shall be granted with the
effect as set forth above.

24

--------------------------------------------------------------------------------



        2.11    Administrative Agent's Right to Assume Funds Available for
Advances.    Unless the Administrative Agent shall have been notified by any
Bank no later than 10:00 a.m. on the Banking Day of the proposed funding by the
Administrative Agent of any Loan that such Bank does not intend to make
available to the Administrative Agent such Bank's portion of the total amount of
such Loan, the Administrative Agent may assume that such Bank has made such
amount available to the Administrative Agent on the date of the Loan and the
Administrative Agent may, in reliance upon such assumption, make available to
Borrower or the relevant Co-Borrower a corresponding amount. If the
Administrative Agent has made funds available to Borrower or a Co-Borrower based
on such assumption and such corresponding amount is not in fact made available
to the Administrative Agent by such Bank, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Bank. If such
Bank does not pay such corresponding amount forthwith upon the Administrative
Agent's demand therefor, the Administrative Agent promptly shall notify Borrower
or that Co-Borrower who shall pay such corresponding amount to the
Administrative Agent. The Administrative Agent also shall be entitled to recover
from such Bank interest on such corresponding amount in respect of each day from
the date such corresponding amount was made available by the Administrative
Agent to Borrower or the Co-Borrowers to the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to the daily
Federal Funds Rate. Nothing herein shall be deemed to relieve any Bank from its
obligation to fulfill its share of the Commitment or to prejudice any rights
which the Administrative Agent, Borrower or any Co-Borrower may have against any
Bank as a result of any default by such Bank hereunder.

        2.12    Release and Reattachment of Collateral.    

        (a)   If Borrower and its Restricted Subsidiaries become entitled to the
release of all of the Liens contemplated by the Intercreditor Agreement, or to
the release of any later equal, ratable and pari passu Liens described in
clause (b) below, and provided that no Default or Event of Default has then
occurred and remains continuing, Borrower and the Co-Borrowers may in their sole
discretion request that the Administrative Agent release any Liens securing the
Obligations in accordance with this clause (a). Borrower and the Co-Borrowers
shall submit any request under this Section in the form of a Certificate, in
form and substance acceptable to the Administrative Agent, signed by a Senior
Officer of Borrower and each Co-Borrower certifying that no Default or Event of
Default exists, together with a written consent to the release of collateral
executed by each Guarantor and such other supporting information as the
Administrative Agent may request, including evidence reasonably satisfactory to
the Administrative Agent that all other classes of Senior Obligations then
holding Liens of the type described in Sections 6.7(g) or (h) shall previously
or concurrently release all Liens held by such creditors. Promptly upon receipt
of such a Certificate, the Administrative Agent shall provide a copy thereof to
the Banks and, unless the Requisite Banks contest the accuracy thereof within
five Banking Days, shall (i) execute and deliver to Borrower and its
Subsidiaries reconveyances and releases of such Liens (or shall provide its
written concurrence to any release of Liens being provided by the Collateral
Agent under the Intercreditor Agreement), and (ii) return to the Persons legally
entitled thereto, all collateral pledged in support of the Obligations, all at
the sole expense of Borrower and the Co-Borrowers (a "Collateral Release"), in
each case subject to the requirement that the Liens of the types described in
Sections 6.7(g) or (h) are previously or concurrently released. No Collateral
Release shall constitute or be construed as a release (or to require the
release) of the Guaranty.

        (b)   If following any release of the Liens contemplated by the
Intercreditor Agreement and the Collateral Documents, a Collateral Event occurs
and if either (x) any Senior Obligations are then entitled to require the
granting of Liens in any assets of Borrower or any of the Restricted
Subsidiaries (other than any Lien of the types described in Sections 6.7(d),
(e) or (f)) or (y) any Senior Obligations are in fact granted any Liens by
Borrower or any of the Restricted Subsidiaries, then Borrower and the
Co-Borrowers shall, and shall cause each of the Restricted Subsidiaries to, not
later than the granting of any such Liens, grant perfected Liens in the same
collateral to

25

--------------------------------------------------------------------------------




secure the Obligations (including any Related Swap Agreements) equally, ratably
and on a pari passu basis, provided that Borrower and the Restricted
Subsidiaries shall not be obligated to provide Liens in any Property to the
extent that Gaming Laws prohibit the granting of Liens in such Property to
secure the Obligations and all other classes of Senior Obligations unless and
until all required approvals of Gaming Boards thereto are obtained. In such
event, Borrower shall, and shall cause each Restricted Subsidiary to, use its
best efforts to obtain all necessary consents from the applicable Gaming Boards
to grant a perfected Lien on such Property securing the Obligations and, upon
receipt of all consents needed to grant such a perfected Lien, shall promptly
take all action (or cause the Restricted Subsidiaries to take all action)
reasonably necessary in order to grant and perfect such a Lien. The Liens
granted pursuant to this clause (b) shall be (i) equal, ratable and pari passu
with any Liens securing the other classes of Senior Obligations, (ii) granted
concurrently with the granting of any such Liens, and (iii) granted pursuant to
instruments, documents and agreements which are reasonably acceptable to the
Administrative Agent and are either (A) held by a common collateral agent for
all classes of Senior Obligations pursuant to an instrument comparable to the
Intercreditor Agreement or (B) no less favorable to the Administrative Agent and
the other Creditors than those granted to the other Senior Obligations. While
each of the Liens contemplated by this clause (b) shall be equal, ratable and
pari passu in the manner described above, it is acknowledged that the same may
subordinate to certain prior Liens in favor of creditors other than the holders
of Senior Obligations permitted pursuant to Section 6.7. In connection with the
granting of any such Liens, Borrower and its Restricted Subsidiaries shall
provide to the Administrative Agent (y) policies of title insurance on customary
terms and conditions, to the extent that policies of title insurance on the
corresponding Property are provided to the holders of other Senior Obligations
(and in an insured amount that bears the same proportion to the principal amount
of the Commitment as the insured amount in the policies provided to the holders
of other Senior Obligations), and (z) such legal opinions and other assurances
as the Administrative Agent may reasonably request.

        2.13    Senior Indebtedness.    The Obligations shall be and hereby are
designated as "Senior Indebtedness" with respect to all Subordinated Obligations
and all payments with respect to any Subordinated Obligations shall be subject
to Section 6.1.

        2.14    Optional Increases to the Commitment.    

        (a)   Provided that no Default or Event of Default then exists, Borrower
and each Co-Borrower may at any time jointly request in writing that the then
effective Commitment be increased to an amount which is not greater than
$1,000,000,000 minus the amount of any reductions to the Commitment which have
theretofore occurred pursuant to Sections 2.8 or 2.9, in accordance with the
provisions of this Section. Any request under this Section shall be submitted by
Borrower and the Co-Borrowers to the Administrative Agent, shall specify the
proposed effective date and amount of such increase and be accompanied by (i) a
Certificate of a Responsible Official, signed by a Senior Officer of Borrower
and each Co-Borrower, stating that no Default or Event of Default exists as of
the date of the request or will result from the requested increase and (ii) a
written consent to the increase in the Commitment executed by each Guarantor.
Borrower and the Co-Borrowers may also specify any fees offered to lenders which
agree to assume a portion of the increased Commitment (which fees may be
variable based upon the amount which any such Bank is willing to assume as an
increase to the amount of its Pro Rata Share of the increased Commitment). The
consent of the Banks, as such, shall not be required for an increase in the
amount of the Commitment pursuant to this Section.

        (b)   Where the fees offered to lenders which propose to assume the
increase to the Commitment are not in excess of those offered to the Banks party
to this Agreement as of the date hereof in exchange for their Pro Rata Shares of
the Commitment, then (i) any proposed increase to the Commitment may be
effectuated on any day which is not sooner than five Banking

26

--------------------------------------------------------------------------------




Days from the date of Borrower's request and which is mutually acceptable to
Borrower, the Administrative Agent and the lenders assuming the increased
Commitment, and (ii) Borrower need not offer to any existing Bank any portion of
the increase to the Commitment.

        (c)   Where the fees offered to the Banks which propose to assume the
increase to the Commitment are greater than those offered in connection
herewith, then (i) Borrower shall offer the opportunity to assume Pro Rata
Shares of the increased Commitment to each of the existing Banks in priority to
lenders which are not Banks, and (ii) the effectiveness of the increase shall be
on a date which is not sooner than thirty days following Borrower's request for
the increase. In the latter case, each Bank may approve or reject a request for
an increase in the Commitment in its sole and absolute discretion and, absent an
affirmative written response within fifteen days after receipt of such request,
shall be deemed to have rejected the request. The rejection of such a request by
any number of Banks shall not affect Borrower's and the Co-Borrowers' right to
increase the Commitment pursuant to this Section. No Bank which rejects a
request for an increase in the Commitment shall be subject to removal as a Bank.

        (d)   In responding to a request under clause (c) of this Section, each
Bank which is willing to increase the amount of its Pro Rata Share of the
increased Commitment shall specify the amount of the proposed increase which it
is willing to assume. Each consenting Bank shall be entitled to participate
ratably (based on its Pro Rata Share of the Commitment before such increase) in
any resulting increase in the Commitment, subject to the right of the
Administrative Agent to adjust allocations of the increased Commitment so as to
result in the amounts of the Pro Rata Shares of the Banks being in integral
multiples of $1,000,000.

        (e)   In either case, if the aggregate principal amount offered to be
assumed by the consenting Banks (or any new lenders) is less than the amount
requested, Borrower and the Co-Borrowers may (i) reject the proposed increase in
its entirety, (ii) accept the offered amounts or (iii) designate new lenders who
qualify as Eligible Assignees and which are reasonably acceptable to Borrower
and the Administrative Agent as additional Banks hereunder in accordance with
clause (f) of this Section (each, a "New Bank"), which New Banks may assume the
amount of the increase in the Commitment that has not been assumed by the
consenting Banks.

        (f)    Each New Bank designated by Borrower and the Co-Borrowers and
reasonably acceptable to the Administrative Agent shall become an additional
party hereto as a New Bank concurrently with the effectiveness of the proposed
increase in the Commitment upon its execution of an instrument of joinder to
this Agreement which is in form and substance acceptable to the Administrative
Agent and which, in any event, contains the representations, warranties,
indemnities and other protections afforded to the Administrative Agent and the
other Banks which would be granted or made by an Eligible Assignee by means of
the execution of an Assignment Agreement.

Subject to the foregoing, any increase to the Commitment requested under this
Section shall be effective as of the date proposed by Borrower and the
Co-Borrowers and shall be in the principal amount equal to (i) the amount which
consenting Banks are willing to assume as increases to the amount of their Pro
Rata Share plus (ii) the amount offered by any New Banks. Upon the effectiveness
of any such increase, Borrower and the Co-Borrowers shall issue replacement
Notes to each affected Bank and new Notes to each New Bank, and the percentage
Pro Rata Shares of each Bank will be adjusted to give effect to the increase in
the Commitment.

27

--------------------------------------------------------------------------------


Article 3.
PAYMENTS AND FEES


        3.1    Principal and Interest.    

        (a)   Interest shall be payable on the outstanding daily unpaid
principal amount of each Advance from the date thereof until payment in full is
made and shall accrue and be payable at the rates set forth or provided for
herein before and after Default, before and after maturity, before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law, with interest on overdue interest at the Default Rate to the
fullest extent permitted by applicable Laws.

        (b)   Interest accrued on each Base Rate Loan on each Quarterly Payment
Date shall be due and payable on that day. Except as otherwise provided in
Section 3.8, the unpaid principal amount of any Base Rate Loan shall bear
interest at a fluctuating rate per annum equal to the Base Rate plus the
applicable Base Rate Margin. Each change in the interest rate under this
Section 3.1(b) due to a change in the Base Rate shall take effect simultaneously
with the corresponding change in the Base Rate.

        (c)   Interest accrued on each Eurodollar Rate Loan shall be due and
payable on (i) the earliest to occur of (y) the last day of the related
Eurodollar Period, and (z) the date which is three months following the day upon
which that Eurodollar Rate Loan was made of the related Eurodollar Period (and,
for a Eurodollar Rate Loan with a Eurodollar Period in excess of three months,
every three months thereafter through the last day of the Eurodollar Period) and
(ii) on the last day of the related Eurodollar Period. Except as otherwise
provided in Section 3.8, the unpaid principal amount of any Eurodollar Rate Loan
shall bear interest at a rate per annum equal to the Eurodollar Rate for that
Eurodollar Rate Loan plus the applicable Eurodollar Margin.

        (d)   [Reserved.]

        (e)   If not sooner paid, the principal Indebtedness evidenced by the
Notes shall be payable as follows:

        (i)    the amount, if any, by which the Outstanding Obligations at any
time exceed the then applicable Commitment, shall be payable immediately;

        (ii)   [Reserved]; and

        (iii)  the principal Indebtedness evidenced by the Notes shall in any
event be payable on the Maturity Date.

        (f)    The Notes may, at any time and from time to time, voluntarily be
paid or prepaid in whole or in part without premium or penalty, except that with
respect to any voluntary prepayment under this Section 3.1(f), (i) any partial
prepayment shall be not less than $5,000,000, or in integral multiples of
$1,000,000 which are in excess of $5,000,000, (ii) the Administrative Agent
shall have received written notice of any prepayment by 9:00 a.m., California
local time, on the Banking Day prior to the date of prepayment (which must be a
Banking Day) in the case of a Base Rate Loan, and, in the case of a Eurodollar
Rate Loan, three Banking Days before the date of prepayment, which notice shall
identify the date and amount of the prepayment and the Loan(s) being prepaid,
(iii) each prepayment of principal on any Eurodollar Rate Loan shall be
accompanied by payment of interest accrued to the date of payment on the amount
of principal paid and (iv) any payment or prepayment of all or any part of any
Eurodollar Rate Loan on a day other than the last day of the applicable
Eurodollar Period shall be subject to Section 3.7(e). Promptly following receipt
of a notice of prepayment under clause (ii) above, the Administrative Agent
shall notify each Bank by

28

--------------------------------------------------------------------------------

telephone or telecopier (and if by telephone, promptly confirmed by telecopier)
of the date and amount thereof.

        (g)   [Reserved].

        (h)   Each payment of principal by Borrower or Co-Borrower hereunder
shall be applied ratably to the Advances made to Borrower or that Co-Borrower
which are then due and payable, provided that if the Obligations are then
accelerated or have deemed to have been accelerated, each payment of principal
hereunder shall be applied ratably to the outstanding Advances.

        3.2    Lead Arranger's Fees.    On the date hereof, Borrower shall pay
to Lead Arranger through the Administrative Agent underwriting fees in the
amount heretofore agreed upon by letter agreement between Borrower and the Lead
Arranger. These fees are for the services of the Lead Arranger in arranging the
credit facilities under this Agreement and are fully earned when paid and are
nonrefundable.

        3.3    Upfront Fees.    On the date hereof, Borrower shall pay to the
Administrative Agent, for the account of each Bank, upfront fees in an amount
equal to (a) that Bank's allocated Pro Rata Share of the Commitment times (b) a
fee percentage based upon the amount of the offered commitment of that Bank to
the credit facilities described herein, as set forth in a written confirmation
delivered to that Bank by the Lead Arranger, provided that the fee percentage
for Bank of America shall be as set forth in a letter agreement with Bank of
America. Such upfront fees are for the credit facilities committed by each Bank
under this Agreement and are fully earned when paid. The upfront fees paid to
each Bank are solely for its own account and are nonrefundable.

        3.4    Facility Fees.    From the Closing Date, Borrower and the
Co-Borrowers shall pay to the Administrative Agent, for the ratable accounts of
the Banks pro rata according to their Pro Rata Share, a facility fee equal to
the Facility Fee Rate in effect from time to time times the principal amount of
the Commitment. The facility fees shall be payable quarterly in arrears on each
Quarterly Payment Date, on the Maturity Date upon the date of any partial
reduction or termination of the Commitment pursuant to Sections 2.8, 2.9 or
11.26.

        3.5    Agency Fees.    On the Closing Date and annually thereafter,
Borrower and the Co-Borrowers shall pay to the Administrative Agent an agency
fee in such amounts as heretofore agreed upon by letter agreement between
Borrower and Bank of America and the Lead Arranger. The agency fee is for the
services to be performed by the Administrative Agent in acting as Administrative
Agent and is fully earned on the date paid. The agency fee paid to the
Administrative Agent is solely for its own account and is nonrefundable.

        3.6    Increased Commitment Costs.    If any Bank shall determine in
good faith that the introduction after the Closing Date of any applicable law,
rule, regulation or guideline regarding capital adequacy, or any change therein
or any change in the interpretation or administration thereof by any central
bank or other Governmental Agency charged with the interpretation or
administration thereof, or compliance by such Bank (or its Eurodollar Lending
Office) or any corporation controlling the Bank, with any request, guideline or
directive regarding capital adequacy (whether or not having the force of Law) of
any such central bank or other authority, affects or would affect the amount of
capital required or expected to be maintained by such Bank or any corporation
controlling such Bank and (taking into consideration such Bank's or such
corporation's policies with respect to capital adequacy and such Bank's desired
return on capital) determines in good faith that the amount of such capital is
increased, or the rate of return on capital is reduced, as a consequence of its
obligations under this Agreement, then, within ten Banking Days after demand of
such Bank, Borrower and the Co-Borrowers shall pay to such Bank, from time to
time as specified in good faith by such Bank, additional amounts sufficient to
compensate such Bank in light of such circumstances, to the extent reasonably
allocable to such obligations under this Agreement, provided that Borrower and
the Co-Borrowers shall not be obligated

29

--------------------------------------------------------------------------------


to pay any such amount which arose prior to the date which is ninety days
preceding the date of such demand or is attributable to periods prior to the
date which is ninety days preceding the date of such demand. Each Bank's
determination of such amounts shall be conclusive in the absence of manifest
error. Any request for compensation by a Bank under this Section shall set forth
the basis upon which it has been determined that such an amount is due from
Borrower and the Co-Borrowers, a calculation of the amount due, and a
certification that the corresponding costs or diminished rate of return on
capital have been incurred or sustained by the Bank. If Borrower and the
Co-Borrowers become obligated to pay a material amount under this Section to any
Bank, that Bank will be subject to removal in accordance with Section 11.26;
provided that Borrower and the Co-Borrowers shall have paid such amount to that
Bank and that Borrower and the Co-Borrowers, within the thirty day period
following the date of such payment, shall have notified that Bank in writing of
their intent to so remove the Bank.

        3.7    Eurodollar Costs and Related Matters.    

        (a)   In the event that any Governmental Agency imposes on any Bank any
reserve or comparable requirement (including any emergency, supplemental or
other reserve) with respect to the Eurodollar Obligations of that Bank, Borrower
or the relevant Co-Borrower shall pay that Bank within five Banking Days after
demand all amounts necessary to compensate such Bank (determined as though such
Bank's Eurodollar Lending Office had funded 100% of its Eurodollar Rate Advance
in the Designated Eurodollar Market) in respect of the imposition of such
reserve requirements. The Bank's determination of such amount shall be
conclusive in the absence of manifest error.

        (b)   If, after the date hereof, the existence or occurrence of any
Special Eurodollar Circumstance:

        (1)   shall subject any Bank or its Eurodollar Lending Office to any
tax, duty or other charge or cost with respect to any Eurodollar Rate Advance,
any of its Notes evidencing Eurodollar Rate Advances or its obligation to make
Eurodollar Rate Advances, or shall change the basis of taxation of payments to
any Bank attributable to the principal of or interest on any Eurodollar Rate
Advance or any other amounts due under this Agreement in respect of any
Eurodollar Rate Advance, any of its Notes evidencing Eurodollar Rate Advances or
its obligation to make Eurodollar Rate Advances, excluding (i) taxes imposed on
or measured in whole or in part by its overall net income, gross income or gross
receipts, (ii) franchise taxes imposed by (A) any jurisdiction (or political
subdivision thereof) in which it is organized or maintains its principal office
or Eurodollar Lending Office or (B) any jurisdiction (or political subdivision
thereof) in which it is "doing business," and (iii) any withholding taxes or
other taxes based on gross income imposed by the United States of America for
any period with respect to which it has failed to provide Borrower with the
appropriate form or forms required by Section 11.21, to the extent such forms
are then available under applicable Laws;

        (2)   shall impose, modify or deem applicable any reserve not applicable
or deemed applicable on the date hereof (including any reserve imposed by the
Board of Governors of the Federal Reserve System, special deposit, capital or
similar requirements against assets of, deposits with or for the account of, or
credit extended by, any Bank or its Eurodollar Lending Office); or

        (3)   shall impose on any Bank or its Eurodollar Lending Office or the
Designated Eurodollar Market any other condition affecting any Eurodollar Rate
Advance, any of its Notes evidencing Eurodollar Rate Advances, its obligation to
make Eurodollar Rate Advances or this Agreement, or shall otherwise affect any
of the same;

30

--------------------------------------------------------------------------------




and the result of any of the foregoing, as determined in good faith by such
Bank, increases the cost to such Bank or its Eurodollar Lending Office of making
or maintaining any Eurodollar Rate Advance or in respect of any Eurodollar Rate
Advance, any of its Notes evidencing Eurodollar Rate Advances or its obligation
to make Eurodollar Rate Advances or reduces the amount of any sum received or
receivable by such Bank or its Eurodollar Lending Office with respect to any
Eurodollar Rate Advance, any of its Notes evidencing Eurodollar Rate Advances or
its obligation to make Eurodollar Rate Advances (assuming such Bank's Eurodollar
Lending Office had funded 100% of its Eurodollar Rate Advance in the Designated
Eurodollar Market), then, within five Banking Days after demand by such Bank
(with a copy to the Administrative Agent), Borrower and the Co-Borrowers shall
pay to such Bank such additional amount or amounts as will compensate such Bank
for such increased cost or reduction (determined as though such Bank's
Eurodollar Lending Office had funded 100% of its Eurodollar Rate Advance in the
Designated Eurodollar Market). A statement of any Bank claiming compensation
under this subsection and setting forth in reasonable detail the additional
amount or amounts to be paid to it hereunder shall be conclusive in the absence
of manifest error.

        (c)   If, after the date hereof, the existence or occurrence of any
Special Eurodollar Circumstance shall, in the good faith opinion of any Bank,
make it unlawful or impossible for such Bank or its Eurodollar Lending Office to
make, maintain or fund its portion of any Eurodollar Rate Advance or materially
restrict the authority of such Bank to purchase or sell, or to take deposits of,
Dollars in the Designated Eurodollar Market, or to determine or charge interest
rates based upon the Eurodollar Rate, and such Bank shall so notify the
Administrative Agent, then such Bank's obligation to make Eurodollar Rate
Advances shall be suspended for the duration of such illegality or impossibility
and the Administrative Agent forthwith shall give notice thereof to the other
Banks and Borrower. Upon receipt of such notice, the outstanding principal
amount of such Bank's Eurodollar Rate Advances, together with accrued interest
thereon, automatically shall be converted to Base Rate Advances on either
(1) the last day of the Eurodollar Period(s) applicable to such Eurodollar Rate
Advances if such Bank may lawfully continue to maintain and fund such Eurodollar
Rate Advances to such day(s) or (2) immediately if such Bank may not lawfully
continue to fund and maintain such Eurodollar Rate Advances to such day(s),
provided that in such event the conversion shall not be subject to payment of a
prepayment fee under clause (e) of this Section. Each Bank agrees to endeavor
promptly to notify Borrower of any event of which it has actual knowledge,
occurring after the Closing Date, which will cause that Bank to notify the
Administrative Agent under this Section, and agrees to designate a different
Eurodollar Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Bank, otherwise be
materially disadvantageous to such Bank. In the event that any Bank is unable,
for the reasons set forth above, to make, maintain or fund its portion of any
Eurodollar Rate Loan or Advance, such Bank shall fund such amount as a Base Rate
Advance for the same period of time, and such amount shall be treated in all
respects as a Base Rate Advance. Any Bank whose obligation to make Eurodollar
Rate Advances has been suspended under this Section shall promptly notify the
Administrative Agent and Borrower of the cessation of the Special Eurodollar
Circumstance which gave rise to such suspension.

        (d)   If, with respect to any proposed Eurodollar Rate Loan:

        (1)   the Administrative Agent reasonably determines that, by reason of
circumstances affecting the Designated Eurodollar Market generally that are
beyond the reasonable control of the Banks, deposits in Dollars (in the
applicable amounts) are not being offered to any Bank in the Designated
Eurodollar Market for the applicable Eurodollar Period; or

        (2)   the Requisite Banks advise the Administrative Agent that the
Eurodollar Rate as determined by the Administrative Agent (i) does not represent
the effective pricing to such Banks for deposits in Dollars in the Designated
Eurodollar Market in the relevant amount for

31

--------------------------------------------------------------------------------




the applicable Eurodollar Period, or (ii) will not adequately and fairly reflect
the cost to such Banks of making the applicable Eurodollar Rate Advances;

then the Administrative Agent forthwith shall give notice thereof to Borrower
and the Banks, whereupon until the Administrative Agent notifies Borrower that
the circumstances giving rise to such suspension no longer exist, the obligation
of the Banks to make any future Eurodollar Rate Advances shall be suspended
unless (but only if clause (2) above is the basis for such suspension) Borrower
and each Co-Borrower notify the Administrative Agent in writing that they elect
to pay the Enhanced Eurodollar Margin with respect to all Eurodollar Rate Loans
made during such period.

        (e)   Upon payment or prepayment of any Eurodollar Rate Advance (other
than as the result of a conversion required under clause (c) of this Section) on
a day other than the last day in the applicable Eurodollar Period (whether
voluntarily, involuntarily, by reason of acceleration, or otherwise), or upon
the failure of Borrower or any Co-Borrower (for a reason other than the failure
of a Bank to make an Advance) to borrow on the date or in the amount specified
for a Eurodollar Rate Advance in any Request for Loan, or upon the failure of
Borrower or any Co-Borrower to prepay a Eurodollar Rate Loan or Advance on the
date specified in a notice of prepayment delivered to the Administrative Agent
pursuant to Section 3.1(f), Borrower and the Co-Borrowers shall pay to the
appropriate Bank within ten Banking Days after demand a prepayment fee, failure
to borrow fee or failure to prepay fee, as the case may be (determined as though
100% of that Bank's Eurodollar Rate Advance had been funded in the Designated
Eurodollar Market), equal to the sum of:

        (1)   the principal amount of the Eurodollar Rate Advance prepaid or not
borrowed or prepaid, as the case may be, times [the number of days from and
including the date of prepayment or failure to borrow or prepay, as applicable,
to but excluding the last day in the applicable Eurodollar Period] divided by
360 times the applicable Interest Differential (provided that the product of the
foregoing formula must be a positive number); plus

        (2)   all out-of-pocket expenses incurred by the Bank reasonably
attributable to such payment, prepayment or failure to borrow.

Each Bank's determination of the amount of any prepayment fee, failure to borrow
fee or failure to prepay fee payable under this Section shall be conclusive in
the absence of manifest error.

        (f)    Each Bank agrees to endeavor promptly to notify Borrower of any
event of which it has actual knowledge, occurring after the Closing Date, which
will entitle such Bank to compensation pursuant to clause (a) or clause (b) of
this Section, and agrees to designate a different Eurodollar Lending Office if
such designation will avoid the need for or reduce the amount of such
compensation and will not, in the good faith judgment of such Bank, otherwise be
materially disadvantageous to such Bank. Any request for compensation by a Bank
under this Section shall set forth the basis upon which it has been determined
that such an amount is due from Borrower and the Co-Borrowers, a calculation of
the amount due, and a certification that the corresponding costs have been
incurred by the Bank.

        (g)   If any Bank claims compensation or is excused from making or
continuing Eurodollar Rate Loans or Advances under this Section:

        (i)    Borrower and the Co-Borrowers may at any time, upon at least four
Eurodollar Banking Days' prior notice to the Administrative Agent and such Bank
and upon payment in full of the amounts provided for in this Section through the
date of such payment plus any prepayment fee (subject to clause (c) of this
Section) required by clause (e) of this Section, pay in full the affected
Eurodollar Rate Advances of such Bank or request that such Eurodollar Rate
Advances be converted to Base Rate Advances; and

32

--------------------------------------------------------------------------------

        (ii)   In the case where Borrower and the Co-Borrowers become obligated
to pay a material amount under this Section to any Bank, that Bank will be
subject to removal in accordance with Section 11.26; provided that Borrower and
the Co-Borrowers shall have paid such amount to that Bank and that Borrower and
the Co-Borrowers, within the thirty day period following the date of such
payment, shall have notified that Bank in writing of their intent to so remove
the Bank.

        3.8    Late Payments.    If any installment of principal or interest or
any fee or cost or other amount payable under any Loan Document to the
Administrative Agent or any Bank is not paid when due, it shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the rate
otherwise payable with respect thereto plus 2% per annum (or, in the case of any
Obligations which do not bear stated interest, at the rate then otherwise
applicable to Base Rate Loans plus 2% per annum), to the fullest extent
permitted by applicable Laws. Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be compounded monthly, on the
last day of each calendar month, to the fullest extent permitted by applicable
Laws.

        3.9    Computation of Interest and Fees.    Computation of interest on
Base Rate Loans shall be calculated on the basis of a year of 365 or 366 days,
as the case may be, and the actual number of days elapsed; computation of
interest on Eurodollar Rate Loans and all fees under this Agreement shall be
calculated on the basis of a year of 360 days and the actual number of days
elapsed. Borrower and the Co-Borrowers acknowledge that such latter calculation
method will result in a higher yield to the Banks than a method based on a year
of 365 or 366 days. Interest shall accrue on each Loan for the day on which the
Loan is made; interest shall not accrue on a Loan, or any portion thereof, for
the day on which the Loan or such portion is paid. Any Loan that is repaid on
the same day on which it is made shall bear interest for one day.
Notwithstanding anything in this Agreement to the contrary, interest in excess
of the maximum amount permitted by applicable Laws shall not accrue or be
payable hereunder or under the Notes, and any amount paid as interest hereunder
or under the Notes which would otherwise be in excess of such maximum permitted
amount shall instead be treated as a payment of principal.

        3.10    Non-Banking Days.    If any payment to be made by Borrower or
any other Party under any Loan Document shall come due on a day other than a
Banking Day, payment shall instead be considered due on the next succeeding
Banking Day and the extension of time shall be reflected in computing interest
and fees.

        3.11    Manner and Treatment of Payments.    

        (a)   Each payment hereunder (except payments pursuant to Sections 3.6,
3.7, 11.3, 11.11 and 11.22) or on the Notes or under any other Loan Document
shall be made to the Administrative Agent, at the Administrative Agent's Office,
for the account of each of the Banks or the Administrative Agent, as the case
may be, in immediately available funds not later than 12:00 noon, California
local time, on the day of payment (which must be a Banking Day). All payments
received after such time, on any Banking Day, shall be deemed received on the
next succeeding Banking Day. The amount of all payments received by the
Administrative Agent for the account of each Bank shall be immediately paid by
the Administrative Agent to the applicable Bank in immediately available funds
and, if such payment was received by the Administrative Agent by 12:00 noon,
California local time, on a Banking Day and not so made available to the account
of a Bank on that Banking Day, the Administrative Agent shall reimburse that
Bank for the cost to such Bank of funding the amount of such payment at the
Federal Funds Rate. All payments shall be made in lawful money of the United
States of America.

        (b)   Each payment or prepayment on account of any Loan shall be applied
pro rata according to the outstanding Advances made by each Bank comprising such
Loan.

33

--------------------------------------------------------------------------------




        (c)   Each Bank shall use its best efforts to keep a record (which may
be in tangible or electronic or other intangible form) of Advances made by it
and payments received by it with respect to each of its Notes and, subject to
Section 10.6(g), such record shall, as against Borrower and the Co-Borrowers, be
presumptive evidence of the amounts owing. Notwithstanding the foregoing
sentence, the failure by any Bank to keep such a record shall not affect
Borrower's and the Co-Borrowers' joint and several obligations to pay the
Obligations.

        (d)   Each payment of any amount payable by Borrower or any other Party
under this Agreement or any other Loan Document shall be made free and clear of,
and without reduction by reason of, any taxes, assessments or other charges
imposed by any Governmental Agency, central bank or comparable authority,
excluding(i) taxes imposed on or measured in whole or in part by overall net
income, gross income or gross receipts, (ii) franchise taxes imposed on any Bank
by (A) any jurisdiction (or political subdivision thereof) in which it is
organized or maintains its principal office or Eurodollar Lending Office or
(B) any jurisdiction (or political subdivision thereof) in which it is "doing
business", (iii) any withholding taxes or other taxes based on gross income
imposed by the United States of America that are not attributable to any change
in any Law or the interpretation or administration of any Law by any
Governmental Agency and (iv) any withholding tax or other taxes based on gross
income imposed by the United States of America for any period with respect to
which it has failed to provide Borrower with the appropriate form or forms
required by Section 11.21, to the extent such forms are then available under
applicable Laws (all such non-excluded taxes, assessments or other charges being
hereinafter referred to as "Taxes"). To the extent that Borrower or any other
Party is obligated by applicable Laws to make any deduction or withholding on
account of Taxes from any amount payable to any Bank under this Agreement, they
shall (i) make such deduction or withholding and pay the same to the relevant
Governmental Agency and (ii) pay such additional amount to that Bank as is
necessary to result in that Bank's receiving a net after-Tax amount equal to the
amount to which that Bank would have been entitled under this Agreement absent
such deduction or withholding. If and when receipt of such payment results in an
excess payment or credit to that Bank on account of such Taxes, that Bank shall
promptly refund such excess to Borrower or the relevant Party. If Borrower or
any such Party becomes obligated to pay a material amount under this Section to
any Bank, that Bank will be subject to removal in accordance with Section 11.26;
provided that Borrower or the relevant Party shall have paid such amount to that
Bank and that Borrower and the Co-Borrowers, within the thirty day period
following the date of such payment, shall have notified that Bank in writing of
their intent to so remove the Bank.

        3.12    Funding Sources.    Nothing in this Agreement shall be deemed to
obligate any Bank to obtain the funds for any Loan or Advance in any particular
place or manner or to constitute a representation by any Bank that it has
obtained or will obtain the funds for any Loan or Advance in any particular
place or manner, provided that each Bank which is not a bank under the laws of
the United States or any state thereof severally represents and warrants that it
has obtained the funds for its Advances in compliance with applicable Laws and
that the making of its Advances will not constitute "prohibited transactions" as
such term is defined in ERISA.

        3.13    Failure to Charge Not Subsequent Waiver.    Any decision by the
Administrative Agent or any Bank not to require payment of any interest
(including interest at the Default Rate), fee, cost or other amount payable
under any Loan Document, or to calculate any amount payable by a particular
method, on any occasion shall in no way limit or be deemed a waiver of the
Administrative Agent's or such Bank's right to require full payment of any
interest (including interest at the Default Rate), fee, cost or other amount
payable under any Loan Document, or to calculate an amount payable by another
method that is not inconsistent with this Agreement, on any other or subsequent
occasion.

        3.14    Administrative Agent's Right to Assume Payments Will be Made by
Borrower and the Co-Borrowers.    Unless the Administrative Agent shall have
been notified by Borrower and the

34

--------------------------------------------------------------------------------


Co-Borrowers prior to the date on which any payment to be made by Borrower and
the Co-Borrowers hereunder is due that Borrower and the Co-Borrowers do not
intend to remit such payment, the Administrative Agent may, in its discretion,
assume that Borrower and the Co-Borrowers have remitted such payment when so due
and the Administrative Agent may, in its discretion and in reliance upon such
assumption, make available to each Bank on such payment date an amount equal to
such Bank's share of such assumed payment. If Borrower and the Co-Borrowers have
not in fact remitted such payment to the Administrative Agent, each Bank shall
forthwith on demand repay to the Administrative Agent the amount of such assumed
payment made available to such Bank, together with interest thereon in respect
of each day from and including the date such amount was made available by the
Administrative Agent to such Bank to the date such amount is repaid to the
Administrative Agent at the Federal Funds Rate.

        3.15    Fee Determination Detail.    The Administrative Agent and any
Bank shall provide reasonable detail to Borrower and the Co-Borrowers regarding
the manner in which the amount of any payment to the Creditors, or that Bank,
under Article 3 has been determined, concurrently with demand for such payment.

        3.16    Survivability.    All of Borrower's and the Co-Borrowers'
obligations under Sections 3.6 and 3.7 shall survive for ninety days following
the date on which the Commitment is terminated, all Obligations hereunder are
fully paid.


Article 4.
REPRESENTATIONS AND WARRANTIES


        Borrower and each Co-Borrower represents and warrants to the Banks on
the date hereof, as of the Closing Date and (to the extent set forth in
Section 8.2) as of the date of the making of each Loan hereunder, that:

        4.1    Existence and Qualification; Power; Compliance With
Laws.    Borrower is a corporation duly formed, validly existing and in good
standing under the Laws of Delaware. Each of the Guarantors is a corporation or
limited liability company duly formed, validly existing and in good standing
under the Laws of its state of formation. Borrower and each of the Guarantors
are duly qualified or registered to transact business and are in good standing
in each other jurisdiction in which the conduct of their business or the
ownership or leasing of their Properties makes such qualification or
registration necessary, except where the failure so to qualify or register and
to be in good standing would not constitute a Material Adverse Effect. Borrower
and each Guarantor have all requisite corporate or other organizational power
and authority to conduct their business, to own and lease their Properties and
to execute and deliver each Loan Document to which each is a Party and to
perform the Obligations. All outstanding shares of the capital stock of Borrower
are duly authorized, validly issued, fully paid and non-assessable, and no
holder thereof has any enforceable right of rescission under any applicable
state or federal securities Laws. Borrower is in compliance with all
Requirements of Law applicable to its business as at present conducted, has
obtained all authorizations, consents, approvals, orders, licenses and permits
from, and has accomplished all filings, registrations and qualifications with,
or obtained exemptions from any of the foregoing from, any Governmental Agency
that are necessary for the transaction of its business as at present conducted,
except where the failure so to comply, file, register, qualify or obtain
exemptions does not constitute a Material Adverse Effect.

        4.2    Authority; Compliance With Other Agreements and Instruments and
Government Regulations.    The execution, delivery and performance by Borrower,
each Co-Borrower and each Guarantor of the Loan Documents to which it is a
Party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not:

        (a)   Require any consent or approval not heretofore obtained of any
member, partner, director, stockholder, security holder or creditor of such
party;

35

--------------------------------------------------------------------------------

        (b)   Violate or conflict with any provision of such party's charter,
articles of incorporation, operating agreement or bylaws, as applicable;

        (c)   Result in or require the creation or imposition of any Lien upon
or with respect to any Property of Borrower and its Restricted Subsidiaries;

        (d)   Violate any Requirement of Law applicable to such Party, subject
to obtaining the authorizations from, or filings with, the Governmental Agencies
described in Schedule 4.3; and

        (e)   Result in a breach of or constitute a default under, or cause or
permit the acceleration of any obligation owed under, any indenture or loan or
credit agreement or any other Contractual Obligation to which such party is a
party or by which such party or any of its Property is bound or affected;

and neither Borrower, the Co-Borrowers nor any Guarantor is in violation of, or
default under, any Requirement of Law or Contractual Obligation, or any
indenture, loan or credit agreement described in Section 4.2(e), in any respect
that constitutes a Material Adverse Effect.

        4.3    No Governmental Approvals Required.    Except as set forth in
Schedule 4.3 or previously obtained or made, no authorization, consent,
approval, order, license or permit from, or filing, registration or
qualification with, any Governmental Agency is or will be required to authorize
or permit under applicable Laws the execution, delivery and performance by
Borrower and its Restricted Subsidiaries of the Loan Documents to which it is a
Party. Except as set forth in Schedule 4.3, all authorizations from, or filings
with, any Governmental Agency described in Schedule 4.3 will be accomplished as
of the Closing Date. The Banks acknowledge that Atlantic City is not presently
required to hold any gaming licenses.

        4.4    Subsidiaries.    

        (a)   Schedule 4.4 hereto correctly sets forth the names, form of legal
entity, ownership and jurisdictions of organization of all Subsidiaries of
Borrower. Except as described in Schedule 4.4, Borrower does not own any capital
stock, equity interest or debt security which is convertible, or exchangeable,
for capital stock or equity interests in any Person. Unless otherwise indicated
in Schedule 4.4, all of the outstanding shares of capital stock, or all of the
units of equity interest, as the case may be, of each Subsidiary are owned of
record and beneficially by Borrower, there are no outstanding options, warrants
or other rights to purchase capital stock of any such Subsidiary, and all such
shares or equity interests so owned are duly authorized, validly issued, fully
paid and non-assessable, and were issued in compliance with all applicable state
and federal securities and other Laws, and are free and clear of all Liens,
except for Permitted Encumbrances.

        (b)   Each Restricted Subsidiary of Borrower is a business entity duly
formed, validly existing and in good standing under the Laws of its jurisdiction
of organization, is duly qualified to do business as a foreign organization and
is in good standing as such in each jurisdiction in which the conduct of its
business or the ownership or leasing of its Properties makes such qualification
necessary (except where the failure to be so duly qualified and in good standing
does not constitute a Material Adverse Effect), and has all requisite power and
authority to conduct its business and to own and lease its Properties.

        (c)   Each Restricted Subsidiary of Borrower is in compliance with all
Requirements of Law applicable to its business and has obtained all
authorizations, consents, approvals, orders, licenses, and permits from, and
each such Restricted Subsidiary has accomplished all filings, registrations, and
qualifications with, or obtained exemptions from any of the foregoing from, any
Governmental Agency that are necessary for the transaction of its business,
except where the failure to be in such compliance, obtain such authorizations,
consents, approvals, orders, licenses, and permits, accomplish such filings,
registrations, and qualifications, or obtain such exemptions, does not
constitute a Material Adverse Effect.

36

--------------------------------------------------------------------------------




        4.5    Financial Statements.    Borrower and the Co-Borrowers have
furnished to the Banks the audited consolidated and consolidating financial
statements of Borrower and its Subsidiaries for the Fiscal Year ended
December 31, 2002. The financial statements described in the sentence above
fairly present in all material respects the financial condition, results of
operations and changes in financial position of Borrower and its Subsidiaries as
of such dates and for such periods in conformity with Generally Accepted
Accounting Principles, consistently applied.

        4.6    No Other Liabilities; No Material Adverse Changes.    Borrower
and its Subsidiaries do not have any material liability or material contingent
liability required under Generally Accepted Accounting Principles to be
reflected or disclosed and not reflected or disclosed in the financial
statements described in Section 4.5, other than liabilities and contingent
liabilities arising in the ordinary course of business since the date of such
financial statements. As of the Closing Date, no circumstance or event has
occurred that constitutes a Material Adverse Effect since December 31, 2002.

        4.7    Title to Property.    As of December 31, 2002, Borrower and its
Subsidiaries have valid title to the Property reflected in the financial
statements described in Section 4.5, other than immaterial items of Property,
free and clear of all Liens, other than Permitted Encumbrances and Liens
described in 4.7 or permitted by Section 6.7. As of the Closing Date, Borrower
and its Subsidiaries shall have valid title to all material Property reflected
in the financial statements described in Section 4.5, other than Property
subsequently sold or disposed of by Borrower and its Subsidiaries in the
ordinary course of business, in each case free and clear of all Liens, other
than Permitted Encumbrances, and Liens described in Schedule 4.7 or permitted by
Section 6.7.

        4.8    Intangible Assets.    Borrower and its Subsidiaries own, or
possess the right to use to the extent necessary in their businesses, all
material trademarks, trade names, copyrights, patents, patent rights, computer
software, licenses and other Intangible Assets that are used in the conduct of
their businesses, and no such Intangible Asset, to the best knowledge of
Borrower and the Co-Borrowers, conflicts with the valid trademark, trade name,
copyright, patent, patent right or Intangible Asset of any other Person to the
extent that such conflict constitutes a Material Adverse Effect.

        4.9    Public Utility Holding Company Act.    Neither Borrower nor any
of its Subsidiaries is a "holding company", or a "subsidiary company" of a
"holding company", or an "affiliate" of a "holding company" or of a "subsidiary
company" of a "holding company", within the meaning of the Public Utility
Holding Company Act of 1935, as amended.

        4.10    Litigation.    Except for (a) any matter fully covered as to
subject matter and amount (subject to applicable deductibles and retentions) by
insurance as to which the insurance carrier has been notified and has not
asserted lack of subject matter coverage or reserved its right to do so, (b) any
matter, or series of related matters, involving a claim against Borrower or any
of its Subsidiaries of less than $75,000,000, (c) matters of an administrative
nature not involving a claim or charge against Borrower or any of its
Subsidiaries and (d) matters set forth in Item 3 of Borrower's Annual Report on
Form 10-K for the Fiscal Year ended December 31, 2002, there are no actions,
suits, proceedings or investigations pending as to which Borrower or any of its
Subsidiaries have been served or have received notice or, to the best knowledge
of Borrower and the Co-Borrowers, threatened against or affecting Borrower or
any of its Subsidiaries or any Property of any of them before any Governmental
Agency.

        4.11    Binding Obligations.    Each of the Loan Documents to which
Borrower or any of its Restricted Subsidiaries is a Party will, when executed
and delivered by such Party, constitute the legal, valid and binding obligation
of such Party, enforceable against such Party in accordance with its terms,
except as enforcement may be limited by Debtor Relief Laws, Gaming Laws or
equitable principles relating to the granting of specific performance and other
equitable remedies as a matter of judicial discretion.

        4.12    No Default.    No event has occurred and is continuing that is a
Default or Event of Default.

37

--------------------------------------------------------------------------------



        4.13    ERISA    

        (a)   With respect to each Pension Plan:

        (i)    such Pension Plan complies in all material respects with ERISA
and any other applicable Laws to the extent that noncompliance could reasonably
be expected to have a Material Adverse Effect;

        (ii)   such Pension Plan has not incurred any "accumulated funding
deficiency" (as defined in Section 302 of ERISA) that could reasonably be
expected to have a Material Adverse Effect;

        (iii)  no "reportable event" (as defined in Section 4043 of ERISA) has
occurred that could reasonably be expected to have a Material Adverse Effect;
and

        (iv)  neither Borrower nor any of its Subsidiaries has engaged in any
non-exempt "prohibited transaction" (as defined in Section 4975 of the Code)
that could reasonably be expected to have a Material Adverse Effect.

        (b)   Neither Borrower nor any of its Subsidiaries has incurred or
expects to incur any withdrawal liability to any Multiemployer Plan that could
reasonably be expected to have a Material Adverse Effect.

        4.14    Regulations T, U and X; Investment Company Act.    The fair
market value of the assets subject to the Negative Pledge contained in
Section 6.7 (including the value of the capital stock of Mirage) is more than
twice the amount of the Outstanding Obligations. No part of the proceeds of any
Loan hereunder will be used to purchase or carry, or to extend credit to others
for the purpose of purchasing or carrying, any Margin Stock in violation of
Regulations T, U and X. Neither Borrower nor any of its Subsidiaries is or is
required to be registered as an "investment company" under the Investment
Company Act of 1940.

        4.15    Disclosure.    No written statement made by a Senior Officer of
Borrower, any Co-Borrower or any Guarantor to the Administrative Agent or any
Bank in connection with this Agreement, or in connection with any Loan, as of
the date thereof contained any untrue statement of a material fact or omitted a
material fact necessary to make the statement made not misleading in light of
all the circumstances existing at the date the statement was made.

        4.16    Tax Liability.    Borrower and its Subsidiaries have filed all
tax returns which are required to be filed, and have paid, or made provision for
the payment of, all taxes with respect to the periods, Property or transactions
covered by said returns, or pursuant to any assessment received by Borrower or
its Subsidiaries, except (a) such taxes, if any, as are being contested in good
faith by appropriate proceedings and as to which adequate reserves have been
established and maintained and (b) immaterial taxes so long as no material
Property of Borrower or any of its Subsidiaries is in jeopardy of being seized,
levied upon or forfeited.

        4.17    Projections.    As of the Closing Date, to the best knowledge of
Borrower and the Co-Borrowers, the assumptions set forth in the Projections are
reasonable and consistent with each other and with all facts known to Borrower
and its Subsidiaries, and the Projections are reasonably based on such
assumptions. Nothing in this Section shall be construed as a representation or
covenant that the Projections in fact will be achieved. The Creditors
acknowledge that the Projections are forward-looking statements and that actual
financial results for Borrower and its Subsidiaries could differ materially from
those set forth in the Projections.

        4.18    Hazardous Materials.    Except as described in Schedule 4.18,
(a) neither Borrower nor any of its Subsidiaries at any time has disposed of,
discharged, released or threatened the release of any Hazardous Materials on,
from or under the Real Property in violation of any Hazardous Materials Law that
would individually or in the aggregate constitute a Material Adverse Effect,
(b) to the best

38

--------------------------------------------------------------------------------


knowledge of Borrower and the Co-Borrowers, no condition exists that violates
any Hazardous Material Law affecting any Real Property except for such
violations that would not individually or in the aggregate have a Material
Adverse Effect, (c) no Real Property or any portion thereof is or has been
utilized by Borrower or any of its Subsidiaries as a site for the manufacture of
any Hazardous Materials and (d) to the extent that any Hazardous Materials are
used, generated or stored by Borrower or any of its Subsidiaries on any Real
Property, or transported to or from such Real Property by Borrower or any of its
Subsidiaries, such use, generation, storage and transportation are in compliance
in all material respects with all Hazardous Materials Laws.

        4.19    No Default Under Existing Loan Agreement.    As of the Closing
Date, no Default or Event of Default has occurred and remains continuing under
the Existing Loan Agreement.

        4.20    Liens and Security Interests Under Existing Loan
Agreement.    The Obligations constitute Qualified Obligations within the
meaning of the Intercreditor Agreement and are secured by the Collateral
Documents referred to in the Intercreditor Agreement on an equal, ratable and
pari passu basis with the other Qualified Obligations referred to therein.


Article 5.
AFFIRMATIVE COVENANTS (OTHER THAN INFORMATION AND REPORTING REQUIREMENTS)


        So long as any Advance remains unpaid or any other Obligation remains
unpaid, or any portion of the Commitment remains in force, Borrower shall, and
shall cause each of its Restricted Subsidiaries to, and each Co-Borrower shall,
unless the Administrative Agent (with the written approval of the Requisite
Banks) otherwise consents:

        5.1    Preservation of Existence.    Preserve and maintain their
respective existences in the jurisdiction of their formation and all material
authorizations, rights, franchises, privileges, consents, approvals, orders,
licenses, permits, or registrations from any Governmental Agency that are
necessary for the transaction of their respective business except (a) where the
failure to so preserve and maintain the existence of any Restricted Subsidiary
of Borrower and such authorizations, rights, franchises, privileges, consents,
approvals, orders, licenses, permits, or registrations would not constitute a
Material Adverse Effect and (b) that a merger permitted by Section 6.3 shall not
constitute a violation of this covenant; and qualify and remain qualified to
transact business in each jurisdiction in which such qualification is necessary
in view of their respective business or the ownership or leasing of their
respective Properties except where the failure to so qualify or remain qualified
would not constitute a Material Adverse Effect.

        5.2    Maintenance of Properties.    Maintain, preserve and protect all
of their respective Properties in good order and condition, subject to wear and
tear in the ordinary course of business, and not permit any waste of their
respective Properties, except that the failure to maintain, preserve and protect
a particular item of Property that is not of significant value, either
intrinsically or to the operations of Borrower and its Restricted Subsidiaries,
taken as a whole, shall not constitute a violation of this covenant.

        5.3    Maintenance of Insurance.    Maintain liability, casualty and
other insurance (subject to customary deductibles and retentions) with
responsible insurance companies in such amounts and against such risks as is
carried by responsible companies engaged in similar businesses and owning
similar assets in the general areas in which Borrower and its Restricted
Subsidiaries operate.

        5.4    Compliance With Laws.    Comply, within the time period, if any,
given for such compliance by the relevant Governmental Agency with enforcement
authority, with all Requirements of Law noncompliance with which constitutes a
Material Adverse Effect, except that Borrower and its

39

--------------------------------------------------------------------------------


Restricted Subsidiaries need not comply with a Requirement of Law then being
contested by any of them in good faith by appropriate proceedings.

        5.5    Inspection Rights.    Upon reasonable notice, at any time during
regular business hours and as often as reasonably requested (but not so as to
materially interfere with the business of Borrower or any of its Subsidiaries)
permit the Administrative Agent or any Bank, or any authorized employee, agent
or representative thereof, to examine, audit and make copies and abstracts from
the records and books of account of, and to visit and inspect the Properties of,
Borrower and its Subsidiaries and to discuss the affairs, finances and accounts
of Borrower and its Subsidiaries with any of their officers, managers, key
employees or accountants and, upon request, furnish promptly to the
Administrative Agent or any Bank true copies of all financial information made
available to the board of directors or audit committee of the board of directors
of Borrower.

        5.6    Keeping of Records and Books of Account.    Keep adequate records
and books of account reflecting all financial transactions in conformity with
Generally Accepted Accounting Principles, consistently applied, and in material
conformity with all applicable requirements of any Governmental Agency having
regulatory jurisdiction over Borrower or any of its Subsidiaries.

        5.7    Use of Proceeds.    Use the proceeds of Loans (a) on the Closing
Date, to refinance the obligations under the Existing Loan Agreement, (b) to
finance design, development and construction expenses associated with Capital
Expenditures, Acquisitions and Investments permitted under Article 6 hereof, and
(c) for other general corporate purposes including the Acquisitions and
Investments described herein.

        5.8    New Restricted Subsidiaries.    Cause any Person which hereafter
becomes a Restricted Subsidiary of Borrower to promptly execute and deliver to
the Administrative Agent a Guaranty (and, if a Collateral Event has occurred
(and no Collateral Release has subsequently occurred), security documents
encumbering its Property to the extent required by Sections 2.12 and 6.7).

        5.9    Hazardous Materials Laws.    Keep and maintain all Real Property
and each portion thereof in compliance in all material respects with all
applicable Hazardous Materials Laws and promptly notify the Administrative Agent
in writing (attaching a copy of any pertinent written material) of (a) any and
all material enforcement, cleanup, removal or other governmental or regulatory
actions instituted, completed or threatened in writing by a Governmental Agency
pursuant to any applicable Hazardous Materials Laws, (b) any and all material
claims made or threatened in writing by any Person against Borrower or its
Restricted Subsidiaries relating to damage, contribution, cost recovery,
compensation, loss or injury resulting from any Hazardous Materials and
(c) discovery by any Senior Officer of Borrower or any Co-Borrower of any
material occurrence or condition on Property adjoining or in the vicinity of
such Real Property that could reasonably be expected to cause such Real Property
or any part thereof to be subject to any restrictions on the ownership,
occupancy, transferability or use of such Real Property under any applicable
Hazardous Materials Laws.


Article 6.
NEGATIVE COVENANTS


        So long as any Advance remains unpaid or any other Obligation remains
unpaid, or any portion of the Commitment remains in force, Borrower shall not,
and shall not permit any of its Restricted Subsidiaries to, and each Co-Borrower
shall not unless the Administrative Agent (with the written approval of the
Requisite Banks or, if required by Section 11.2, of all of the Banks) otherwise
consents:

        6.1    Payment of Subordinated Obligations.    Pay any principal
(including sinking fund payments) or any other amount (other than scheduled
interest payments) with respect to any Subordinated Obligation, or purchase or
redeem (or offer to purchase or redeem) any Subordinated Obligation, or deposit
any monies, securities or other Property with any trustee or other Person to
provide assurance

40

--------------------------------------------------------------------------------


that the principal or any portion thereof of any Subordinated Obligation will be
paid when due or otherwise to provide for the defeasance of any Subordinated
Obligation provided that:

        (a)   Borrower may make payments of scheduled interest on any
Subordinated Obligation in accordance with the subordination terms thereof; and

        (b)   Borrower may redeem Subordinated Obligations held by Persons which
are subject to a Disqualification, provided that (i) no Default or Event of
Default then exists or would result therefrom, and (ii) after giving effect to
such redemption, Borrower is in pro forma compliance with the covenants set
forth in Sections 6.8 and 6.9.

        6.2    Disposition of Property.    Make any Disposition of any Principal
Resort Casino Properties (other than Dispositions of (i) any Release Parcel (as
defined in and permitted by the relevant Deeds of Trust) consisting of any gores
or strips of land required to be disposed of in the ordinary course of business
to facilitate construction, improvement, public use dedication or similar
purposes, and not material to the overall conduct of the business of the related
Property or (ii) all or any part of the Theme Park Property, in each case when
no Default or Event of Default exists), provided that leases and subleases of
portions of a Principal Resort Casino Property in the ordinary course of
business and not involving their gaming or lodging operations shall not be
considered a Disposition thereof. Borrower is hereby authorized to subdivide the
Theme Park Property in any manner (whether concurrently with or prior to the
Disposition thereof) and the Administrative Agent is hereby authorized to
empower the Collateral Agent to make any amendments to the Deed of Trust
covering the Theme Park Property and/or subordinate the lien of such Deed of
Trust to any maps subdividing the Theme Park Property, so as to give effect
thereto. The Administrative Agent is hereby authorized to send notice to the
Collateral Agent and the Creditor Representatives requesting the release of any
Theme Park Property concurrently with the sale or other Disposition thereof.

        6.3    Mergers.    Merge or consolidate with or into any Person, except
(a) mergers and consolidations of a Restricted Subsidiary of Borrower into
Borrower or another Restricted Subsidiary of Borrower, (b) mergers and
consolidations with a Person to effect a mere change in the State or form of
organization of Borrower, (c) mergers with any Person which if acquired by
Borrower or its other Restricted Subsidiaries pursuant to Investments permitted
hereby, would be Restricted Subsidiaries, provided that the financial condition
of Borrower and its Subsidiaries are not adversely affected thereby and Borrower
and its Subsidiaries execute such amendments to the Loan Documents as may be
requested by the Administrative Agent to reflect such change, and (d) mergers
entered into in compliance with this Section 6.3 with persons engaged primarily
in the same or a similar line of business as one or more lines of business
engaged in by Borrower and its Subsidiaries, provided that giving pro forma
effect to such mergers as of the last day of the then most recently ended Fiscal
Quarter, Borrower is in compliance with Sections 6.8 and 6.9.

        6.4    Hostile Acquisitions.    Directly or indirectly use the proceeds
of any Loan in connection with the acquisition of part or all of a voting
interest of five percent or more in any corporation or other business entity if
such acquisition is opposed by the board of directors or management of such
corporation or business entity.

        6.5    ERISA.    (a) At any time, permit any Pension Plan to (i) engage
in any non-exempt "prohibited transaction" (as defined in Section 4975 of the
Code), (ii) fail to comply with ERISA or any other applicable Laws, (iii) incur
any material "accumulated funding deficiency" (as defined in Section 302 of
ERISA), or (iv) terminate in any manner, which, with respect to each event
listed above, could reasonably be expected to result in a Material Adverse
Effect, or (b) withdraw, completely or partially, from any Multiemployer Plan if
to do so could reasonably be expected to result in a Material Adverse Effect.

41

--------------------------------------------------------------------------------


        6.6    Change in Nature of Business.    Make any material change in the
nature of the business of Borrower and its Subsidiaries, taken as a whole.

        6.7    Liens and Negative Pledges.    Create, incur, assume or suffer to
exist any Lien or Negative Pledge of any nature upon or with respect to any of
its Properties, or engage in any sale and leaseback transaction with respect to
any of its Properties, whether now owned or hereafter acquired, except:

        (a)   Permitted Encumbrances;

        (b)   Liens and Negative Pledges under the Loan Documents;

        (c)   Liens and Negative Pledges existing on the date hereof and
disclosed in Schedule 4.7 and any renewals/extensions or amendments thereof,
provided that the obligations secured or benefited thereby are not increased;

        (d)   Liens on Property acquired by Borrower or any of its Restricted
Subsidiaries after the Closing Date that are in existence at the time of such
acquisition and are not created in contemplation of such acquisition;

        (e)   purchase money Liens securing Indebtedness and Capital Lease
Obligations incurred following April 7, 2000 in an aggregate principal amount
not to exceed $100,000,000 (including any refinancings thereof);

        (f)    any Lien or Negative Pledge created by an agreement or instrument
entered into by Borrower or a Restricted Subsidiary of Borrower in the ordinary
course of its business which consists of a restriction on the assignability,
transfer or hypothecation of such agreement or instrument;

        (g)   equal, ratable and pari passu Liens securing the MGM Senior Notes,
the Obligations, and the Indebtedness under the Other Loan Agreement and any
other Senior Obligations the incurrence of which is permitted by Section 6.8,
plus interest, fees, premium, indemnities, expenses and other amounts which are
not principal relating or payable with respect to such principal amount, on
collateral which is not, as of any date of determination, more extensive than
the collateral encumbered by the Loan Documents, and, in any event, Negative
Pledges which are not more extensive than the Negative Pledge contained in this
Section relating to such other classes of Senior Obligations, and which in any
event allow the Liens in favor of the Administrative Agent and the other
Creditors contemplated herein;

        (h)   Liens securing the Mirage Senior Notes, plus interest, fees,
premium, indemnities, expenses and other amounts which are not principal
relating or payable with respect to such principal amount, (in each case on an
equal, ratable and pari passu basis with the Obligations and other Senior
Obligations) on collateral which is not in any event and as of any date of
determination, more extensive than the collateral encumbered by the Loan
Documents, and Negative Pledges which are not more extensive than the Negative
Pledge contained in this Section relating to the Mirage Senior Notes, and which
in any event allow the Liens in favor of the Administrative Agent and the other
Creditors contemplated herein; and

        (i)    Liens granted on the stock, partnership or other equity interests
in a Person which is not a Restricted Subsidiary owned by Borrower or any of its
Restricted Subsidiaries, which are granted solely to secure Indebtedness of that
Person;

provided that this Section shall not be effective to prohibit Liens or Negative
Pledges with respect to securities issued by any gaming licensee to the extent
that appropriate approvals of this covenant have not been obtained under
applicable Gaming Laws.

42

--------------------------------------------------------------------------------

        6.8    Leverage Ratio.    Permit the Leverage Ratio, as of any Fiscal
Quarter described below to be greater than the ratio set forth below opposite
that Fiscal Quarter:

Fiscal Quarters Ending


--------------------------------------------------------------------------------

  Maximum Ratio

--------------------------------------------------------------------------------

March 31, 2003 through and including December 31, 2003   5.50:1.00 Thereafter  
5.25:1.00.

        6.9    Interest Charge Coverage Ratio.    Permit the Interest Charge
Coverage Ratio as of the last day of any Fiscal Quarter described below to be
less than the ratio set forth opposite that Fiscal Quarter:

Fiscal Quarters Ending


--------------------------------------------------------------------------------

  Minimum Ratio

--------------------------------------------------------------------------------

March 31, 2003 through and including December 31, 2003   2.50:1.00 Thereafter  
2.75:1.00.

        6.10    [Reserved]    

        6.11    Investments in the Insurance Subsidiary.    Make Investments in
the Insurance Subsidiary in an amount exceeding $10,000,000 in the aggregate.


Article 7.
INFORMATION AND REPORTING REQUIREMENTS


        7.1    Financial and Business Information.    So long as any Advance
remains unpaid or any other Obligation remains unpaid, or any portion of the
Commitment remains in force, Borrower and each Co-Borrower shall, unless the
Administrative Agent (with the written approval of the Requisite Banks)
otherwise consents, at Borrower's and the Co-Borrowers' sole expense, deliver to
the Administrative Agent for distribution by it to the Banks, a sufficient
number of copies for all of the Banks of the following:

        (a)   As soon as practicable, and in any event within 60 days after the
end of each Fiscal Quarter (other than the fourth Fiscal Quarter in any Fiscal
Year), the consolidated and consolidating balance sheet of Borrower and its
Subsidiaries as at the end of such Fiscal Quarter and the consolidated and
consolidating statement of operations for such Fiscal Quarter, and its statement
of cash flows for the portion of the Fiscal Year ended with such Fiscal Quarter,
all in reasonable detail. Such financial statements shall be certified by a
Senior Officer of Borrower as fairly presenting the financial condition, results
of operations and cash flows of Borrower and its Subsidiaries in accordance with
Generally Accepted Accounting Principles (other than footnote disclosures),
consistently applied, as at such date and for such periods, subject only to
normal year-end accruals and audit adjustments;

        (b)   As soon as practicable, and in any event within 45 days after the
end of each Fiscal Quarter, a Pricing Certificate setting forth a preliminary
calculation of the Leverage Ratio as of the last day of such Fiscal Quarter, and
providing reasonable detail as to the calculation thereof, which calculations
shall be based on the preliminary unaudited financial statements of Borrower for
such Fiscal Quarter, and as soon as practicable thereafter, in the event of any
material variance in the actual calculation of the Leverage Ratio from such
preliminary calculation, a revised Pricing Certificate setting forth the actual
calculation thereof;

        (c)   As soon as practicable, and in any event within 105 days after the
end of each Fiscal Year, (i) the consolidated and consolidating balance sheet of
Borrower and its Subsidiaries as at the end of such Fiscal Year and the
consolidated and consolidating statements of operations, shareholders' equity
and cash flows, in each case of Borrower and its Subsidiaries for such Fiscal

43

--------------------------------------------------------------------------------




Year, in each case as at the end of and for the Fiscal Year, all in reasonable
detail. Such financial statements shall be prepared in accordance with Generally
Accepted Accounting Principles, consistently applied, and such consolidated
balance sheet and consolidated statements shall be accompanied by a report of
one of the six largest public accounting firms in the United States of America
or other independent public accountants of recognized standing selected by
Borrower and reasonably satisfactory to the Requisite Banks, which report shall
be prepared in accordance with generally accepted auditing standards as at such
date, and shall not be subject to any qualifications or exceptions as to the
scope of the audit nor to any other qualification or exception determined by the
Requisite Banks in their good faith business judgment to be adverse to the
interests of the Banks. Such accountants' report shall be accompanied by a
certificate stating that, in making the examination pursuant to generally
accepted auditing standards necessary for the certification of such financial
statements and such report, such accountants have obtained no knowledge of any
Default or, if, in the opinion of such accountants, any such Default shall
exist, stating the nature and status of such Default, and stating that such
accountants have reviewed Borrower's financial calculations as at the end of
such Fiscal Year (which shall accompany such certificate) under Sections 6.8 and
6.9, have read such Sections (including the definitions of all defined terms
used therein) and that nothing has come to the attention of such accountants in
the course of such examination that would cause them to believe that the same
were not calculated by Borrower in the manner prescribed by this Agreement;

        (d)   As soon as practicable, and in any event within 45 days after the
commencement of each Fiscal Year, a budget and projection by Fiscal Quarter for
that Fiscal Year and by Fiscal Year for the next two succeeding Fiscal Years,
including for the first such Fiscal Year, projected consolidated balance sheets,
statements of operations and statements of cash flow and, for the second and
third such Fiscal Years, projected consolidated condensed balance sheets and
statements of operations and cash flows, of Borrower and its Subsidiaries, all
in reasonable detail;

        (e)   Promptly after request by the Administrative Agent or any Bank,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of Borrower by independent accountants in connection with the
accounts or books of Borrower or any of its Subsidiaries, or any audit of any of
them;

        (f)    Promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which Borrower may file or be
required to file with the Securities and Exchange Commission under Section 13 or
15(d) of the Securities Exchange Act of 1934, as amended, and not otherwise
required to be delivered to the Banks pursuant to other provisions of this
Section;

        (g)   Promptly after request by the Administrative Agent or any Bank,
copies of the Nevada "Regulation 6.090 Report" and "6-A Report";

        (h)   Promptly after request by the Administrative Agent or any Bank,
copies of any other report or other document that was filed by Borrower or any
of its Subsidiaries with any Governmental Agency (other than any report
regarding Tracinda Corporation or individuals associated with Tracinda
Corporation, Borrower and its Subsidiaries and their confidential business or
financial information);

        (i)    As soon as practicable, and in any event within ten Banking Days
after a Senior Officer of Borrower or any Co-Borrower becomes aware of the
occurrence of any (i) "reportable event" (as such term is defined in
Section 4043 of ERISA) or (ii) "prohibited transaction" (as such term is defined
in Section 406 of ERISA or Section 4975 of the Code) in connection with any
Pension Plan or any trust created thereunder, telephonic notice specifying the
nature thereof, and, no more than five Banking Days after such telephonic
notice, written notice again specifying the nature

44

--------------------------------------------------------------------------------




thereof and specifying what action Borrower or any of its Subsidiaries is taking
or proposes to take with respect thereto, and, when known, any action taken by
the Internal Revenue Service with respect thereto;

        (j)    As soon as practicable, and in any event within two Banking Days
after a Senior Officer of Borrower or any Co-Borrower becomes aware of the
existence of any condition or event which constitutes a Default or Event of
Default, telephonic notice specifying the nature and period of existence
thereof, and, no more than two Banking Days after such telephonic notice,
written notice again specifying the nature and period of existence thereof and
specifying what action Borrower or its Subsidiaries are taking or propose to
take with respect thereto;

        (k)   Promptly upon a Senior Officer of Borrower or any Co-Borrower
becoming aware that (i) any Person has commenced a legal proceeding with respect
to a claim against Borrower or any of its Subsidiaries that is $5,000,000 or
more in excess of the amount thereof that is fully covered by insurance,
(ii) any creditor or lessor under a written credit agreement or material lease
has asserted a default thereunder on the part of Borrower or any of its
Subsidiaries, (iii) any Person has commenced a legal proceeding with respect to
a claim against Borrower or any of its Subsidiaries under a contract that is not
a credit agreement or material lease in excess of $25,000,000 or which otherwise
may reasonably be expected to result in a Material Adverse Effect, (iv) any
labor union has notified Borrower of its intent to strike Borrower or any of its
Subsidiaries on a date certain and such strike would involve more than 100
employees of Borrower or its Subsidiaries, or (v) any Gaming Board has indicated
its intent to consider or act upon a License Revocation or a fine or penalty of
$1,000,000 or more with respect to Borrower or any of its Subsidiaries, a
written notice describing the pertinent facts relating thereto and what action
Borrower or its Subsidiaries are taking or propose to take with respect thereto;

        (l)    As soon as practicable, and in any event by the thirtieth day in
the next following month, an operating revenue report for the preceding calendar
month with respect to each operating casino property of Borrower and its
Subsidiaries (including the Australia Companies), segmented for each such casino
property and otherwise in a form reasonably acceptable to the Administrative
Agent, together with a written narrative statement discussing any significant
trends reflected therein signed by a Senior Officer of Borrower;

        (m)  Promptly following any Senior Officer of Borrower or any
Co-Borrower becoming aware of any change in the credit ratings assigned by
Moody's or S&P to the credit facilities provided hereunder (whether senior
secured or senior unsecured) written notice of such change and, if the same will
result in a revision to the Debt Rating, a revised Pricing Certificate setting
forth the revised Debt Rating; and

        (n)   Such other data and information as from time to time may be
reasonably requested by the Administrative Agent, any Bank (through the
Administrative Agent) or the Requisite Banks.

        7.2    Compliance Certificates.    So long as any Advance remains unpaid
or any other Obligation remains unpaid or unperformed, or any portion of the
Commitment remains outstanding, Borrower and the Co-Borrowers shall, at their
sole expense, deliver to the Administrative Agent for distribution by it to the
Banks concurrently with the financial statements required pursuant to Sections
7.1(a) and 7.1(c) Compliance Certificates signed by a Senior Officer of Borrower
and each Co-Borrower.


Article 8.
CONDITIONS


        8.1    Initial Advances on the Closing Date.    The obligation of each
Bank to make the initial Advance to be made by it on the Closing Date, is
subject to the following conditions precedent, each of

45

--------------------------------------------------------------------------------

which shall be satisfied prior to the making of the initial Advances (unless all
of the Banks, in their sole and absolute discretion, shall agree otherwise):

        (a)   The Administrative Agent shall have received all of the following,
each of which shall be originals unless otherwise specified, each properly
executed by a Responsible Official of each party thereto, each dated as of the
Closing Date and each in form and substance satisfactory to the Administrative
Agent and its legal counsel (unless otherwise specified or, in the case of the
date of any of the following, unless the Administrative Agent otherwise agrees
or directs):

        (1)   at least one executed counterpart of this Agreement, together with
arrangements satisfactory to the Administrative Agent for additional executed
counterparts, sufficient in number for distribution to the Banks, Borrower,
Atlantic City and Detroit;

        (2)   Notes executed by Borrower, Atlantic City and Detroit in favor of
each Bank, each in a principal amount equal to that Bank's Pro Rata Share of
$525,000,000;

        (3)   with respect to Borrower, Atlantic City, Detroit and each
Guarantor (including Mirage, New York and their respective Subsidiaries), such
documentation as the Administrative Agent may require to establish the due
organization, valid existence and good standing of Borrower, Atlantic City,
Detroit, and each of the Guarantors, its qualification to engage in business in
each material jurisdiction in which it is engaged in business or required to be
so qualified, its authority to execute, deliver and perform any Loan Documents
to which it is a Party, the identity, authority and capacity of each Responsible
Official thereof authorized to act on its behalf, including (if applicable)
certified copies of articles of incorporation or organization and amendments
thereto, bylaws or operating agreements and amendments thereto, certificates of
good standing and/or qualification to engage in business, tax clearance
certificates, certificates of corporate or other organizational resolutions,
incumbency certificates, Certificates of Responsible Officials, and the like;

        (4)   the Guaranty executed by each Guarantor which is a Restricted
Subsidiary of Borrower;

        (5)   such documentation as required by the Intercreditor Agreement in
order to designate the obligations evidenced by this Agreement as additional
Qualified Obligations thereunder, including executed amendments to any
Collateral Documents (as such term is defined in the Intercreditor Agreement) in
order to include the obligations evidenced by this Agreement among the
obligations secured by such Collateral Documents;

        (6)   the Opinions;

        (7)   a Request for Loan in compliance with Article 2;

        (8)   the letter agreement described in Sections 3.3 and 3.5;

        (9)   such assurances as the Administrative Agent deems appropriate that
the relevant Gaming Boards have approved the transactions contemplated by the
Loan Documents to the extent that such approval is required by applicable Gaming
Laws;

        (10) a Certificate signed by a Senior Officer of Borrower and Atlantic
City certifying that the conditions specified in Section 8.1(d) and (e) have
been satisfied; and

        (11) such other assurances, certificates, documents, consents or
opinions as the Administrative Agent reasonably may require.

        (b)   The fees payable on the Closing Date pursuant to Article 3 shall
have been paid.

46

--------------------------------------------------------------------------------

        (c)   The reasonable costs and expenses of the Administrative Agent in
connection with the preparation of the Loan Documents payable pursuant to
Section 11.3, and invoiced to Borrower prior to the Closing Date, shall have
been paid.

        (d)   The representations and warranties of Borrower and the
Co-Borrowers contained in Article 4 shall be true and correct.

        (e)   Borrower, each Co-Borrower and any other Parties shall be in
compliance with all the terms and provisions of the Loan Documents, and giving
effect to the initial Advance, no Default or Event of Default shall have
occurred and be continuing.

        (f)    All legal matters relating to the Loan Documents shall be
satisfactory to Sheppard, Mullin, Richter & Hampton LLP, special counsel to the
Administrative Agent.

        (g)   The Closing Date shall have occurred by April 4, 2003.

        (h)   The proceeds of the initial Loans shall be used to refinance any
outstanding loans under the Existing Loan Agreement

        (i)    An amendment to the Other Loan Agreement conforming the covenants
set forth therein to those set forth in this Agreement, and in a form otherwise
reasonably acceptable to the Administrative Agent, shall be in a position to
concurrently close.

        (j)    Each lender and the Administrative Agent shall be satisfied that
no circumstance or event has occurred that constitutes a Material Adverse Effect
since December 31, 2002.

        Concurrently with the making of the initial Loan hereunder, the
commitments of those lenders under the Existing Loan Agreement which are not
parties to this Agreement shall be deemed terminated.

        8.2    Any Increasing Advance.    The obligation of each Bank to make
any Advance which would result in an increase to the aggregate principal amount
of the Outstanding Obligations is subject to the following conditions precedent
(unless the Requisite Banks, in their sole and absolute discretion, shall agree
otherwise):

        (a)   except (i) for representations and warranties which expressly
speak as of a particular date or are no longer true and correct as a result of a
change which is permitted by this Agreement or (ii) as disclosed by Borrower and
the Co-Borrowers and approved in writing by the Requisite Banks, the
representations and warranties contained in Article 4 (other than Sections
4.4(a), 4.6, 4.8, 4.10, 4.17 and 4.18 (but only if Borrower and its Restricted
Subsidiaries are diligently engaged in measures that will result in compliance
with all Hazardous Materials Laws)) shall be true and correct on and as of the
date of the Advance as though made on that date;

        (b)   there shall not be then pending or threatened any action, suit,
proceeding or investigation against or affecting Borrower or any of its
Restricted Subsidiaries or any Property of any of them before any Governmental
Agency that constitutes a Material Adverse Effect;

        (c)   the Administrative Agent shall have timely received a Request for
Loan in compliance with Article 2 (or telephonic or other request for Loan
referred to in the second sentence of Section 2.1(b), if applicable); and

        (d)   the Administrative Agent shall have received, in form and
substance satisfactory to the Administrative Agent, such other assurances,
certificates, documents or consents related to the foregoing as the
Administrative Agent or Requisite Banks reasonably may require.

47

--------------------------------------------------------------------------------





Article 9.
EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT


        9.1    Events of Default.    The existence or occurrence of any one or
more of the following events, whatever the reason therefor and under any
circumstances whatsoever, shall constitute an Event of Default so long as such
event is continuous and has not been waived in accordance with Section 11.2:

        (a)   Borrower or the Co-Borrowers fail to pay any principal on any of
the Notes, or any portion thereof, on the date when due; or

        (b)   Borrower or the Co-Borrowers fail to pay any interest on any of
the Notes, or any fees under Sections 3.4 or 3.5, or any portion thereof, within
five Banking Days after the date when due; or fails to pay any other fee or
amount payable to the Banks under any Loan Document, or any portion thereof,
within five Banking Days after demand therefor; or

        (c)   Borrower or the Co-Borrowers fail to comply with any of the
covenants contained in Article 6, other than the covenants contained in Sections
6.5 or 6.6; or

        (d)   Borrower or the Co-Borrowers fail to comply with Section 7.1(j) in
any respect that is materially adverse to the interests of the Banks; or

        (e)   Borrower, any of its Restricted Subsidiaries or any other Party
fails to perform or observe any other covenant or agreement (not specified in
clause (a), (b), (c), or (d) above) contained in any Loan Document on its part
to be performed or observed within (i) ten Banking Days after the giving of
notice by the Administrative Agent on behalf of the Requisite Banks of such
Default or (ii) if the nature of the covenant or agreement is such that the
violation can be cured, thirty Banking Days after the giving of such notice so
long as Borrower and the Co-Borrowers diligently pursue in good faith the cure
or correction of such violation continuously during such period; or

        (f)    Any representation or warranty of Borrower or any of its
Restricted Subsidiaries or any other Party made in any Loan Document, or in any
certificate or other writing delivered by Borrower or such Restricted Subsidiary
or Party pursuant to any Loan Document, proves to have been incorrect when made
or reaffirmed in any respect that is materially adverse to the interests of the
Banks; or

        (g)   Borrower or any of its Subsidiaries (i) fails to pay the
principal, or any principal installment, of any present or future Indebtedness
of $100,000,000 or more, or any guaranty of present or future Indebtedness of
$100,000,000 or more, on its part to be paid, when due (or within any stated
grace period), whether at the stated maturity, upon acceleration, by reason of
required prepayment or otherwise or (ii) fails to perform or observe any other
term, covenant or agreement on its part to be performed or observed, or suffers
any event of default to occur, in connection with any present or future
Indebtedness of $100,000,000 or more, or of any guaranty of present or future
Indebtedness of $100,000,000 or more, if as a result of such failure or
sufferance any holder or holders thereof (or an agent or trustee on its or their
behalf) has the right to declare such Indebtedness due before the date on which
it otherwise would become due or the right to require Borrower or any of its
Subsidiaries to redeem or purchase, or offer to redeem or purchase, all or any
portion of such Indebtedness; or

        (h)   Any event occurs which gives the holder or holders of any
Subordinated Obligation (or an agent or trustee on its or their behalf) the
right to declare such Subordinated Obligation due before the date on which it
otherwise would become due, or the right to require the issuer thereof to redeem
or purchase, or offer to redeem or purchase, all or any portion of any
Subordinated Obligation; or

        (i)    Any Loan Document, at any time after its execution and delivery
and for any reason other than the agreement or action (or omission to act) of
the Administrative Agent or any of the

48

--------------------------------------------------------------------------------




Banks or satisfaction in full of all the Obligations ceases to be in full force
and effect or is declared by a court of competent jurisdiction to be null and
void, invalid or unenforceable in any respect which, in any such event in the
reasonable opinion of the Requisite Banks, is materially adverse to the
interests of the Banks; or any Party thereto denies in writing that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind same; or

        (j)    A final judgment against Borrower or any of its Subsidiaries is
entered for the payment of money in excess of $25,000,000 and, absent
procurement of a stay of execution, such judgment remains unsatisfied for thirty
calendar days after the date of entry of judgment, or in any event later than
five days prior to the date of any proposed sale thereunder; or any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the Property of any such Person and is not
released, vacated or fully bonded within thirty calendar days after its issue or
levy; or

        (k)   Borrower or any of its Subsidiaries institutes or consents to the
institution of any proceeding under a Debtor Relief Law relating to it or to all
or any material part of its Property, or is unable or admits in writing its
inability to pay its debts as they mature, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its Property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of that Person and the appointment
continues undischarged or unstayed for ninety calendar days; or any proceeding
under a Debtor Relief Law relating to any such Person or to all or any part of
its Property is instituted without the consent of that Person and continues
undismissed or unstayed for ninety calendar days; or

        (l)    The occurrence of an Event of Default (as such term is or may
hereafter be specifically defined in any other Loan Document) under any other
Loan Document; or

        (m)  A final unstayed judgment is entered by a court of competent
jurisdiction that any Subordinated Obligation is not subordinated in accordance
with its terms to the Obligations; or

        (n)   Any Pension Plan maintained by Borrower or any of its Restricted
Subsidiaries is determined to have a material "accumulated funding deficiency"
as that term is defined in Section 302 of ERISA and the result is a Material
Adverse Effect or Borrower or any its ERISA Affiliates incurs any withdrawal
liability in respect of any Multiemployer Plan which is in an amount in excess
of $50,000,000 which withdrawal liability is not paid or otherwise satisfied
within thirty days; or

        (o)   The occurrence of a License Revocation that continues for seven
consecutive calendar days with respect to gaming operations at any gaming
facility accounting for ten percent or more of the consolidated total assets or
consolidated gross revenues of Borrower and its Subsidiaries.

49

--------------------------------------------------------------------------------






        9.2    Remedies Upon Event of Default.    Without limiting any other
rights or remedies of the Creditors provided for elsewhere in this Agreement, or
the other Loan Documents, or by applicable Law, or in equity, or otherwise:

        (a)   Upon the occurrence, and during the continuance, of any Event of
Default other than an Event of Default described in Section 9.1(k):

        (1)   the Commitment to make Advances and all other obligations of the
Creditors and all rights of Borrower, the Co-Borrowers and any other Parties
under the Loan Documents shall be suspended without notice to or demand upon
Borrower or any Co-Borrower, which are expressly waived by Borrower and the
Co-Borrowers, except that all of the Banks or the Requisite Banks (as the case
may be, in accordance with Section 11.2) may waive an Event of Default or,
without waiving, determine, upon terms and conditions satisfactory to the Banks
or Requisite Banks, as the case may be, to reinstate the Commitment and such
other obligations and rights and make further Advances, which waiver or
determination shall apply equally to, and shall be binding upon, all the Banks;

        (2)   [Reserved]; and

        (3)   the Requisite Banks may request the Administrative Agent to, and
the Administrative Agent thereupon shall, terminate the Commitment and/or
declare all or any part of the unpaid principal of all Notes, all interest
accrued and unpaid thereon and all other amounts payable under the Loan
Documents to be forthwith due and payable, whereupon the same shall become and
be forthwith due and payable, without protest, presentment, notice of dishonor,
demand or further notice of any kind, all of which are expressly waived by
Borrower and each Co-Borrower.

        (b)   Upon the occurrence, and during the continuance, of any Event of
Default described in Section 9.1(k):

        (1)   the Commitment to make Advances and all other obligations of the
Creditors and all rights of Borrower, the Co-Borrowers and any other Parties
under the Loan Documents shall terminate without notice to or demand upon
Borrower or any Co-Borrower, which are expressly waived by Borrower and the
Co-Borrowers, except that all of the Banks may waive the Event of Default or,
without waiving, determine, upon terms and conditions satisfactory to all the
Banks, to reinstate the Commitment and such other obligations and rights and
make further Advances, which determination shall apply equally to, and shall be
binding upon, all the Banks;

        (2)   [Reserved]; and

        (3)   the unpaid principal of all Notes, all interest accrued and unpaid
thereon and all other amounts payable under the Loan Documents shall be
forthwith due and payable, without protest, presentment, notice of dishonor,
demand or further notice of any kind, all of which are expressly waived by
Borrower and the Co-Borrowers.

        (c)   Upon the occurrence, and during the continuance, of any Event of
Default, the Creditors, or any of them, without notice to (except as expressly
provided for in any Loan Document) or demand upon Borrower or any Co-Borrower,
which are expressly waived by Borrower and the Co-Borrowers (except as to
notices expressly provided for in any Loan Document), may proceed (but only with
the consent of the Requisite Banks) to protect, exercise and enforce their
rights and remedies under the Loan Documents against Borrower, the Co-Borrowers
and any other Party and such other rights and remedies as are provided by Law or
equity.

        (d)   The order and manner in which the Creditors' rights and remedies
are to be exercised shall be determined by the Requisite Banks in their sole
discretion, and all payments received by

50

--------------------------------------------------------------------------------




the Creditors, or any of them, shall be applied first to the costs and expenses
(including reasonable attorneys' fees and disbursements and the reasonably
allocated costs of attorneys employed by any of the Creditors) of the Creditors,
and thereafter paid pro rata to the Banks in the same proportions that the
aggregate Obligations owed to each Bank under the Loan Documents bear to the
aggregate Obligations owed under the Loan Documents to all the Banks, without
priority or preference among the Banks. Regardless of how each Bank may treat
payments for the purpose of its own accounting, for the purpose of computing the
Obligations hereunder and under the Notes, payments shall be applied first, to
the costs and expenses of the Creditors, as set forth above, second, to the
payment of accrued and unpaid interest due under any Loan Documents to and
including the date of such application (ratably, and without duplication,
according to the accrued and unpaid interest due under each of the Loan
Documents), and third, to the payment of all other amounts (including principal
and fees) then owing to the Creditors under the Loan Documents. Amounts due to a
Bank under a Related Swap Agreement shall be considered a principal amount for
purposes of the preceding sentence. No application of payments will cure any
Event of Default, or prevent acceleration, or continued acceleration, of amounts
payable under the Loan Documents, or prevent the exercise, or continued
exercise, of rights or remedies of the Banks hereunder or thereunder or at Law
or in equity.


Article 10.
THE ADMINISTRATIVE AGENT


        10.1    Appointment and Authorization.    Subject to Section 10.8, each
Bank hereby irrevocably appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Administrative Agent by the terms thereof or
are reasonably incidental, as determined by the Administrative Agent, thereto.
This appointment and authorization is intended solely for the purpose of
facilitating the servicing of the Loans and does not constitute appointment of
the Administrative Agent as trustee for any Bank or as representative of any
Bank for any other purpose and, except as specifically set forth in the Loan
Documents to the contrary, the Administrative Agent shall take such action and
exercise such powers only in an administrative and ministerial capacity.

        10.2    Administrative Agent and Affiliates.    Bank of America (and
each successor Administrative Agent) has the same rights and powers under the
Loan Documents as any other Bank and may exercise the same as though it were not
the Administrative Agent, and the term "Bank" or "Banks" includes Bank of
America in its individual capacity. Bank of America (and each successor
Administrative Agent) and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of banking, trust or other business with
Borrower, any Subsidiary thereof, or any Affiliate of Borrower or any Subsidiary
thereof, as if it were not the Administrative Agent and without any duty to
account therefor to the Banks. Bank of America (and each successor
Administrative Agent) need not account to any other Bank for any monies received
by it for reimbursement of its costs and expenses as Administrative Agent
hereunder, or for any monies received by it in its capacity as a Bank hereunder.
The Administrative Agent shall not be deemed to hold a fiduciary or other
special relationship with any Bank and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent.

        10.3    Proportionate Interest in any Collateral.    The Administrative
Agent, on behalf of all the Banks, shall hold in accordance with the Loan
Documents all items of any collateral or interests therein received or held by
the Administrative Agent. Subject to the Administrative Agent's and the Banks'
rights to reimbursement for their costs and expenses hereunder (including
reasonable attorneys' fees and disbursements and other professional services and
the reasonably allocated costs of attorneys employed by the Administrative Agent
or a Bank) and subject to the application of payments in accordance with
Section 9.2(d), each Bank shall have an interest in the Banks' interest in the
collateral

51

--------------------------------------------------------------------------------


or interests therein in the same proportions that the aggregate Obligations owed
such Bank under the Loan Documents bear to the aggregate Obligations owed under
the Loan Documents to all the Banks, without priority or preference among the
Banks, except that Obligations owed to any Bank under a Related Swap Agreement
shall be secured on an equal, ratable and pari passu basis with all other
Obligations up to an amount equal to the Administrative Agent's then customary
credit risk factor for Swap Agreements times the notional amount of Indebtedness
covered by such Related Swap Agreement and shall be secured on a subordinate
basis as to amounts in excess of such amount.

        10.4    Banks' Credit Decisions.    Each Bank agrees that it has,
independently and without reliance upon the Administrative Agent, any other
Creditor or the directors, officers, agents, employees or attorneys thereof, and
instead in reliance upon information supplied to it by or on behalf of Borrower
and its Subsidiaries and upon such other information as it has deemed
appropriate, made its own independent credit analysis and decision to enter into
this Agreement. Each Bank also agrees that it shall, independently and without
reliance upon the Administrative Agent, any other Creditor or the directors,
officers, agents, employees or attorneys thereof, continue to make its own
independent credit analyses and decisions in acting or not acting under the Loan
Documents.

        10.5    Action by Administrative Agent.    

        (a)   Absent actual knowledge of the Administrative Agent of the
existence of a Default, the Administrative Agent may assume that no Default has
occurred and is continuing, unless the Administrative Agent has received notice
from Borrower and the Co-Borrowers stating the nature of the Default or has
received notice from a Bank stating the nature of the Default and that such Bank
considers the Default to have occurred and to be continuing.

        (b)   The Administrative Agent has only those obligations under the Loan
Documents as are expressly set forth therein.

        (c)   Except for any obligation expressly set forth in the Loan
Documents and as long as the Administrative Agent may assume that no Event of
Default has occurred and is continuing, the Administrative Agent may, but shall
not be required to, exercise its discretion to act or not act, except that the
Administrative Agent shall be required to act or not act upon the instructions
of the Requisite Banks (or of all the Banks, to the extent required by
Section 11.2) and those instructions shall be binding upon the Administrative
Agent and all the Banks, provided that the Administrative Agent shall not be
required to act or not act if to do so would be contrary to any Loan Document or
to applicable Law or could result, in the judgment of the Administrative Agent,
in a material risk of liability to the Administrative Agent.

        (d)   If the Administrative Agent has received a notice specified in
clause (a), the Administrative Agent shall immediately give notice thereof to
the Banks and shall act or not act upon the instructions of the Requisite Banks
(or of all the Banks, to the extent required by Section 11.2), provided that the
Administrative Agent shall not be required to act or not act if to do so would
be contrary to any Loan Document or to applicable Law or could result, in the
judgment of the Administrative Agent, in a material risk of liability to the
Administrative Agent, and except that if the Requisite Banks (or all the Banks,
if required under Section 11.2) fail, for five Banking Days after the receipt of
notice from the Administrative Agent, to instruct the Administrative Agent, then
the Administrative Agent, in its sole discretion, may act or not act as it deems
advisable for the protection of the interests of the Banks.

        (e)   The Administrative Agent shall have no liability to any Bank for
acting, or not acting, as instructed by the Requisite Banks (or all the Banks,
if required under Section 11.2), notwithstanding any other provision hereof.

        10.6    Liability of Administrative Agent.    Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or not taken by them under or in

52

--------------------------------------------------------------------------------

connection with the Loan Documents, except for their own gross negligence or
willful misconduct. Without limitation on the foregoing, the Administrative
Agent and its directors, officers, agents and employees:

        (a)   May treat the payee of any Note as the holder thereof until the
Administrative Agent receives notice of the assignment or transfer thereof, in
form satisfactory to the Administrative Agent, signed by the payee, and may
treat each Bank as the owner of that Bank's interest in the Obligations for all
purposes of this Agreement until the Administrative Agent receives notice of the
assignment or transfer thereof, in form satisfactory to the Administrative
Agent, signed by that Bank;

        (b)   May consult with legal counsel (including in-house legal counsel),
accountants (including in-house accountants) and other professionals or experts
selected by it, or with legal counsel, accountants or other professionals or
experts for Borrower and/or its Subsidiaries or the Banks, and shall not be
liable for any action taken or not taken by it in good faith in accordance with
any advice of such legal counsel, accountants or other professionals or experts;

        (c)   Shall not be responsible to any Bank for any statement, warranty
or representation made in any of the Loan Documents or in any notice,
certificate, report, request or other statement (written or oral) given or made
in connection with any of the Loan Documents;

        (d)   Shall have no duty to ask or inquire as to the performance or
observance by Borrower or its Subsidiaries of any of the terms, conditions or
covenants of any of the Loan Documents or to inspect any collateral or the
Property, books or records of Borrower or its Subsidiaries;

        (e)   Will not be responsible to any Bank for the due execution,
legality, validity, enforceability, genuineness, effectiveness, sufficiency or
value of any Loan Document, any other instrument or writing furnished pursuant
thereto or in connection therewith, or any collateral;

        (f)    Will not incur any liability by acting or not acting in reliance
upon any Loan Document, notice, consent, certificate, statement, request or
other instrument or writing believed in good faith by it to be genuine and
signed or sent by the proper party or parties; and

        (g)   Will not incur any liability for any arithmetical error in
computing any amount paid or payable by the Borrower or any Subsidiary or
Affiliate thereof or paid or payable to or received or receivable from any Bank
under any Loan Document, including, principal, interest, commitment fees,
Advances and other amounts; provided that, promptly upon discovery of such an
error in computation, the Administrative Agent, the Banks and (to the extent
applicable) Borrower and/or its Subsidiaries or Affiliates shall make such
adjustments as are necessary to correct such error and to restore the parties to
the position that they would have occupied had the error not occurred.

        10.7    Indemnification.    Each Bank shall, ratably in accordance with
its Pro Rata Share (if the Commitment is then in effect) or in accordance with
its proportion of the aggregate Indebtedness then evidenced by the Notes (if the
Commitment has then been terminated), indemnify and hold the Administrative
Agent and its directors, officers, agents, employees and attorneys harmless
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever (including, without limitation, attorneys' fees and
disbursements and allocated costs of attorneys employed by the Administrative
Agent) that may be imposed on, incurred by or asserted against it or them in
such capacity in any way relating to or arising out of the Loan Documents (other
than losses incurred by reason of the failure of Borrower and the Co-Borrowers
to pay the Indebtedness represented by the Notes) or any action taken or not
taken by it as Administrative Agent thereunder, except such as result from its
own gross negligence or willful misconduct. Without limitation on the foregoing,
each Bank shall reimburse the Administrative Agent upon demand for that Bank's
Pro Rata Share of any out-of-pocket cost or expense incurred by the
Administrative Agent in connection with the negotiation, preparation, execution,
delivery, amendment,

53

--------------------------------------------------------------------------------

waiver, restructuring, reorganization (including a bankruptcy reorganization),
enforcement or attempted enforcement of the Loan Documents, to the extent that
Borrower, any Co-Borrower or any other Party is required by Section 11.3 to pay
that cost or expense but fails to do so upon demand. Nothing in this Section
shall entitle the Administrative Agent to recover any amount from the Banks if
and to the extent that such amount has theretofore been recovered from Borrower,
and Co-Borrower or any other Party. To the extent that the Administrative Agent
is later reimbursed such cost or expense by Borrower, a Co-Borrower or any other
Party, it shall return the amounts paid to it by the Banks in respect of such
cost or expense.

        10.8    Successor Administrative Agent.    The Administrative Agent may,
and at the request of the Requisite Banks shall, resign as Administrative Agent
upon thirty days' notice to the Banks and Borrower. If the Administrative Agent
shall resign as Administrative Agent under this Agreement, the Requisite Banks
shall appoint from among the Banks a successor Administrative Agent for the
Banks, which successor Administrative Agent shall be approved by Borrower (and
such approval shall not be unreasonably withheld or delayed), provided that, to
the extent required by applicable Gaming Laws, the incumbent Administrative
Agent shall remain the collateral agent for the Creditors with respect to any
collateral for which a lienholder must be qualified under such Gaming Laws until
the new Administrative Agent can be so qualified (but the incumbent
Administrative Agent shall be entitled to the indemnities and other protections
provided to the Administrative Agent hereunder in such capacity). If no
successor Administrative Agent is appointed prior to the effective date of the
resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Banks and the Borrower, a successor Administrative
Agent from among the Banks. Upon the acceptance of its appointment as successor
Administrative Agent hereunder, such successor Administrative Agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term "Administrative Agent" shall mean such successor
Administrative Agent and the retiring Administrative Agent's appointment, powers
and duties as Administrative Agent shall be terminated. After any retiring
Administrative Agent's resignation hereunder as Administrative Agent, the
provisions of this Article 10, and Sections 11.3, 11.11 and 11.22, shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. If (a) the Administrative Agent has
not been paid its agency fees under Section 3.5 or has not been reimbursed for
any expense reimbursable to it under Section 11.3, and (b) no successor
Administrative Agent has accepted appointment as Administrative Agent by the
date which is thirty days following a retiring Administrative Agent's notice of
resignation, the retiring Administrative Agent's resignation shall nevertheless
thereupon become effective and the Banks shall perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Requisite Banks
appoint a successor Administrative Agent as provided for above.

        10.9    Foreclosure on Collateral.    In the event of foreclosure or
enforcement of the Lien created by any of the Loan Documents, title to any
collateral encumbered thereby shall be taken and held by the Administrative
Agent (or an Affiliate or designee thereof) pro rata for the benefit of the
Banks in accordance with the Obligations outstanding to each of them and shall
be administered in accordance with the standard form of collateral holding
participation agreement used by the Administrative Agent in comparable
syndicated credit facilities.

        10.10    Intercreditor Arrangements; Attornment Agreements.    As of the
Closing Date, the Obligations are secured by the Collateral Documents described
in the Intercreditor Agreement. Pursuant to the terms of the Intercreditor
Agreement, the Liens of the Collateral Documents may be released in the event
that each of the creditors entitled to the Liens described therein is obligated
to release the Liens. It is hereby acknowledged the Liens securing this
Agreement and the other Loan Documents are subject to the terms of the
Intercreditor Agreement. The Administrative Agent is hereby irrevocably
authorized by the other Creditors to (a) execute any and all documents necessary
to effectuate any release of Liens required by the Intercreditor Agreement or
the Collateral Documents, (b) enter into

54

--------------------------------------------------------------------------------


amendments to the Intercreditor Agreement and the Collateral Documents which are
acceptable to the Administrative Agent for the purpose of administering the
Liens granted thereunder, to accomplish the stated purposes thereof or to assure
the continued perfection or priority of the Liens thereunder, and
(c) attornment, non-disturbance and estoppel agreements acceptable to the
Administrative Agent with lessees of interests in leases of real property from
Borrower and its Restricted Subsidiaries permitted hereby, provided in each case
that not less than five Banking Days prior to entering into any such arrangement
or agreement, the Administrative Agent shall circulate drafts thereof to the
Banks, and the Requisite Banks shall not have objected to the form thereof.

        10.11    No Obligations of Borrower and the Co-Borrowers.    Nothing
contained in this Article 10 shall be deemed to impose upon Borrower or any
Co-Borrower any obligation in respect of the due and punctual performance by the
Administrative Agent of its obligations to the Banks under any provision of this
Agreement, and Borrower and the Co-Borrowers shall have no liability to the
Administrative Agent or any of the Banks in respect of any failure by the
Administrative Agent or any Bank to perform any of its obligations to the
Creditors under this Agreement. Without limiting the generality of the
foregoing, where any provision of this Agreement relating to the payment of any
amounts due and owing under the Loan Documents provides that such payments shall
be made by Borrower or the Co-Borrower to the Administrative Agent for the
account of the Banks, Borrower's and the Co-Borrowers' obligations to the Banks
in respect of such payments shall be deemed to be satisfied upon the making of
such payments to the Administrative Agent in the manner provided by this
Agreement.


Article 11.
MISCELLANEOUS


        11.1    Cumulative Remedies; No Waiver.    The rights, powers,
privileges and remedies of the Creditors provided herein or in any Note or other
Loan Document are cumulative and not exclusive of any right, power, privilege or
remedy provided by Law or equity. No failure or delay on the part of the
Administrative Agent or any Bank in exercising any right, power, privilege or
remedy may be, or may be deemed to be, a waiver thereof; nor may any single or
partial exercise of any right, power, privilege or remedy preclude any other or
further exercise of the same or any other right, power, privilege or remedy. The
terms and conditions of Article 8 hereof are inserted for the sole benefit of
the Creditors; the same may be waived in whole or in part, with or without terms
or conditions, in respect of any Loan without prejudicing the Administrative
Agent's or the Banks' rights to assert them in whole or in part in respect of
any other Loan.

        11.2    Amendments; Consents.    Each amendment, modification,
supplement, extension, termination, waiver, approval and consent under this
Agreement and the other Loan Documents shall be subject to the terms of all
applicable Laws, including Gaming Laws. No amendment, modification, supplement,
extension, termination or waiver of any provision of this Agreement or any other
Loan Document, no approval or consent thereunder, and no consent to any
departure by the Borrower, the Co-Borrowers or any other Party therefrom, may in
any event be effective unless in writing signed by the Administrative Agent with
the approval of Requisite Banks (and, in the case of any amendment, modification
or supplement of or to any Loan Document to which the Borrower or any of its
Subsidiaries is a Party, signed by each such Party, and, in the case of any
amendment, modification or supplement to Article 10, signed by the
Administrative Agent), and then only in the specific instance and for the
specific purpose given; and, without the approval in writing of all the Banks,
no amendment, modification, supplement, termination, waiver or consent may be
effective:

        (a)   To (i) reduce the principal of, or the amount of principal,
principal prepayments or the rate of interest payable on, any Note, or (ii) to
increase the amount of the Commitment or the Pro Rata Share of any Bank or
(iii) to reduce the amount of any commitment fee payable to any Bank,

55

--------------------------------------------------------------------------------

or any other fee or amount payable to any Bank under the Loan Documents or
(iv) to waive an Event of Default consisting of the failure of Borrower or the
Co-Borrowers to pay when due principal, interest or any facility or other fee;

        (b)   To postpone any date fixed for any payment of principal of,
prepayment of principal of or any installment of interest on, any Note or any
installment of any commitment fee, or to extend the term of the Commitment;

        (c)   [Reserved];

        (d)   To release the Guaranty or any material portion of any collateral
for the Obligations except as provided for in the Intercreditor Agreement and as
otherwise provided for herein, provided that if no Default or Event of Default
exists, the Administrative Agent may in any event without the consent of any
Bank (and shall at the request of Borrower), (i) release its Lien in any
personal property financed or leased by the Borrower or its Subsidiaries and
granted a Lien in accordance with Section 6.7(e), (ii) release its Lien in any
collateral as otherwise may be expressly provided for in any Loan Document,
(iii) release its Lien in the equity securities of, and the Guaranty executed
by, any Subsidiary which is the subject of a Disposition permitted under
Section 6.2 or which has Property having a value of less than $500,000 as of the
date of such release, (iv) subordinate its Lien with respect to any Property
which is the subject of a Disposition permitted under Section 6.2, (v) release
its Lien in any Property which is the subject of a Distribution not prohibited
by this Agreement, and (vi) release all of the Liens under the Loan Documents in
a Collateral Release under Section 2.12.

        (e)   To amend the provisions of the definitions of "Requisite Banks" or
"Maturity Date";

        (f)    To amend or waive Article 8, Section 6.4 or this Section; or

        (g)   To amend any provision of this Agreement that expressly requires
the consent or approval of all the Banks.

Any amendment, modification, supplement, termination, waiver or consent pursuant
to this Section shall apply equally to, and shall be binding upon, all of the
Creditors.

        11.3    Costs, Expenses and Taxes.    Borrower and the Co-Borrowers
shall pay within five Banking Days after demand, accompanied by an invoice
therefor, the reasonable costs and expenses of the Administrative Agent and the
Lead Arranger in connection with the negotiation, preparation, syndication,
execution and delivery of the Loan Documents and any amendment thereto or waiver
thereof. Borrower and the Co-Borrowers shall also pay on demand, accompanied by
an invoice therefor, the reasonable costs and expenses of the Creditors in
connection with the refinancing, restructuring, reorganization (including a
bankruptcy reorganization) and enforcement or attempted enforcement of the Loan
Documents, and any matter related thereto. The foregoing costs and expenses
shall include filing fees, recording fees, title insurance fees, appraisal fees,
search fees, and other out-of-pocket expenses and the reasonable fees and
out-of-pocket expenses of any legal counsel (including reasonably allocated
costs of legal counsel employed by the Administrative Agent or any Bank),
independent public accountants and other outside experts retained by the
Administrative Agent or any Bank, whether or not such costs and expenses are
incurred or suffered by the Administrative Agent or any Bank in connection with
or during the course of any bankruptcy or insolvency proceedings of Borrower or
any Subsidiary thereof. Such costs and expenses shall also include, in the case
of any amendment or waiver of any Loan Document requested by Borrower or the
Co-Borrowers, the administrative costs of the Administrative Agent reasonably
attributable thereto. Borrower and the Co-Borrowers shall pay any and all
documentary and other taxes, excluding (i) taxes imposed on or measured in whole
or in part by overall net income, gross income or gross receipts and franchise
taxes imposed on any Bank by (A) any jurisdiction (or political subdivision
thereof) in which it is organized or maintains its principal office or
Eurodollar Lending Office or (B) any jurisdiction (or political

56

--------------------------------------------------------------------------------


subdivision thereof) in which it is "doing business", (ii) any withholding taxes
or other taxes based on gross income imposed by the United States of America
that are not attributable to any change in any Law or the interpretation or
administration of any Law by any Governmental Agency and (iii) any withholding
tax or other taxes based on gross income imposed by the United States of America
for any period with respect to which it has failed to provide Borrower with the
appropriate form or forms required by Section 11.21, to the extent such forms
are then required by applicable Laws, and all costs, expenses, fees and charges
payable or determined to be payable in connection with the filing or recording
of this Agreement, any other Loan Document or any other instrument or writing to
be delivered hereunder or thereunder, or in connection with any transaction
pursuant hereto or thereto, and shall reimburse, hold harmless and indemnify on
the terms set forth in 11.11 the Creditors from and against any and all loss,
liability or legal or other expense with respect to or resulting from any delay
in paying or failure to pay any such tax, cost, expense, fee or charge or that
any of them may suffer or incur by reason of the failure of any Party to perform
any of its Obligations. Any amount payable to the Administrative Agent or any
Bank under this Section shall bear interest from the second Banking Day
following the date of demand for payment at the Default Rate.

        11.4    Nature of Banks' Obligations.    The obligations of the Banks
hereunder are several and not joint or joint and several. Nothing contained in
this Agreement or any other Loan Document and no action taken by the Creditors
or any of them pursuant hereto or thereto may, or may be deemed to, make the
Banks a partnership, an association, a joint venture or other entity, either
among themselves or with the Borrower, the Co-Borrowers or any Affiliate of
Borrower. Each Bank's obligation to make any Advance pursuant hereto is several
and not joint or joint and several, and in the case of the initial Advance only
is conditioned upon the performance by all other Banks of their obligations to
make initial Advances. A default by any Bank will not increase the Pro Rata
Share of any other Bank. Any Bank not in default may, if it desires, assume in
such proportion as the nondefaulting Banks agree the obligations of any Bank in
default, but is not obligated to do so. The Administrative Agent agrees that it
will use its best efforts either to induce the other Banks to assume the
obligations of a Bank in default or to obtain another Bank, reasonably
satisfactory to Borrower and the Co-Borrowers, to replace such a Bank in
default.

        11.5    Survival of Representations and Warranties.    All
representations and warranties contained herein or in any other Loan Document,
or in any certificate or other writing delivered by or on behalf of any one or
more of the Parties to any Loan Document, will survive the making of the Loans
hereunder and the execution and delivery of the Notes, and have been or will be
relied upon by the Administrative Agent and each Bank, notwithstanding any
investigation made by the Administrative Agent or any Bank or on their behalf.

        11.6    Notices.    Except as otherwise expressly provided in the Loan
Documents, all notices, requests, demands, directions and other communications
provided for hereunder or under any other Loan Document must be in writing and
must be mailed, telegraphed, telecopied, dispatched by commercial courier or
delivered to the appropriate party at the address set forth on the signature
pages of this Agreement or other applicable Loan Document or, as to any party to
any Loan Document, at any other address as may be designated by it in a written
notice sent to all other parties to such Loan Document in accordance with this
Section. Borrower and the Co-Borrower expressly agree that the credit facilities
provided hereunder are being provided for the joint convenience of Borrower and
its Restricted Subsidiaries, including the Co-Borrowers, and that (despite the
joint and several nature of the Obligations) it is expected that Borrower shall
administer the Advances on behalf of itself and the Co-Borrowers. Accordingly,
Borrower and the Co-Borrowers agree that any notice provided to Borrower
hereunder shall be deemed to constitute the same notice to the Co-Borrowers,
without the requirement that separate notices be provided to the Co-Borrowers.
Except as otherwise expressly provided in any Loan Document, if any notice,
request, demand, direction or other communication required or permitted by any
Loan Document is given by mail it will be effective on the earlier of

57

--------------------------------------------------------------------------------


receipt or the fourth Banking Day after deposit in the United States mail with
first class or airmail postage prepaid; if given by telegraph or cable, when
delivered to the telegraph company with charges prepaid; if given by telecopier,
when sent; if dispatched by commercial courier, on the scheduled delivery date;
or if given by personal delivery, when delivered.

        11.7    Execution of Loan Documents.    Unless the Administrative Agent
otherwise specifies with respect to any Loan Document, (a) this Agreement and
any other Loan Document may be executed in any number of counterparts and any
party hereto or thereto may execute any counterpart, each of which when executed
and delivered will be deemed to be an original and all of which counterparts of
this Agreement or any other Loan Document, as the case may be, when taken
together will be deemed to be but one and the same instrument and (b) execution
of any such counterpart may be evidenced by a telecopier transmission of the
signature of such party followed by prompt transmission of an original
signature. The execution of this Agreement or any other Loan Document by any
party hereto or thereto will not become effective until counterparts hereof or
thereof, as the case may be, have been executed by all the parties hereto or
thereto.

        11.8    Binding Effect; Assignment.    

        (a)   This Agreement and the other Loan Documents to which Borrower and
the Co-Borrowers are a Party will be binding upon and inure to the exclusive
benefit of Borrower, the Co-Borrowers, the Creditors, and their respective
successors and assigns, except that Borrower and the Co-Borrowers may not assign
their respective rights hereunder or thereunder or any interest herein or
therein without the prior written consent of all the Banks. Each Bank represents
that it is not acquiring its Notes with a view to the distribution thereof
within the meaning of the Securities Act of 1933, as amended (subject to any
requirement that disposition of its Notes must be within the control of such
Bank). Any Bank may at any time pledge its Notes or any other instrument
evidencing its rights as a Bank under this Agreement to a Federal Reserve Bank,
but no such pledge shall release that Bank from its obligations hereunder or
grant to such Federal Reserve Bank the rights of a Bank hereunder absent
foreclosure of such pledge.

        (b)   From time to time, each Bank may assign to one or more Eligible
Assignees, Affiliates of such Bank or a Related Fund of any Bank all or any
portion of its Pro Rata Share, provided that (i) such Eligible Assignee, if not
then a Bank, a Related Fund of any Bank or an Affiliate of the assigning Bank,
shall be approved by each of the Administrative Agent and (if no Event of
Default then exists) Borrower (none of which approvals shall be unreasonably
withheld or delayed), (ii) such assignment shall be evidenced by an Assignment
Agreement, a copy of which shall be furnished to the Administrative Agent as
hereinbelow provided, (iii) except in the case of an assignment to an Affiliate
of the assigning Bank, to another Bank, to a Related Fund of any Bank or of the
entire remaining Commitment of the assigning Bank, the assignment shall not
assign a Pro Rata Share that is less than $1,000,000, unless otherwise consented
to by the Administrative Agent and the Borrower, (iv) the effective date of any
such assignment shall be as specified in the Assignment Agreement, but not
earlier than the date which is five Banking Days after the date the
Administrative Agent has received the Assignment Agreement, (v) such assignment
shall be of a constant and non-varying percentage of the Pro Rata Share of the
assigning Bank, and (vi) the assignor Bank shall have paid a $3,500 assignment
fee to the Administrative Agent. Upon the effective date of such Assignment
Agreement, the Eligible Assignee named therein shall be a Bank for all purposes
of this Agreement, with the Pro Rata Share set forth therein and, to the extent
of such Pro Rata Share, the assigning Bank shall be released from its further
obligations under this Agreement. Borrower and the Co-Borrowers agree that they
shall execute and deliver (against delivery by the assigning Bank to Borrower of
its Note) to such assignee Bank, a Note evidencing that assignee Bank's Pro Rata
Share, and to the assigning Bank, a Note evidencing the remaining balance Pro
Rata Share retained by the assigning Bank.

58

--------------------------------------------------------------------------------




        (c)   By executing and delivering a Assignment Agreement, the Eligible
Assignee thereunder acknowledges and agrees that: (i) other than the
representation and warranty that it is the legal and beneficial owner of the Pro
Rata Share being assigned thereby free and clear of any adverse claim, the
assigning Bank has made no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness or sufficiency of this Agreement or any
other Loan Document; (ii) the assigning Bank has made no representation or
warranty and assumes no responsibility with respect to the financial condition
of Borrower or its Subsidiaries or the performance by Borrower and its
Subsidiaries of the Obligations; (iii) it has received a copy of this Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 7.1 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment Agreement; (iv) it will, independently and without reliance upon the
Administrative Agent or any Bank and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement; (v) it appoints and
authorizes the Administrative Agent to take such action and to exercise such
powers under this Agreement as are delegated to the Administrative Agent by this
Agreement; and (vi) it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Bank.

        (d)   The Administrative Agent shall maintain at the Administrative
Agent's Office a copy of each Assignment Agreement delivered to it and a
register (the "Register") of the names and address of each of the Banks and the
Pro Rata Share held by each Bank, giving effect to each Assignment Agreement.
The Register shall be available during normal business hours for inspection by
Borrower, the Co-Borrowers or any Bank upon reasonable prior notice to the
Administrative Agent. Borrower, the Co-Borrowers and the Creditors shall deem
and treat the Persons listed as Banks in the Register as the holders and owners
of the Pro Rata Share listed therein for all purposes hereof, and no assignment
or transfer of any such Pro Rata Share shall be effective, in each case unless
and until a Assignment Agreement effecting the assignment or transfer thereof
shall have been accepted by the Administrative Agent and recorded in the
Register as provided above. Prior to such recordation, all amounts owed with
respect to the applicable Pro Rata Share shall be owed to the Bank listed in the
Register as the owner thereof, and any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Bank shall be conclusive and binding on
any subsequent holder, assignee or transferee of the corresponding Pro Rata
Share.

        (e)   Each Bank may from time to time grant participations to one or
more Persons which would qualify as Eligible Assignees (including another Bank)
in a portion of its Pro Rata Share; provided, however, that (i) such Bank's
obligations under this Agreement shall remain unchanged, (ii) such Bank shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating banks or other financial institutions
shall not be a Bank hereunder for any purpose except, if the participation
agreement so provides, for the purposes of Sections 3.6, 3.7, 11.11 and 11.22
but only to the extent that the cost of such benefits to Borrower and the
Co-Borrowers does not exceed the cost which Borrower and the Co-Borrowers would
have incurred in respect of such Bank absent the participation, (iv) Borrower,
the Co-Borrowers, the Administrative Agent and the other Banks shall continue to
deal solely and directly with such Bank in connection with such Bank's rights
and obligations under this Agreement, (v) the participation interest shall be
expressed as a percentage of the granting Bank's Pro Rata Share as it then
exists and shall not restrict an increase in the Commitment, or in the granting
Bank's Pro Rata Share, so long as the amount of the participation interest is
not affected thereby, and (vi) the consent of the holder of such participation
interest shall not be required for amendments or waivers of provisions of the
Loan Documents other than those which (A) extend the Maturity Date

59

--------------------------------------------------------------------------------




or any other date upon which any payment of money is due to the Banks,
(B) reduce the rate of interest on the Notes, any fee or any other monetary
amount payable to the Banks, (C) reduce the amount of any installment of
principal due under the Notes, (D) release the Guaranty, or (E) change the
definition of "Requisite Banks."

        (f)    Notwithstanding anything in this Section to the contrary, the
rights of the Banks to make assignments of, and grant participations in, their
Pro Rata Shares of the Commitment shall be subject to the approval of any Gaming
Board, to the extent required by applicable Gaming Laws, and to compliance with
applicable securities laws, if any.

        (g)   Notwithstanding anything to the contrary contained herein, any
Bank (a "Granting Bank") may grant to one or more SPC's established or
maintained by that Granting Bank the option to provide all or any part of any
Loan or Advance that such Granting Bank would otherwise be obligated to make
pursuant to Sections 2.1, 2.2 or 2.3, provided that (i) nothing herein shall
constitute a commitment to make any Loan by any SPC, (ii) if a SPC elects not to
exercise such option or otherwise fails to provide all or any part of such Loan,
the Granting Bank shall be obligated to make such Loan pursuant to the terms
hereof, and (iii) the rights of any such SPC shall be derivative of the rights
of the Granting Bank, and each SPC shall be subject to all of the restrictions
upon the Granting Bank herein contained. Each SPC shall be conclusively presumed
to have made arrangements with its Granting Bank for the exercise of voting and
other rights hereunder in a manner which is acceptable to the SPC, and the
Administrative Agent, the other Creditors, Borrower, the Co-Borrowers and each
other Party shall be entitled to rely upon and deal solely with the Granting
Bank with respect to Loans and Advances made by or through its SPC. The making
of a Loan by a SPC hereunder shall utilize the Commitment of the Granting Bank
to the same extent, and as if, such Loan were made by the Granting Bank. Each
party hereto hereby agrees that no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the related Granting Bank). In furtherance of the foregoing, each
party hereto hereby agrees (which agreement shall survive the termination of
this Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding senior indebtedness of any SPC, it will not
institute against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or similar proceedings under the laws of the United States or any State thereof,
provided that the Granting Bank for each SPC hereby agrees to indemnify, save,
and hold harmless each other party hereto for any loss, cost, damage and expense
arising out of their inability to institute any such proceeding against its SPC.
In addition, notwithstanding anything to the contrary contained in this
Section 11.8, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower, the Co-Borrowers or the Administrative Agent and
without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to its Granting Bank or to any financial institutions
providing liquidity and/or credit facilities to or for the account of such SPC
to fund the Loans made by such SPC or to support the securities (if any) issued
by such SPC to fund such Loans (but nothing contained herein shall be construed
in derogation of the obligation of the Granting Bank to make Loans hereunder),
provided that neither the consent of the SPC or of any such assignee shall be
required for amendments or waivers of provisions of the Loan Documents except
for those amendments or waivers for which the consent of participants is
required under Section 11.8(e)(vi), and (ii) disclose on a confidential basis
(in the same manner described in Section 11.14) any non-public information
relating to its Loans to any rating agency, commercial paper dealer or provider
of a surety, guarantee or credit or liquidity enhancement to such SPC.

        11.9    Right of Setoff.    If an Event of Default has occurred and is
continuing, the Administrative Agent or any Bank (but in each case only with the
consent of the Requisite Banks) may exercise its rights under Article 9 of the
Uniform Commercial Code and other applicable Laws and, to the extent permitted
by applicable Laws, apply any funds in any deposit account maintained with it by
Borrower, the Co-Borrowers and/or any of their Property in its possession
against the Obligations.

60

--------------------------------------------------------------------------------

        11.10    Sharing of Setoffs.    Each Bank severally agrees that if it,
through the exercise of any right of setoff, banker's lien or counterclaim
against Borrower, any Co-Borrower, or otherwise, receives payment of the
Obligations held by it that is ratably more than any other Bank, through any
means, receives in payment of the Obligations held by that Bank, then, subject
to applicable Laws: (a) the Bank exercising the right of setoff, banker's lien
or counterclaim or otherwise receiving such payment shall purchase, and shall be
deemed to have simultaneously purchased, from the other Bank a participation in
the Obligations held by the other Bank and shall pay to the other Bank a
purchase price in an amount so that the share of the Obligations held by each
Bank after the exercise of the right of setoff, banker's lien or counterclaim or
receipt of payment shall be in the same proportion that existed prior to the
exercise of the right of setoff, banker's lien or counterclaim or receipt of
payment; and (b) such other adjustments and purchases of participations shall be
made from time to time as shall be equitable to ensure that all of the Banks
share any payment obtained in respect of the Obligations ratably in accordance
with each Bank's share of the Obligations immediately prior to, and without
taking into account, the payment; provided that, if all or any portion of a
disproportionate payment obtained as a result of the exercise of the right of
setoff, banker's lien, counterclaim or otherwise is thereafter recovered from
the purchasing Bank by Borrower, any Co-Borrower or any Person claiming through
or succeeding to the rights of Borrower or a Co-Borrower, the purchase of a
participation shall be rescinded and the purchase price thereof shall be
restored to the extent of the recovery, but without interest. Each Bank that
purchases a participation in the Obligations pursuant to this Section shall from
and after the purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Bank were the original owner of the Obligations purchased. Borrower and each
Co-Borrower expressly consents to the foregoing arrangements and agrees that any
Bank holding a participation in an Obligation so purchased may exercise any and
all rights of setoff, banker's lien or counterclaim with respect to the
participation as fully as if the Bank were the original owner of the Obligation
purchased.

        11.11    Indemnity by Borrower and the Co-Borrowers.    Borrower and
each Co-Borrower jointly and severally agrees to indemnify, save and hold
harmless the Administrative Agent and each Bank and their Affiliates and their
directors, officers, agents, attorneys and employees (collectively the
"Indemnitees") from and against: (a) any and all claims, demands, actions or
causes of action (except a claim, demand, action, or cause of action for any
amount excluded from the definition of "Taxes" in Section 3.11(d)) if the claim,
demand, action or cause of action arises out of or relates to any act or
omission (or alleged act or omission) of Borrower, its Subsidiaries or any of
their officers, directors or stockholders relating to the Commitment, the use or
contemplated use of proceeds of any Loan, or the relationship of Borrower, the
Co-Borrowers and the Banks under this Agreement; (b) any administrative or
investigative proceeding by any Governmental Agency arising out of or related to
a claim, demand, action or cause of action described in clause (a) above; and
(c) any and all liabilities, losses, costs or expenses (including reasonable
attorneys' fees and the reasonably allocated costs of attorneys employed by any
Indemnitee and disbursements of such attorneys and other professional services)
that any Indemnitee suffers or incurs as a result of the assertion of any
foregoing claim, demand, action or cause of action; provided that no Indemnitee
shall be entitled to indemnification under this Section for any loss caused by
its own gross negligence or willful misconduct or for any loss asserted against
it by another Indemnitee. If any claim, demand, action or cause of action is
asserted against any Indemnitee, such Indemnitee shall promptly notify Borrower
and the Co-Borrowers, but the failure to so promptly notify Borrower and the
Co-Borrowers shall not affect their obligations under this Section unless such
failure materially prejudices Borrower's and the Co-Borrowers' right to
participate in the contest of such claim, demand, action or cause of action, as
hereinafter provided. Such Indemnitee may (and shall, if requested by Borrower
and the Co-Borrowers in writing) contest the validity, applicability and amount
of such claim, demand, action or cause of action and shall permit Borrower and
the Co-Borrowers to participate in such contest. Any Indemnitee that proposes to
settle

61

--------------------------------------------------------------------------------


or compromise any claim or proceeding for which Borrower or any Co-Borrower may
be liable for payment of indemnity hereunder shall give Borrower and the
Co-Borrowers written notice of the terms of such proposed settlement or
compromise reasonably in advance of settling or compromising such claim or
proceeding and shall obtain Borrower's and each Co-Borrowers prior consent
(which shall not be unreasonably withheld or delayed). In connection with any
claim, demand, action or cause of action covered by this Section against more
than one Indemnitee, all such Indemnitees shall be represented by the same legal
counsel (which may be a law firm engaged by the Indemnitees or attorneys
employed by an Indemnitee or a combination of the foregoing) selected by the
Indemnitees and reasonably acceptable to Borrower and the Co-Borrowers;
provided, that if such legal counsel determines in good faith that representing
all such Indemnitees would or could result in a conflict of interest under Laws
or ethical principles applicable to such legal counsel or that a defense or
counterclaim is available to an Indemnitee that is not available to all such
Indemnitees, then to the extent reasonably necessary to avoid such a conflict of
interest or to permit unqualified assertion of such a defense or counterclaim,
each Indemnitee shall be entitled to separate representation by legal counsel
selected by that Indemnitee and reasonably acceptable to Borrower and the
Co-Borrowers, with all such legal counsel using reasonable efforts to avoid
unnecessary duplication of effort by counsel for all Indemnitees; and further
provided that the Administrative Agent (as an Indemnitee) shall at all times be
entitled to representation by separate legal counsel (which may be a law firm or
attorneys employed by the Administrative Agent or a combination of the
foregoing). Any obligation or liability of Borrower and the Co-Borrowers to any
Indemnitee under this Section shall survive the expiration or termination of
this Agreement, the repayment of all Loans and the payment and performance of
all other Obligations owed to the Banks.

        11.12    Nonliability of the Banks.    Borrower and each Co-Borrower
acknowledges and agrees that:

        (a)   Any inspections of any Property of Borrower and its Subsidiaries
made by or through the Creditors are for purposes of administration of the Loans
only and Borrower and its Affiliates are not entitled to rely upon the same
(whether or not such inspections are at the expense of Borrower or its
Subsidiaries);

        (b)   By accepting or approving anything required to be observed,
performed, fulfilled or given to the Creditors pursuant to the Loan Documents,
neither the Administrative Agent nor the Banks shall be deemed to have warranted
or represented the sufficiency, legality, effectiveness or legal effect of the
same, or of any term, provision or condition thereof, and such acceptance or
approval thereof shall not constitute a warranty or representation to anyone
with respect thereto by the Creditors;

        (c)   The relationship between Borrower and the Co-Borrowers and the
Creditors is, and shall at all times remain, solely that of borrowers and
lenders; neither the Administrative Agent nor the Banks shall under any
circumstance be construed to be partners or joint venturers of Borrower or its
Affiliates; neither the Administrative Agent nor the Banks shall under any
circumstance be deemed to be in a relationship of confidence or trust or a
fiduciary or other "special" relationship with Borrower or its Affiliates, or to
owe any fiduciary duty to Borrower or its Affiliates; neither the Administrative
Agent nor the Banks undertake or assume any responsibility or duty to Borrower
or its Affiliates to select, review, inspect, supervise, pass judgment upon or
inform Borrower or its Affiliates of any matter in connection with their
Property or the operations of Borrower or its Affiliates; Borrower and its
Affiliates shall rely entirely upon their own judgment with respect to such
matters; and any review, inspection, supervision, exercise of judgment or supply
of information undertaken or assumed by the Creditors in connection with such
matters is solely for the protection of the Creditors and neither Borrower, the
Co-Borrowers nor any other Person is entitled to rely thereon; and

62

--------------------------------------------------------------------------------




        (d)   The Creditors shall not be responsible or liable to any Person for
any loss, damage, liability or claim of any kind relating to injury or death to
Persons or damage to Property caused by the actions, inaction or negligence of
Borrower and/or its Affiliates and Borrower and the Co-Borrowers hereby
indemnify and hold the Creditors harmless on the terms set forth in
Section 11.11 from any such loss, damage, liability or claim.

        11.13    No Third Parties Benefitted.    This Agreement is made for the
purpose of defining and setting forth certain obligations, rights and duties of
Borrower, the Co-Borrowers and the Creditors in connection with the Loans, and
is made for the sole benefit of Borrower, the Co-Borrowers, the Creditors, and
the Creditors' successors and assigns. Except as provided in Sections 11.8,
11.11, and 11.28 no other Person shall have any rights of any nature hereunder
or by reason hereof.

        11.14    Confidentiality.    Each Bank agrees to hold any confidential
information that it may receive from Borrower and the Co-Borrowers pursuant to
this Agreement in confidence, except for disclosure: (a) to other Banks (or,
subject to appropriate confidentiality restrictions, Affiliates of any Bank);
(b) to legal counsel and accountants for Borrower and the Co-Borrowers or any
Bank; (c) to other professional advisors to Borrower and the Co-Borrowers or any
Bank, provided that the recipient has accepted such information subject to a
confidentiality agreement substantially similar to this Section; (d) to
regulatory officials having jurisdiction over that Bank; (e) to any Gaming Board
having regulatory jurisdiction over Borrower or its Subsidiaries, provided that
each Bank agrees to use its best efforts to notify Borrower and the Co-Borrowers
of any such disclosure unless prohibited by applicable Laws; (f) as required by
Law or legal process or in connection with any legal proceeding to which that
Bank and Borrower or any of its Subsidiaries are adverse parties; and (g) to
another financial institution in connection with a disposition or proposed
disposition to that financial institution of all or part of that Bank's
interests hereunder or a participation interest in its Notes, provided that the
recipient has accepted such information subject to a confidentiality agreement
substantially similar to this Section. For purposes of the foregoing,
"confidential information" shall mean any information respecting Borrower or its
Subsidiaries reasonably considered by Borrower to be confidential, other than
(i) information previously filed with any Governmental Agency and available to
the public, (ii) information previously published in any public medium from a
source other than, directly or indirectly, that Bank, and (iii) information
previously disclosed by Borrower or its Subsidiaries to any Person not
associated with Borrower without a confidentiality agreement or obligation
substantially similar to this Section. Nothing in this Section shall be
construed to create or give rise to any fiduciary duty on the part of the
Creditors to Borrower or any other Party. Notwithstanding anything herein to the
contrary, any party to this Agreement or any other Loan Document (and any
employee, representative, or other agent of any party to this Agreement or any
other Loan Document) may disclose to any and all Persons, without limitation of
any kind, the tax treatment and tax structure of the transactions contemplated
by this Agreement or any other Loan Document and all materials of any kind
(including opinions and other tax analyses) that are provided to it relating to
such tax treatment or tax structure. However, any such information relating to
the tax treatment or tax structure is required to be kept confidential to the
extent necessary to comply with any applicable federal or state securities Laws.

        11.15    Further Assurances.    Borrower and its Subsidiaries shall, at
their expense and without expense to the Banks or the Administrative Agent, do,
execute and deliver such further acts and documents as the Requisite Banks or
the Administrative Agent from time to time reasonably require for the assuring
and confirming unto the Banks or the Administrative Agent of the rights hereby
created or intended now or hereafter so to be, or for carrying out the intention
or facilitating the performance of the terms of any Loan Document.

        11.16    Integration.    This Agreement, the other Loan Documents, and
the letter agreements referred to in Sections 3.2, 3.3 and 3.5, comprise the
complete and integrated agreements of the parties on the subject matter hereof
and supersedes all prior agreements, written or oral, on the subject matter

63

--------------------------------------------------------------------------------


hereof. In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control and govern; provided that the inclusion of supplemental rights or
remedies in favor of the Creditors in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.

        11.17    Governing Law.    Except to the extent otherwise provided
therein, each Loan Document shall be governed by, and construed and enforced in
accordance with, the local Laws of Nevada.

        11.18    Severability of Provisions.    Any provision in any Loan
Document that is held to be inoperative, unenforceable or invalid as to any
party or in any jurisdiction shall, as to that party or jurisdiction, be
inoperative, unenforceable or invalid without affecting the remaining provisions
or the operation, enforceability or validity of that provision as to any other
party or in any other jurisdiction, and to this end the provisions of all Loan
Documents are declared to be severable.

        11.19    Headings.    Article and Section headings in this Agreement and
the other Loan Documents are included for convenience of reference only and are
not part of this Agreement or the other Loan Documents for any other purpose.

        11.20    Time of the Essence.    Time is of the essence of the Loan
Documents.

        11.21    Foreign Banks and Participants.    Each Bank that is
incorporated or otherwise organized under the Laws of a jurisdiction other than
the United States of America or any State thereof or the District of Columbia
shall deliver to Borrower (with a copy to the Administrative Agent), within
twenty (20) days after the Closing Date (or after accepting an assignment or
receiving a participation interest herein pursuant to Section 11.8, if
applicable) two duly completed copies, signed by a Responsible Official, of
either Form W-8BEN or any successor thereto (relating to such Bank and entitling
it to an exemption from, or reduction of, withholding on all payments to be made
to such Bank by Borrower and the Co-Borrowers pursuant to this Agreement) or
Form W-8ECI or any successor thereto (relating to all payments to be made to
such Bank by Borrower and the Co-Borrowers pursuant to this Agreement) of the
United States Internal Revenue Service or such other evidence (including, if
reasonably necessary, Form W-9), or any successor form(s), satisfactory to
Borrower and the Co-Borrowers and the Administrative Agent that no withholding
under the federal income tax laws is required with respect to such Bank.
Thereafter and from time to time, each such Bank shall upon request by Borrower
and the Co-Borrowers (a) promptly submit to Borrower and the Co-Borrowers (with
a copy to the Administrative Agent), such additional duly completed and signed
copies of one of such forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) as may then be
available under then current United States laws and regulations to avoid, or
such evidence as is satisfactory to Borrower, the Co-Borrowers and the
Administrative Agent of any available exemption from, United States withholding
taxes in respect of all payments to be made to such Bank by Borrower and the
Co-Borrowers pursuant to this Agreement and (b) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Bank, and
as may be reasonably necessary (including the re-designation of its Eurodollar
Lending Office, if any) to avoid any requirement of applicable Laws that
Borrower and the Co-Borrowers make any deduction or withholding for taxes from
amounts payable to such Bank. In the event that Borrower, the Co-Borrowers or
the Administrative Agent become aware that a participation has been granted
pursuant to Section 11.8(e) to a financial institution that is incorporated or
otherwise organized under the Laws of a jurisdiction other than the United
States of America, any State thereof or the District of Columbia, then, upon
request made by Borrower, the Co-Borrowers or the Administrative Agent to the
Bank which granted such participation, such Bank shall cause such participant
financial institution to deliver the same documents and information to Borrower,
the Co-Borrowers and the Administrative Agent as would be required under this
Section if such financial institution were a Bank.

64

--------------------------------------------------------------------------------


        11.22    Hazardous Material Indemnity.    Borrower and each Co-Borrower
hereby agrees to indemnify, hold harmless and defend (by counsel reasonably
satisfactory to the Administrative Agent) the Administrative Agent and each of
the Banks (and any successor to a Bank) and their respective directors,
officers, employees and agents from and against any and all claims, losses,
damages, liabilities, fines, penalties, charges, administrative and judicial
proceedings and orders, judgments, remedial action requirements, enforcement
actions of any kind, and all costs and expenses incurred in connection therewith
(including reasonable attorneys' fees and the reasonably allocated costs of
attorneys employed by the Administrative Agent or any Bank, and expenses to the
extent that the defense of any such action has not been assumed by Borrower and
the Co-Borrowers), arising directly or indirectly out of (i) the presence on,
in, under or about any Real Property of any Hazardous Materials, or any releases
or discharges of any Hazardous Materials on, under or from any Real Property and
(ii) any activity carried on or undertaken on or off any Real Property by
Borrower its Subsidiaries or any of their predecessors in title, whether prior
to or during the term of this Agreement, and whether by Borrower, its
Subsidiaries or any predecessor in title or any employees, agents, contractors
or subcontractors of Borrower, its Subsidiaries or any predecessor in title, or
any third persons at any time occupying or present on any Real Property (other
than a Bank or a representative of a Bank), in connection with the handling,
treatment, removal, storage, decontamination, clean-up, transport or disposal of
any Hazardous Materials at any time located or present on, in, under or about
any Real Property; provided that, anything to the contrary herein
notwithstanding (including Exhibit H), the liability of Detroit shall be limited
to that portion of the Obligations which are used, directly or indirectly, to
finance the design, development, construction or operation of the Detroit
Project or which are actually borrowed or received by Detroit. The foregoing
indemnity shall further apply to any residual contamination on, in, under or
about any Real Property, or affecting any natural resources, and to any
contamination of any Property or natural resources arising in connection with
the generation, use, handling, storage, transport or disposal of any such
Hazardous Materials, and irrespective of whether any of such activities were or
will be undertaken in accordance with applicable Laws, but the foregoing
indemnity shall not apply to Hazardous Materials on any Real Property, the
presence of which is caused by the Creditors. Borrower and each Co-Borrower
hereby acknowledges and agrees that, notwithstanding any other provision of this
Agreement or any of the other Loan Documents to the contrary, the obligations of
Borrower and the Co-Borrowers under this Section (and under Sections 4.18 and
5.9) shall be unlimited corporate obligations of Borrower and the Co-Borrowers
and shall not be secured by any deed of trust or mortgage on any Real Property.
Any obligation or liability of Borrower and the Co-Borrowers to any Indemnitee
under this Section shall survive the expiration or termination of this
Agreement, the repayment of all Loans and the payment and performance of all
other Obligations owed to the Banks.

        11.23    Gaming Boards.    The Administrative Agent and each of the
Banks agree to cooperate with all Gaming Boards in connection with the
administration of their regulatory jurisdiction over Borrower and its
Subsidiaries, including the provision of such documents or other information as
may be requested by any such Gaming Board relating to Borrower or any of its
Subsidiaries or to the Loan Documents.

        11.24    Lien Releases.    The Administrative Agent shall release any
Lien granted to or held by the Administrative Agent on any collateral for the
Obligations (i) sold, transferred or otherwise disposed of in connection with
any transaction not prohibited by the Loan Documents, (ii) constituting Property
leased to Borrower or its Subsidiaries under a lease which has expired or been
terminated in a transaction not prohibited by the Loan Documents or which will
concurrently expire and which has not been, and is not intended by Borrower or
the relevant Subsidiary to be, renewed or extended, (iii) consisting of an
instrument, if the Indebtedness evidenced by such instrument has been finally
repaid in full, (iv) if approved or consented to by those of the Banks required
by Section 11.2, or (v) as otherwise expressly required by the Loan Documents.
If the collateral so released consists of capital stock of a Subsidiary, then
the Administrative Agent shall concurrently also release such Subsidiary

65

--------------------------------------------------------------------------------


from its obligations under the Guaranty. Upon the request of the Administrative
Agent, each Bank shall promptly provide written confirmation of the authority of
the Administrative Agent to release such Liens upon any one or more items of
collateral under this Section.

        11.25    Termination; Release of Liens.    In addition to any Collateral
Release as contemplated in Section 2.12, upon (a) the expiration or termination
of the Commitment, (b) the full and final payment in Cash of the Loans, all
interest and fees with respect thereto, (c) the payment of all amounts then
demanded by any Bank or indemnitee under Sections 3.6, 3.7, 11.11 and 11.22 and
(d) the payment of all other amounts then due under the Loan Documents, the
Administrative Agent is hereby authorized by the Banks to, and the
Administrative Agent shall, upon the request of Borrower and the Co-Borrowers,
execute and deliver to Borrower and the Co-Borrowers discharges from further
compliance with the covenants contained in Articles 5, 6, and 7 and releases of
the Liens created by the Loan Documents, and shall return any Property pledged
to the Administrative Agent as collateral for the Obligations, notwithstanding
the survival of any provisions of this Agreement herein provided for.

        11.26    Removal of a Bank.    Borrower and the Co-Borrowers shall have
the right to remove a Bank as a party to this Agreement in accordance with this
Section (a) under the circumstances set forth in Sections 2.10, 3.6, 3.7(g) and
3.11(d) and (b) if such Bank is the subject of a Disqualification. If Borrower
and the Co-Borrowers are entitled to remove a Bank pursuant to this Section
either:

        (x)   Upon notice from Borrower and the Co-Borrowers, the Bank being
removed shall execute and deliver a Assignment Agreement covering that Bank's
Pro Rata Share in favor of one or more Eligible Assignees designated by Borrower
and the Co-Borrowers (and acceptable to the Administrative Agent, which
acceptance shall not be unreasonably delayed or withheld), subject to payment of
a purchase price by such Eligible Assignee equal to all principal and accrued
interest, fees and other amounts payable to such Bank under this Agreement
through the date of assignment; or

        (y)   Except in the case of the removal of a Bank pursuant to
Section 2.10, Borrower and the Co-Borrowers may reduce the Commitment pursuant
to Section 2.8 (and, for this purpose, the numerical requirements of such
Section shall not apply) by an amount equal to that Bank's Pro Rata Share, pay
and provide to such Bank the amounts, assurances and indemnities described in
subclauses (i) and (ii) of clause (x) above and release such Bank from its Pro
Rata Share.

        11.27    Joint and Several.    Borrower and each of the Co-Borrowers
shall be obligated for all of the Obligations on a joint and several basis,
notwithstanding which of them may have directly received the proceeds of any
particular Loan or Advance, provided that, anything to the contrary herein
notwithstanding (including Exhibit H), the liability of Detroit shall be limited
to that portion of the Obligations which are used, directly or indirectly, to
finance the design, development, construction or operation of the Detroit
Project or which are actually borrowed or received by Detroit. Borrower and each
of the Co-Borrowers acknowledge and agree that, for purposes of the Loan
Documents, Borrower, the Co-Borrowers and the Guarantors constitute a single
integrated financial enterprise and that each receives a benefit from the
availability of credit under this Agreement. Borrower and the Co-Borrowers each
waive all defenses arising under the Laws of suretyship, to the extent such Laws
are applicable, in connection with their joint and several obligations under
this Agreement. Without limiting the foregoing, Borrower and each of the
Co-Borrowers agree to the Joint Borrower Provisions set forth in Exhibit H,
incorporated by this reference.

        11.28    Non-Involvement of Tracinda.    The parties hereto acknowledge
that neither Kirk Kerkorian nor Tracinda Corporation, individually or
collectively, is a party to this Agreement or any of the other Loan Documents
executed on the Closing Date. The parties hereto further acknowledge that
neither Mr. Kerkorian or Tracinda Corporation shall have any liability
whatsoever with respect to this Agreement. Accordingly, the parties hereto
hereby agree that in the event (i) there is any alleged

66

--------------------------------------------------------------------------------


breach or default or breach or default by any Party under this Agreement or any
such Loan Document, or (ii) any party hereto has or may have any claim arising
from or relating to any such Loan Document, no party hereto, nor any party
claiming through it (to the extent permitted by applicable Law), shall commence
any proceedings or otherwise seek to impose any liability whatsoever against
Mr. Kerkorian or Tracinda Corporation by reason of such alleged breach, default
or claim.

        11.29    Pledged Stock.    If and to the extent that the capital stock
of any Person which holds a gaming license is pledged to the Administrative
Agent, the Administrative Agent shall, to the extent required by applicable
Gaming Laws (a) in the case of any such Person holding a Nevada gaming license,
retain possession of such pledged stock within the State of Nevada at a location
designated to the Nevada State Gaming Control Board, (b) in the case of any
Person holding a gaming license from other jurisdiction, shall retain possession
of such pledged stock at a location in that jurisdiction designated to the
Gaming Board of that jurisdiction, if so required by the Gaming Board of that
jurisdiction.

        11.30    Waiver of Right to Trial by Jury.    EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTY HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

        11.31    Purported Oral Amendments.    BORROWER AND EACH CO-BORROWER
EXPRESSLY ACKNOWLEDGE THAT THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY ONLY
BE AMENDED OR MODIFIED, OR THE PROVISIONS HEREOF OR THEREOF WAIVED OR
SUPPLEMENTED, BY AN INSTRUMENT IN WRITING THAT COMPLIES WITH SECTION 11.2.
BORROWER AND EACH CO-BORROWER AGREE THAT THEY WILL NOT RELY ON ANY COURSE OF
DEALING, COURSE OF PERFORMANCE, OR ORAL OR WRITTEN STATEMENTS BY ANY
REPRESENTATIVE OF THE ADMINISTRATIVE AGENT OR ANY BANK THAT DOES NOT COMPLY WITH
SECTION 11.2 TO EFFECT AN AMENDMENT, MODIFICATION, WAIVER OR SUPPLEMENT TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS.

[Remainder of this page left blank—signature pages follow]

67

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

    MGM MIRAGE, a Delaware corporation
MGM GRAND ATLANTIC CITY, INC., a New Jersey corporation
and
MGM GRAND DETROIT, LLC, a Delaware limited liability company

 
 
By:
MGM Grand Detroit, Inc., a Delaware corporation managing member
 
 
By:
/s/  BRYAN L. WRIGHT      

--------------------------------------------------------------------------------

Bryan Wright, Vice President—Assistant General Counsel and Assistant Secretary
of the Borrower and Assistant Secretary of Atlantic City and MGM Grand
Detroit, Inc.
 
 
Address for Borrower and each Co-Borrower:
 
 
3600 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: James J. Murren, President, Chief Financial Officer and Treasurer
 
 
Telecopier: (702) 693-7628
Telephone: (702) 693-8877
 
 
With a copy to:
 
 
Gary N. Jacobs, General Counsel
MGM MIRAGE
3600 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Telecopier: (702) 693-7628
Telephone: (702) 693-7129

--------------------------------------------------------------------------------


 
 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
By:
/s/  JANICE HAMMOND      

--------------------------------------------------------------------------------

Janice Hammond, Vice President
 
 
Address for notices:
 
 
Bank of America, N.A.
Agency Management Services
CA9-706-17-54
555 South Flower Street, 17th Floor
Los Angeles, California 90071
Attn: Janice Hammond, Vice President
Telecopier: (213) 345-1213
Telephone: (213) 345-1210
 
 
With a copy to:
 
 
Bank of America, N.A.
CA9-706-17-54
555 South Flower Street, 17th Floor
Los Angeles, California 90071
Attn: William S. Newby, Managing Director
Telecopier: (213) 345-1214
Telephone: (213) 345-1194

--------------------------------------------------------------------------------


 
 
BANK OF AMERICA, N.A., as a Bank
 
 
By:
/s/  SCOTT L. FABER      

--------------------------------------------------------------------------------

Scott L. Faber, Managing Director
 
 
Address for notices:
 
 
Bank of America, N.A.
CA9-706-17-54 555
South Flower Street, 17th Floor
Los Angeles, California 90071
Attn: Scott L. Faber, Managing Director
Telecopier: (213) 345-1215
Telephone: (213) 345-1196

--------------------------------------------------------------------------------


 
 
DEUTSCHE BANK TRUST COMPANY AMERICAS
 
 
By:
/s/  GEORGE R. REYNOLDS      

--------------------------------------------------------------------------------

    Name: George R. Reynolds

--------------------------------------------------------------------------------

    Title: Vice President

--------------------------------------------------------------------------------


 
 
Address for Notices:
 
 
DEUTSCHE BANK TRUST COMPANY AMERICAS
31 West 52nd Street
New York, NY 10019     Attention: George Reynolds

--------------------------------------------------------------------------------

    Telecopier: 646-324-7450

--------------------------------------------------------------------------------

    Telephone: 646-324-2112

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 
CITICORP USA, INC.
 
 
By:
CITICORP USA, INC.        /s/  P.F. BOOM      

--------------------------------------------------------------------------------

    Name: /s/ P. F. Boom

--------------------------------------------------------------------------------

    Title: Director

--------------------------------------------------------------------------------


 
 
Address for Notices:
 
 
Citicorp USA, Inc.
399 Park Avenue
New York, NY 10043     Attention: P.F. Boom

--------------------------------------------------------------------------------

    Telecopier: 212-816-8084

--------------------------------------------------------------------------------

    Telephone: 212-816-2188

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    WACHOVIA BANK, NATIONAL ASSOCIATION
 
 
By:
/s/  ANNE L. SAYLES      

--------------------------------------------------------------------------------

    Name: Anne L. Sayles

--------------------------------------------------------------------------------

    Title: Director

--------------------------------------------------------------------------------


 
 
Address for Notices:
 
 
Wachovia Bank, National Association
191 Peachtree St. N.E.
Atlanta, GA 30303     Attention: Daniel Evans

--------------------------------------------------------------------------------

    Telecopier: (404) 332-4058

--------------------------------------------------------------------------------

    Telephone: (404) 332-4475

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    CIBC INC.
 
 
By:
/s/  DEAN J. DECKER      

--------------------------------------------------------------------------------

    Name: Dean J. Decker

--------------------------------------------------------------------------------

    Title: Managing Director

--------------------------------------------------------------------------------

CIBC World Markets Corp., As Agent
 
 
Address for Notices:
 
 
CIBC Inc.
10080 Wilshire Boulevard, Suite 1700
Los Angeles, CA 90024     Attention: Dean J. Decker

--------------------------------------------------------------------------------

    Telecopier: (310) 446-3610

--------------------------------------------------------------------------------

    Telephone: (310) 446-3545

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    BARCLAYS BANK PLC
 
 
By:
/s/  L. PETER YETMAN      

--------------------------------------------------------------------------------

    Name: L. Peter Yetman

--------------------------------------------------------------------------------

    Title: Director

--------------------------------------------------------------------------------


 
 
Address for Notices:
 
 
Barclays Bank PLC
222 Broadway
New York, NY 10038     Attention: Anthony Alexander

--------------------------------------------------------------------------------

    Telecopier: 212-412-5306

--------------------------------------------------------------------------------

    Telephone: 212-412-5364

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    SOCIÉTÉ GÉNÉRALE
 
 
By:
/s/  THOMAS K. DAY      

--------------------------------------------------------------------------------

    Name: Thomas K. Day

--------------------------------------------------------------------------------

    Title: Managing Director

--------------------------------------------------------------------------------


 
 
Address for Notices:
 
 
Société Générale
4 Embarcadero Center, 12th Floor
San Francisco, CA 94111     Attention: Mary Brickley

--------------------------------------------------------------------------------

    Telecopier: 415-989-9922

--------------------------------------------------------------------------------

    Telephone: 415-646-7328

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    WELLS FARGO, N.A.
 
 
By:
/s/  VIRGINIA S. CHRISTENSON      

--------------------------------------------------------------------------------

    Name: Virginia S. Christenson

--------------------------------------------------------------------------------

    Title: Vice President / Relationship Manager

--------------------------------------------------------------------------------


 
 
Address for Notices:
 
 
Wells Fargo, N.A.
3800 Howard Hughes Parkway, 4th Floor
Las Vegas, NV 89109     Attention: Virginia Christenson

--------------------------------------------------------------------------------

    Telecopier: 702-791-6365

--------------------------------------------------------------------------------

    Telephone: 702-791-6324

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    COMERICA BANK
 
 
By:
/s/  EOIN COLLINS      

--------------------------------------------------------------------------------

    Name: Eoin Collins

--------------------------------------------------------------------------------

    Title: Vice President

--------------------------------------------------------------------------------


 
 
By:
       

--------------------------------------------------------------------------------

    Name:        

--------------------------------------------------------------------------------

    Title:        

--------------------------------------------------------------------------------


 
 
Address for Notices:
 
 
Comerica Bank
3980 Howard Hughes Parkway, Suite 350
Las Vegas, NV 89109     Attention: Eoin Collins

--------------------------------------------------------------------------------

    Telecopier: 702-791-2371

--------------------------------------------------------------------------------

    Telephone: 702-791-4801

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    THE BANK OF NEW YORK
 
 
By:
/s/  MEHRASA RAYGANI      

--------------------------------------------------------------------------------

    Name: Mehrasa Raygani

--------------------------------------------------------------------------------

    Title: Vice President

--------------------------------------------------------------------------------


 
 
Address for Notices:
 
 
The Bank of New York Representative Office
10990 Wilshire Boulevard, Suite 1125
Los Angeles, CA 90024     Attention: Mehrasa Raygani

--------------------------------------------------------------------------------

    Telecopier: (310) 996-8667

--------------------------------------------------------------------------------

    Telephone: (310) 996-8660

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    U.S. BANK NATIONAL ASSOCIATION
 
 
By:
/s/  SCOTT J. BELL      

--------------------------------------------------------------------------------

    Name: Scott J. Bell

--------------------------------------------------------------------------------

    Title: Vice President

--------------------------------------------------------------------------------


 
 
Address for Notices:
 
 
U.S. Bank National Association
555 S.W. Oak Street, PL-4
Portland, Oregon 97204     Attention: Scott J. Bell

--------------------------------------------------------------------------------

    Telecopier: (503) 275-5428

--------------------------------------------------------------------------------

    Telephone: (503) 275-4809

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    STANDARD FEDERAL BANK, N.A.
 
 
By:
/s/  ANNETTE GORDON      

--------------------------------------------------------------------------------

    Name: Annette Gordon

--------------------------------------------------------------------------------

    Title: First Vice President

--------------------------------------------------------------------------------


 
 
Address for Notices:
 
 
Standard Federal Bank
2600 West Big Beaver Road
Troy, Michigan 48084     Attention: Annette Gordon

--------------------------------------------------------------------------------

    Telecopier: (248) 822-5705

--------------------------------------------------------------------------------

    Telephone: (248) 637-5003

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    BNP PARIBAS
 
 
By:
/s/  JANICE S. H. HO      

--------------------------------------------------------------------------------

    Name: Janice S. H. Ho

--------------------------------------------------------------------------------

    Title: Director

--------------------------------------------------------------------------------


 
 
By:
/s/  CLIVE BETTLES      

--------------------------------------------------------------------------------

    Name: Clive Bettles

--------------------------------------------------------------------------------

    Title: Managing Director

--------------------------------------------------------------------------------


 
 
Address for Notices:
 
 
BNP Paribas
725 S. Figueroa St., Suite 2090
Los Angeles, CA 90017     Attention: Janice S. H. Ho

--------------------------------------------------------------------------------

    Telecopier: (213) 488-9602

--------------------------------------------------------------------------------

    Telephone: (213) 488-9120 / (213) 688-6411

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND
 
 
By:
/s/  OLIVIA BARRIÈRE      /s/  GERALDINE HANNON      

--------------------------------------------------------------------------------

    Name: Olivia Barrière    Geraldine Hannon

--------------------------------------------------------------------------------

    Title: Authorised Signatories

--------------------------------------------------------------------------------


 
 
Address for Notices:
 
 
Bank of Ireland
International Financial Services Centre
La Touche House
Custom House Docks
Dublin 1, Ireland     Attention: Olivia Barrière

--------------------------------------------------------------------------------

    Telecopier: + 353 1 829 0129

--------------------------------------------------------------------------------

    Telephone: + 353 1 611 5364

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    JPMORGAN CHASE BANK
 
 
By:
/s/  JOHN F. MIX      

--------------------------------------------------------------------------------

    Name: John F. Mix

--------------------------------------------------------------------------------

    Title: Vice President

--------------------------------------------------------------------------------


 
 
Address for Notices:
 
 
JP Morgan Chase Bank
270 Park Avenue - 4th Floor
New York, NY 10017     Attention: John F. Mix

--------------------------------------------------------------------------------

    Telecopier: 212-270-9562

--------------------------------------------------------------------------------

    Telephone: 212-270-0213

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    OAK BROOK BANK
 
 
By:
/s/  HENRY WESSEL      

--------------------------------------------------------------------------------

    Name: Henry Wessel

--------------------------------------------------------------------------------

    Title: VP

--------------------------------------------------------------------------------


 
 
Address for Notices:
 
 
Oak Brook Bank
1400 16th Street
Oak Brook, IL 60523     Attention: Henry Wessel

--------------------------------------------------------------------------------

    Telecopier: (630) 571-1698

--------------------------------------------------------------------------------

    Telephone: (630) 571-1050 x224

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    THE PEOPLES BANK
 
 
By:
/s/  CHEVIS C. SWETMAN      

--------------------------------------------------------------------------------

    Name: Chevis C. Swetman

--------------------------------------------------------------------------------

    Title: President & CEO

--------------------------------------------------------------------------------


 
 
Address for Notices:
 
 
The Peoples Bank
P.O. Box 529
152 Lameuse Street
Biloxi, MS 39533-0529     Attention: Chevis C. Swetman

--------------------------------------------------------------------------------

    Telecopier: (228) 435-8417

--------------------------------------------------------------------------------

    Telephone: (228) 435-8205

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    CHANG HWA COMMERCIAL BANK, LTD. LOS ANGELES BRANCH
 
 
By:
/s/  JIM CHEN      

--------------------------------------------------------------------------------

    Name: Jim Chen

--------------------------------------------------------------------------------

    Title: Vice President & General Manager

--------------------------------------------------------------------------------


 
 
Address for Notices:
 
 
Chang Hwa Commercial Bank, Ltd.
Los Angeles Branch
333 South Grand Avenue, Suite 600
Los Angeles, CA 90071     Attention: Cecilia Huynh, AVP

--------------------------------------------------------------------------------

    Telecopier: (213) 620-7227

--------------------------------------------------------------------------------

    Telephone: (213) 620-7200 ext. 232

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    INTERNATIONAL COMMERCIAL BANK OF CHINA
 
 
By:
/s/  JEFF C. W. CHENG      

--------------------------------------------------------------------------------

    Name: Jeff C. W. Cheng

--------------------------------------------------------------------------------

    Title: SVP & General Manager

--------------------------------------------------------------------------------


 
 
Address for Notices:
 
 
International Commercial Bank of China
445 South Figueroa St., Suite 1900
Los Angeles, California 90071     Attention: Paul Chen

--------------------------------------------------------------------------------

    Telecopier: 213-489-1160

--------------------------------------------------------------------------------

    Telephone: 213-489-3000

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    KEYBANK NATIONAL ASSOCIATION
 
 
By:
/s/  MICHAEL J. VEGH      

--------------------------------------------------------------------------------

    Name: Michael J. Vegh

--------------------------------------------------------------------------------

    Title: Portfolio Manager

--------------------------------------------------------------------------------


 
 
Address for Notices:
 
 
KeyBank National Association
Western Loan Services
Specialty Services Team
431 E. Parkcenter Blvd.
Boise, ID 83706     Attention: Specialty Team

--------------------------------------------------------------------------------

    Telecopier: 800-297-5495

--------------------------------------------------------------------------------

    Telephone: 800-297-5518

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




SCHEDULE 4.3


None.

1

--------------------------------------------------------------------------------




SCHEDULE 4.7

Existing Liens and Negative Pledges


        Liens granted in favor of the Collateral Agent for the equal, ratable
and pari passu benefit of the Creditor Groups (as defined in the Intercreditor
Agreement).

1

--------------------------------------------------------------------------------





SCHEDULE 4.18


None.

1

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.1



TABLE OF CONTENTS
THIRD AMENDED AND RESTATED 364-DAY LOAN AGREEMENT Dated as of April 4, 2003
Article 1. DEFINITIONS AND ACCOUNTING TERMS
Article 2. LOANS
Article 3. PAYMENTS AND FEES
Article 4. REPRESENTATIONS AND WARRANTIES
Article 5. AFFIRMATIVE COVENANTS (OTHER THAN INFORMATION AND REPORTING
REQUIREMENTS)
Article 6. NEGATIVE COVENANTS
Article 7. INFORMATION AND REPORTING REQUIREMENTS
Article 8. CONDITIONS
Article 9. EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT
Article 10. THE ADMINISTRATIVE AGENT
Article 11. MISCELLANEOUS
SCHEDULE 4.3
SCHEDULE 4.7 Existing Liens and Negative Pledges
SCHEDULE 4.18
